

113 S2499 PCS: Department of State, Foreign Operations, and Related Programs Appropriations Act, 2015
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 435113th CONGRESS2d SessionS. 2499[Report No. 113–195]IN THE SENATE OF THE UNITED STATESJune 19, 2014Mr. Leahy, from the
			 Committee on
			 Appropriations, reported the following original bill; which
			 was read twice and placed on the calendarA BILLMaking appropriations for the Department of State,
		  foreign operations, and related programs for the fiscal year ending September
		  30, 2015, and for other purposes.That the following sums are appropriated,
			 out of any money in the Treasury not otherwise appropriated, for the
			 Department
			 of State, foreign operations, and related programs for the fiscal year
			 ending
			 September 30, 2015, and for other purposes, namely:IDepartment of State and Related
			 AgencyDepartment of
		  stateAdministration of foreign
		  affairsDiplomatic and consular
		  programs(including transfer of funds)For necessary expenses of the Department of
		  State and the Foreign Service not otherwise provided for,
		  $6,460,639,000, of which
		  up to $695,000,000 may remain available until
		  September 30, 2016, and of which up to
		  $2,128,115,000 may remain available until
		  expended for Worldwide Security Protection: 
		  Provided, That funds made available
		  under this heading shall be allocated in accordance with paragraphs (1) through
		  (4) as follows:(1)Human resourcesFor necessary expenses for training, human
			 resources management, and salaries, including employment without regard to
			 civil service and classification laws of persons on a temporary basis (not
			 to
			 exceed $700,000), as authorized by section 801
			 of the United States Information and Educational Exchange Act of 1948,
			 $2,270,036,000, of which up to
			 $331,885,000 is for Worldwide Security
			 Protection and of which not less than
			 $1,500,000 is for human rights
			 vetting.(2)Overseas programsFor necessary expenses for the regional
			 bureaus of the Department of State and overseas activities as authorized
			 by
			 law, $1,595,805,000.(3)Diplomatic policy and supportFor necessary expenses for the functional
			 bureaus of the Department of State, including representation to certain
			 international organizations in which the United States participates
			 pursuant to
			 treaties ratified pursuant to the advice and consent of the Senate or
			 specific
			 Acts of Congress, general administration, and arms control,
			 nonproliferation
			 and disarmament activities as authorized, $780,860,000, of which not less
			 than $3,500,000 is for human rights vetting.(4)Security programsFor necessary expenses for security
			 activities, $1,813,938,000, of which up to
			 $1,796,230,000 is for Worldwide Security
			 Protection.(5)Fees and payments collectedIn addition to amounts otherwise made
			 available under this heading—(A)not to exceed
			 $1,806,600 shall be derived from fees collected
			 from other executive agencies for lease or use of facilities located at
			 the
			 International Center in accordance with section 4 of the International
			 Center
			 Act, and, in addition, as authorized by section 5 of such Act,
			 $533,000, to be derived from the reserve
			 authorized by that section, to be used for the purposes set out in that
			 section;(B)as authorized by section 810 of the United
			 States Information and Educational Exchange Act, not to exceed
			 $5,000,000, to remain available until expended,
			 may be credited to this appropriation from fees or other payments received
			 from
			 English teaching, library, motion pictures, and publication programs and
			 from
			 fees from educational advising and counseling and exchange visitor
			 programs;
			 and(C)not to exceed
			 $15,000, which shall be derived from
			 reimbursements, surcharges, and fees for use of Blair House facilities.(6)Transfer, reprogramming, and other
			 matters(A)Notwithstanding any provision of this Act,
			 funds may be reprogrammed within and between paragraphs (1) through (4)
			 under
			 this heading subject to section 7015 of this Act.(B)Of the amount made available under this
			 heading, not to exceed $10,000,000 may be
			 transferred to, and merged with, funds made available by this Act under
			 the
			 heading Emergencies in the Diplomatic and Consular Service, to
			 be available only for emergency evacuations and rewards, as authorized.(C)Funds appropriated under this heading are
			 available for acquisition by exchange or purchase of passenger motor
			 vehicles
			 as authorized by law and, pursuant to 31 U.S.C. 1108(g), for the field
			 examination of programs and activities in the United States funded from
			 any
			 account contained in this title.(D)Of the funds appropriated under this
			 heading, up to $23,500,000, to remain available
			 until expended, shall be for Conflict Stabilization Operations and for
			 related
			 reconstruction and stabilization assistance to prevent or respond to
			 conflict
			 or civil strife in foreign countries or regions, or to enable transition
			 from
			 such strife.(E)Of the amount made available under this
			 heading, not to exceed $1,000,000 may be used to
			 make grants to carry out the activities of the Cultural Antiquities Task
			 Force.capital investment fund For necessary expenses of the Capital
		  Investment Fund, $56,400,000, to remain
		  available until expended, as authorized.Office of inspector generalFor necessary expenses of the Office of
		  Inspector General, $73,400,000, notwithstanding
		  section 209(a)(1) of the Foreign Service Act of
		  1980 (Public Law 96–465), as it relates to post inspections: 
		  Provided, That of the funds
		  appropriated under this heading, $11,000,000 may
		  remain available until September 30, 2016.Educational and cultural exchange
		  programsFor expenses of
		  educational and cultural exchange programs, as authorized,
		  $590,770,000, to remain available until
		  expended: 
		  Provided, That fees or other
		  payments received from, or in connection with, English teaching, educational
		  advising and counseling programs, and exchange visitor programs as authorized
		  may be credited to this account, to remain available until expended: 
		  Provided further, That
		  a portion of the Fulbright awards from the Eurasia and Central Asia regions
		  shall be designated as Edmund S. Muskie Fellowships, following consultation
		  with the Committees on Appropriations: 
		  Provided further, That
		  not later than 45 days after enactment of this Act, the Secretary of State
		  shall submit a report to the Committees on Appropriations detailing
		  modifications made to existing educational and cultural exchange programs since
		  calendar year 2013, including for special academic and special professional and
		  cultural exchanges: 
		  Provided further, That
		  any further modifications to such programs shall be subject to prior
		  consultation with, and the regular notification procedures of, the Committees
		  on Appropriations: Provided further, That notwithstanding 22 CFR 62.32(h)(16), the Secretary of State shall permit participants in the
			 Summer Work Travel program who are admitted under section 101(a)(15)(J) of
			 the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(J)) to be
			 employed in seafood processing positions, until September 30, 2015, if 
			 such placements comply with all requirements of such program.Representation expensesFor representation expenses as authorized,
		  $8,030,000.Protection of foreign missions and
		  officialsFor expenses, not
		  otherwise provided, to enable the Secretary of State to provide for
		  extraordinary protective services, as authorized,
		  $30,036,000, to remain available until September
		  30, 2016.Embassy security, construction, and
		  maintenanceFor necessary
		  expenses for carrying out the Foreign Service Buildings Act of 1926 (22 U.S.C.
		  292–303), preserving, maintaining, repairing, and planning for buildings that
		  are owned or directly leased by the Department of State, renovating, in
		  addition to funds otherwise available, the Harry S Truman Building, and
		  carrying out the Diplomatic Security Construction Program as authorized,
		  $799,400,000, to remain available until expended
		  as authorized, of which not to exceed $25,000
		  may be used for domestic and overseas representation expenses as authorized: 
		  Provided, That none of the funds
		  appropriated in this paragraph shall be available for acquisition of furniture,
		  furnishings, or generators for other departments and agencies.In addition, for the costs of worldwide
		  security upgrades, acquisition, and construction as authorized,
		  $1,217,500,000, to remain available until
		  expended: 
		  Provided, That not later than 45
		  days after enactment of this Act, the Secretary of State shall submit to the
		  Committees on Appropriations the proposed allocation of funds made available
		  under this heading and the actual and anticipated proceeds of sales for all
		  projects in fiscal year 2015.Emergencies in the diplomatic
		  and consular serviceFor necessary expenses to enable the
		  Secretary of State to meet unforeseen emergencies arising in the Diplomatic and
		  Consular Service, $7,900,000, to remain
		  available until expended as authorized, of which not to exceed
		  $1,000,000 may be transferred to, and merged
		  with, funds appropriated by this Act under the heading Repatriation
		  Loans Program Account, subject to the same terms and
		  conditions.Repatriation loans program
		  accountFor the cost of direct loans,
		  $1,300,000, as authorized: 
		  Provided, That such costs,
		  including the cost of modifying such loans, shall be as defined in section 502
		  of the Congressional Budget Act of 1974: Provided
			 further, That such funds are available to subsidize gross
		  obligations for the principal amount of direct loans not to exceed
		  $2,469,136.payment to the american institute in
		  taiwanFor necessary expenses
		  to carry out the Taiwan Relations Act (Public Law 96–8),
		  $30,000,000.Payment to the foreign service retirement
		  and disability fundFor
		  payment to the Foreign Service Retirement and Disability Fund, as authorized,
		  $158,900,000.International
		  organizationsContributions to international
		  organizationsFor necessary
		  expenses, not otherwise provided for, to meet annual obligations of membership
		  in international multilateral organizations, pursuant to treaties ratified
		  pursuant to the advice and consent of the Senate, conventions or specific Acts
		  of Congress, $1,440,524,000: 
		  Provided, That the Secretary of
		  State shall, at the time of the submission of the President's budget to
		  Congress under section 1105(a) of title 31, United States Code, transmit to the
		  Committees on Appropriations the most recent biennial budget prepared by the
		  United Nations for the operations of the United Nations: 
		  Provided further, That
		  the Secretary of State shall notify the Committees on Appropriations at least
		  15 days in advance (or in an emergency, as far in advance as is practicable) of
		  any United Nations action to increase funding for any United Nations program
		  without identifying an offsetting decrease elsewhere in the United Nations
		  budget: 
		  Provided further, That not later than May 15, 2015, 
		  the Secretary of State shall report to the Committees on Appropriations any
		  credits available to the United States, including from the United Nations Tax
		  Equalization Fund (TEF), and provide updated fiscal year 2016 assessment costs
		  including offsets from available TEF credits and updated foreign currency
		  exchange rates: 
		  Provided further, That
		  any such credits shall only be available for United States assessed
		  contributions to the United Nations and shall be subject to the regular
		  notification procedures of the Committees on Appropriations: 
		  Provided further, That
		  any payment of arrearages under this heading shall be directed toward
		  activities that are mutually agreed upon by the United States and the
		  respective international organization: 
		  Provided further, That
		  none of the funds appropriated under this heading shall be available for a
		  United States contribution to an international organization for the United
		  States share of interest costs made known to the United States Government by
		  such organization for loans incurred on or after October 1, 1984, through
		  external borrowings: Provided further, That the Secretary of State shall review the budgetary and personnel procedures of each
			 organization funded under this heading and, not later than 180 days after
			 enactment of this Act, submit a report to the Committees on Appropriations
			 on the extent to which, for each such organization, unnecessary
			 administrative costs are eliminated and personnel practices are
			 transparent and merit-based.International CommissionsFor necessary expenses, not otherwise
		  provided for, to meet obligations of the United States arising under treaties,
		  or specific Acts of Congress, as follows:International boundary and water
		  commission, united states and mexicoFor necessary expenses for the United States
		  Section of the International Boundary and Water Commission, United States and
		  Mexico, and to comply with laws applicable to the United States Section,
		  including not to exceed $6,000 for
		  representation expenses; as follows:Salaries and expensesFor salaries and expenses, not otherwise
		  provided for,
		  $45,415,000.ConstructionFor detailed plan preparation and
		  construction of authorized projects,
		  $26,461,000, to remain available until expended,
		  as authorized.American sections, international
		  commissionsFor necessary
		  expenses, not otherwise provided, for the International Joint Commission and
		  the International Boundary Commission, United States and Canada, as authorized
		  by treaties between the United States and Canada or Great Britain, and the
		  Border Environment Cooperation Commission as authorized by Public Law 103–182,
		  $12,561,000: 
		  Provided, That of the amount
		  provided under this heading for the International Joint Commission,
		  up to $500,000 may remain available until September 30, 2016, and $9,000 may be
			 made available for representation
		  expenses.International fisheries
		  commissionsFor necessary
		  expenses for international fisheries commissions, not otherwise provided for,
		  as authorized by law, $37,180,000: 
		  Provided, That the United States
		  share of such expenses may be advanced to the respective commissions pursuant
		  to 31 U.S.C. 3324.related
		  agencyBroadcasting board of
		  governorsInternational broadcasting
		  operationsFor necessary
		  expenses to enable the Broadcasting Board of Governors (BBG), as authorized, to
		  carry out international communication activities, and to make and supervise
		  grants for radio and television broadcasting to the Middle East,
		  $716,460,000: 
		  Provided, That in addition to
		  amounts otherwise available for such purposes, up to
		  $26,525,000 of the amount appropriated under
		  this heading for satellite transmissions and related costs shall remain
		  available until expended, and not less than
		  $12,500,000 of the amount appropriated under
		  this heading shall be for Internet freedom programs and shall remain available
		  until expended: 
		   Provided further,
		  That of the total amount appropriated under this heading, not to exceed
		  $35,000 may be used for representation expenses,
		  of which $10,000 may be used for representation
		  expenses within the United States as authorized, and not to exceed
		  $30,000 may be used for representation expenses
		  of Radio Free Europe/Radio Liberty: 
		  Provided further, That
		  the authority provided by section 504(c) of the Foreign Relations Authorization
		  Act, Fiscal Year 2003 (Public Law 107–228; 22 U.S.C. 6206 note) shall remain in
		  effect through September 30, 2015: 
		  Provided further, That
		  the BBG shall notify the Committees on Appropriations within 15 days of any
		  determination by the Board that any of its broadcast entities, including its
		  grantee organizations, provides an open platform for international terrorists
		  or those who support international terrorism, or is in violation of the
		  principles and standards set forth in subsections (a) and (b) of section 303 of
		  the United States International Broadcasting Act of 1994 (22 U.S.C. 6202) or
		  the entity’s journalistic code of ethics: 
		  Provided further, That
		  significant modifications to BBG broadcast hours previously justified to
		  Congress, including changes to transmission platforms (shortwave, medium wave,
		  satellite, Internet, and television), for all BBG language services shall be
		  subject to the regular notification procedures of the Committees on
		  Appropriations: 
		  Provided further, That
		  in addition to funds made available under this heading, and notwithstanding any
		  other provision of law, up to $5,000,000 in
		  receipts from advertising and revenue from business ventures, up to
		  $500,000 in receipts from cooperating
		  international organizations, and up to
		  $1,000,000 in receipts from privatization
		  efforts of the Voice of America and the International Broadcasting Bureau,
		  shall remain available until expended for carrying out authorized
		  purposes.Broadcasting capital
		  improvementsFor the purchase,
		  rent, construction, repair, preservation, and improvement of facilities for
		  radio, television, and digital transmission and reception; the purchase, rent,
		  and installation of necessary equipment for radio, television, and digital
		  transmission and reception, including to Cuba, as authorized; and physical
		  security worldwide, in addition to amounts otherwise available for such
		  purposes, $4,800,000, to remain available until
		  expended, as authorized.Related
		  programsThe asia foundationFor a grant to The Asia Foundation, as
		  authorized by The Asia Foundation Act (22 U.S.C. 4402),
		  $17,000,000, to remain available until expended,
		  as authorized.United States Institute of
		  PeaceFor necessary expenses
		  of the United States Institute of Peace, as authorized by the United States
		  Institute of Peace Act, $37,000,000, to remain
		  available until September 30, 2016, which shall not be used for construction
		  activities: 
		  Provided, That notwithstanding
		  section 1705(h)(3) of the United States Institute of Peace Act, the United
		  States Institute of Peace may use non-appropriated funds to pay the
		  salary-related costs of senior executives above the limitation on
		  appropriations for basic salary-related costs in section
		  7034(w) of this Act.Center for Middle Eastern-Western Dialogue
		  Trust FundFor necessary
		  expenses of the Center for Middle Eastern-Western Dialogue Trust Fund, as
		  authorized by section 633 of the Departments of Commerce, Justice, and State,
		  the Judiciary, and Related Agencies Appropriations Act, 2004 (22 U.S.C. 2078),
		  the total amount of the interest and earnings accruing to such Fund on or
		  before September 30, 2015, to remain available until
		  expended.Eisenhower exchange fellowship
		  programFor necessary expenses
		  of Eisenhower Exchange Fellowships, Incorporated, as authorized by sections 4
		  and 5 of the Eisenhower Exchange Fellowship Act of 1990 (20 U.S.C. 5204–5205),
		  all interest and earnings accruing to the Eisenhower Exchange Fellowship
		  Program Trust Fund on or before September 30, 2015, to remain available until
		  expended: 
		  Provided, That none of the funds
		  appropriated herein shall be used to pay any salary or other compensation, or
		  to enter into any contract providing for the payment thereof, above the
		  rate payable for level IV of the Executive Schedule under section 5315 of 
			 title 5, United States Code; or for purposes which are not in accordance
		  with OMB Circulars A–110 (Uniform Administrative Requirements) and A–122 (Cost
		  Principles for Non-profit Organizations), including the restrictions on
		  compensation for personal services.Israeli arab scholarship
		  programFor necessary expenses
		  of the Israeli Arab Scholarship Program, as authorized by section 214 of the
		  Foreign Relations Authorization Act,
		  Fiscal Years 1992 and 1993 (22 U.S.C. 2452), all interest and earnings accruing
		  to the Israeli Arab Scholarship Fund on or before September 30, 2015, to remain
		  available until expended.East-West centerTo enable the Secretary of State to provide
		  for carrying out the provisions of the Center for Cultural and Technical
		  Interchange Between East and West Act of 1960, by grant to the Center for
		  Cultural and Technical Interchange Between East and West in the State of
		  Hawaii, $16,700,000.national endowment for
		  democracyFor grants made by
		  the Department of State to the National Endowment for Democracy, as authorized
		  by the National Endowment for Democracy Act,
		  $135,000,000, to remain available until
		  expended, of which $100,000,000 shall be
		  allocated in the traditional and customary manner, including for the core
		  institutes, and $35,000,000 shall be for
		  democracy, human rights, and rule of law
		  programs.other
		  commissionscommission for the preservation of
		  america’s heritage abroadsalaries and expensesFor necessary expenses for the Commission
		  for the Preservation of America’s Heritage Abroad,
		  $644,000, as authorized by section 1303 of
		  Public Law 99–83:  Provided, That	the Commission may procure temporary, intermittent, and other services notwithstanding
			 paragraph (3) of section 1303(g) of Public Law 99–83 (16 U.S.C. 469j): Provided further, That such authority shall terminate on October 1, 2015:  Provided further, That the Commission shall consult with the Committees on Appropriations prior to exercising such
			 authority.United states commission on international
		  religious freedomSalaries and expensesFor necessary expenses for the United States
		  Commission on International Religious Freedom, as authorized by title II of the
		  International Religious Freedom Act of 1998 (Public Law 105–292), as amended,
		  $3,500,000, including not more than
		  $4,000 for representation expenses: 
		  Provided, That if the United States
		  Commission on International Religious Freedom is authorized beyond September
		  30, 2015, this amount will remain available until September 30,
		  2016.Commission on Security and Cooperation in
		  EuropeSalaries and expensesFor necessary expenses of the Commission on
		  Security and Cooperation in Europe, as authorized by Public Law 94–304,
		  $2,579,000, including not more than
		  $4,000 for representation expenses, to remain
		  available until September 30, 2016.Congressional-Executive Commission on the
		  People's Republic of ChinaSalaries and expensesFor necessary expenses of the
		  Congressional-Executive Commission on the People's Republic of China, as
		  authorized by title III of the U.S.-China Relations Act of 2000 (22 U.S.C.
		  6911–6919), $2,000,000, including not more than
		  $3,000 for representation expenses, to remain
		  available until September 30, 2016.United States-China Economic and Security
		  Review Commissionsalaries and expensesFor necessary expenses of the United
		  States-China Economic and Security Review Commission, as authorized by section
		  1238 of the Floyd D. Spence National Defense Authorization Act for Fiscal Year
		  2001 (22 U.S.C. 7002), $3,500,000, including not
		  more than $4,000 for representation expenses, to
		  remain available until September 30, 2016: 
		  Provided, That the authorities,
		  requirements, limitations, and conditions contained in the second through sixth
		  provisos under this heading in division F of Public Law 111–117 shall continue
		  in effect during fiscal year 2015 and shall apply to funds appropriated under
		  this heading as if included in this
		  Act.IIUnited states agency for international
			 developmentFunds appropriated to the
		  presidentOperating
		  expensesFor necessary expenses to carry out the
		  provisions of section 667 of the Foreign Assistance Act of 1961,
		  $1,170,614,000, of which
		  up to $175,500,000 may remain available until
		  September 30, 2016: 
		  Provided, That none of the funds
		  appropriated under this heading and under the heading Capital Investment
		  Fund in this title may be made available to finance the construction
		  (including architect and engineering services), purchase, or long-term lease of
		  offices for use by the United States Agency for International Development
		  (USAID), unless the USAID Administrator has identified such proposed use of
		  funds in a report submitted to the Committees on Appropriations at least 15
		  days prior to the obligation of funds for such purposes: 
		  Provided further, That
		  contracts or agreements entered into with funds appropriated under this heading
		  may entail commitments for the expenditure of such funds through the following
		  fiscal year: 
		  Provided further, That
		  the authority of sections 610 and 109 of the Foreign Assistance Act of 1961 may
		  be exercised by the Secretary of State to transfer funds appropriated to carry
		  out chapter 1 of part I of such Act to Operating Expenses in
		  accordance with the provisions of those sections: 
		  Provided further, That
		  of the funds appropriated or made available under this heading, not to exceed
		  $250,000 may be available for representation and
		  entertainment expenses, of which not to exceed
		  $5,000 may be available for entertainment
		  expenses, for USAID during the current fiscal
		  year.Capital investment fundFor necessary expenses for overseas
		  construction and related costs, and for the procurement and enhancement of
		  information technology and related capital investments, pursuant to section 667
		  of the Foreign Assistance Act of 1961,
		  $130,815,000, to remain available until
		  expended: 
		  Provided, That this amount is in
		  addition to funds otherwise available for such purposes: 
		  Provided further, That
		  funds appropriated under this heading shall be available for obligation only
		  pursuant to the regular notification procedures of the Committees on
		  Appropriations.Office of inspector generalFor necessary expenses to carry out the
		  provisions of section 667 of the Foreign Assistance Act of 1961,
		  $54,038,000, of which
		  $8,100,000 may remain available until September
		  30, 2016, for the Office of Inspector General of the United States Agency for
		  International Development.IIIbilateral economic assistancefunds appropriated to the
		  presidentFor necessary
		  expenses to enable the President to carry out the provisions of the Foreign
		  Assistance Act of 1961, and for other purposes, as
		  follows: Global health
		  programs(including transfer of
		  funds)For necessary expenses to carry out the
		  provisions of chapters 1 and 10 of part I of the Foreign Assistance Act of
		  1961, for global health activities, in addition to funds otherwise available
		  for such purposes, $2,769,000,000, to remain
		  available until September 30, 2016, and which shall be apportioned directly to
		  the United States Agency for International Development (USAID): 
		  Provided, That this amount shall be
		  made available as provided for in the first proviso
		  under this heading in division K of Public Law 113–76, and for disaster
		  preparedness to safeguard public health: 
		  Provided further, That
		  funds appropriated under this paragraph may be made available for a United
		  States contribution to the GAVI Alliance: 
		  Provided further, That
		  none of the funds made available in this Act nor any unobligated balances from
		  prior appropriations Acts may be made available to any organization or program
		  which, as determined by the President of the United States, supports or
		  participates in the management of a program of coercive abortion or involuntary
		  sterilization: 
		  Provided further, That
		  any determination made under the previous proviso must be made not later than 6
		  months after the date of enactment of this Act, and must be accompanied by the
		  evidence and criteria utilized to make the determination: 
		  Provided further, That
		  none of the funds made available under this Act may be used to pay for the
		  performance of abortion as a method of family planning or to motivate or coerce
		  any person to practice abortions: 
		  Provided further, That
		  nothing in this paragraph shall be construed to alter any existing statutory
		  prohibitions against abortion under section 104 of the Foreign Assistance Act
		  of 1961: 
		  Provided further, That
		  none of the funds made available under this Act may be used to lobby for or
		  against abortion: 
		  Provided further, That
		  the eighth and ninth provisos under this heading in division K of Public Law
		  113–76 shall apply to funds appropriated under this heading in this Act: 
		  Provided further, That
		  for purposes of this or any other Act authorizing or appropriating funds for
		  the Department of State, foreign operations, and related programs, the term
		  motivate, as it relates to family planning assistance, shall not
		  be construed to prohibit the provision, consistent with local law, of
		  information or counseling about all pregnancy options: 
		  Provided further, That
		  information provided about the use of condoms as part of projects or activities
		  that are funded from amounts appropriated by this Act shall be medically
		  accurate and shall include the public health benefits and failure rates of such
		  use.In addition, for necessary expenses to carry
		  out the provisions of the Foreign Assistance Act of 1961 for the prevention,
		  treatment, and control of, and research on, HIV/AIDS,
		  $5,370,000,000, to remain available until
		  September 30, 2019, which shall be apportioned directly to the Department of
		  State: 
		   Provided, That
		  funds appropriated under this paragraph may be made available, notwithstanding
		  any other provision of law, except for the United States Leadership Against
		  HIV/AIDS, Tuberculosis, and Malaria Act of 2003 (Public Law 108–25), as amended,
		  for a United States contribution to the Global Fund to Fight AIDS, Tuberculosis
		  and Malaria (Global Fund), and shall be expended at the minimum rate necessary
		  to make timely payment for projects and activities: 
		  Provided further, That
		  the amount of such contribution should be
		  $1,350,000,000: 
		  Provided further, That
		  up to 5 percent of the aggregate amount of funds made available to the Global
		  Fund in fiscal year 2015 may be made available to USAID for technical
		  assistance related to the activities of the Global Fund: 
		  Provided further, That
		  of the funds appropriated under this paragraph, up to
		  $14,250,000 may be made available, in addition
		  to amounts otherwise available for such purposes, for administrative expenses
		  of the Office of the United States Global AIDS
		  Coordinator.Development
		  assistanceFor necessary expenses to carry out the
		  provisions of sections 103, 105, 106, 214, and sections 251 through 255, and
		  chapter 10 of part I of the Foreign Assistance Act of 1961,
		  $2,421,964,000, to remain available until
		  September 30, 2016: 
		  Provided, That of the funds
		  appropriated under this heading, not less than
		  $23,000,000 shall be made available for the
		  American Schools and Hospitals Abroad program, not less than
		  $11,000,000 shall be made available for
		  cooperative development programs of the United States Agency for International
		  Development (USAID), and not less than $5,000,000 shall
		  be made available for grants to indigenous peoples organizations and decisions
			 about the use of such funds shall be the responsibility of the Advisor
			 for Indigenous Peoples Issues, USAID: 
		  Provided further, That
		  in addition to funds otherwise available for such purposes, up to
		  $15,000,000 of the funds appropriated under this
		  heading that are used for grants focused on science, technology, or innovation
		  and designed to improve development outcomes in any sector may be made
		  available pursuant to chapter 1 of part I of the Foreign Assistance Act of
		  1961.International disaster
		  assistanceFor necessary
		  expenses to carry out the provisions of section 491 of the
		  Foreign Assistance Act of 1961 for
		  international disaster relief, rehabilitation, and reconstruction assistance,
		  $660,000,000, to remain available until
		  expended.Transition initiativesFor necessary expenses for international
		  disaster rehabilitation and reconstruction assistance administered by the
		  Office of Transition Initiatives, United States Agency for International
		  Development (USAID), pursuant to section 491 of the Foreign Assistance Act of
		  1961, $67,000,000, to remain available until
		  expended, to support transition to democracy and long-term development for
		  countries in crisis: 
		  Provided, That such support may
		  include assistance to develop, strengthen, or preserve democratic institutions
		  and processes, revitalize basic infrastructure, and foster the peaceful
		  resolution of conflict: 
		  Provided further, That
		  USAID shall submit a report to the Committees on Appropriations at least 5 days
		  prior to beginning a new program of assistance: 
		  Provided further, That
		  if the Secretary of State determines that it is important to the national
		  interests of the United States to provide transition assistance in excess of
		  the amount appropriated under this heading, up to
		  $15,000,000 of the funds appropriated by this
		  Act to carry out the provisions of part I of the Foreign Assistance Act of 1961
		  may be used for purposes of this heading and under the authorities applicable
		  to funds appropriated under this heading: 
		  Provided further, That
		  funds made available pursuant to the previous proviso shall be made available
		  subject to prior consultation with the Committees on
		  Appropriations.COMPLEX CRISES FUND(INCLUDING TRANSFER OF FUNDS)For necessary expenses to carry out the provisions of the Foreign Assistance Act of 1961 to support
			 programs and activities to prevent or respond to emerging or unforeseen
			 foreign challenges and complex crises overseas, $25,000,000, to remain
			 available until expended:  Provided, That funds appropriated under this heading may be made available on such terms and conditions as
			 are appropriate and necessary for the purposes of preventing or responding
			 to such challenges and crises, except that no funds shall be made
			 available for lethal assistance or to respond to natural disasters:  Provided further, That funds appropriated under this heading may be made available notwithstanding any other
			 provision of law, except sections 7007, 7008, and 7018 of this Act and
			 section 620M of the Foreign Assistance Act of 1961:  Provided further, That funds appropriated under this heading may be used for administrative expenses, in addition
			 to funds otherwise made available for such purposes, except that such
			 expenses may not exceed 5 percent of the funds appropriated under this
			 heading:  Provided further, That funds appropriated under this heading shall be subject to the regular notification
			 procedures of the Committees on Appropriations, except that such
			 notifications shall be transmitted at least 5 days prior to the obligation
			 of funds.development credit
		  authority(including transfer of funds)For the cost of direct loans and loan
		  guarantees provided by the United States Agency for International Development
		  (USAID), as authorized by sections 256 and 635 of the Foreign Assistance Act of
		  1961, up to $40,000,000 may be derived by
		  transfer from funds appropriated by this Act to carry out part I of such Act: 
		  Provided, That funds provided under
		  this paragraph and funds provided as a gift that are used for purposes of this
		  paragraph pursuant to section 635(d) of the Foreign Assistance Act of 1961
		  shall be made available only for micro- and small enterprise programs, urban
		  programs, and other programs which further the purposes of part I of such Act: 
		  Provided further, That
		  such costs, including the cost of modifying such direct and guaranteed loans,
		  shall be as defined in section 502 of the Congressional Budget Act of 1974, as
		  amended: 
		  Provided further, That
		  funds made available by this paragraph may be used for the cost of modifying
		  any such guaranteed loans under this Act or prior Acts making appropriations
		  for the Department of State, foreign operations, and related programs, and
		  funds used for such costs shall be subject to the regular notification
		  procedures of the Committees on Appropriations: 
		  Provided further, That
		  the provisions of section 107A(d) (relating to general provisions applicable to
		  the Development Credit Authority) of the Foreign Assistance Act of 1961, as
		  contained in section 306 of H.R. 1486 as reported by the House Committee on
		  International Relations on May 9, 1997, shall be applicable to direct loans and
		  loan guarantees provided under this heading, except that the principal amount
		  of loans made or guaranteed under this heading with respect to any single
		  country shall not exceed $300,000,000: 
		  Provided further, That
		  these funds are available to subsidize total loan principal, any portion of
		  which is to be guaranteed, of up to
		  $2,000,000,000.In addition, for administrative expenses to
		  carry out credit programs administered by USAID,
		  $8,200,000, which may be transferred to, and
		  merged with, funds made available under the heading Operating
		  Expenses in title II of this Act: 
		  Provided, That funds made available
		  under this heading shall remain available until September 30,
		  2017.Economic support
		  fund(including transfer of
		  funds)For necessary expenses to carry out the
		  provisions of chapter 4 of part II of the Foreign Assistance Act of 1961,
		  $2,540,475,000, to remain available until
		  September 30, 2016.Democracy
		  fundFor necessary expenses to carry out the
			 provisions of the Foreign Assistance Act of
			 1961 for the promotion of democracy globally,
			 $130,500,000, to remain available until
			 September 30, 2016, of which $80,500,000 shall
			 be made available for the Human Rights and Democracy Fund of the Bureau of
			 Democracy, Human Rights, and Labor, Department of State, and
			 $50,000,000 shall be made available for the
			 Bureau for Democracy, Conflict, and Humanitarian Assistance, United States
			 Agency for International Development.Department of
		  StateMigration and refugee
		  assistanceFor necessary
		  expenses not otherwise provided for, to enable the Secretary of State to carry
		  out the provisions of section 2(a) and (b) of the Migration and Refugee
		  Assistance Act of 1962, and other activities to meet refugee and migration
		  needs; salaries and expenses of personnel and dependents as authorized by the
		  Foreign Service Act of 1980; allowances as authorized by sections 5921 through
		  5925 of title 5, United States Code; purchase and hire of passenger motor
		  vehicles; and services as authorized by section 3109 of title 5, United States
		  Code, $1,039,000,000, to remain available until
		  expended, of which not less than $35,000,000
		  shall be made available to respond to small-scale emergency humanitarian
		  requirements: 
		  Provided, That
		  $10,000,000 of the funds appropriated under this
		  heading shall be made available for refugees resettling in
		  Israel.united states emergency refugee and
		  migration assistance fundFor
		  necessary expenses to carry out the provisions of section 2(c) of the Migration
		  and Refugee Assistance Act of 1962, as amended (22 U.S.C. 2601(c)),
		  $50,000,000, to remain available until
		  expended.independent
		  agenciesPeace corps(including transfer of
		  funds)For necessary expenses to carry out the
		  provisions of the Peace Corps Act (22 U.S.C. 2501–2523), including the purchase
		  of not to exceed five passenger motor vehicles for administrative purposes for
		  use outside of the United States, $380,000,000,
		  of which $5,000,000 is for the Office of
		  Inspector General, to remain available until September 30, 2016: 
		  Provided, That the Director of the
		  Peace Corps may transfer to the Foreign Currency Fluctuations Account, as
		  authorized by 22 U.S.C. 2515, an amount not to exceed
		  $5,000,000: 
		  Provided further, That
		  funds transferred pursuant to the previous proviso may not be derived from
		  amounts made available for Peace Corps overseas operations: 
		  Provided further, That
		  of the funds appropriated under this heading, not to exceed
		  $104,000 may be available for representation
		  expenses, of which not to exceed $4,000 may be
		  made available for entertainment expenses: 
		  Provided further, That
		  any decision to open, close, significantly reduce, or suspend a domestic or
		  overseas office or country program shall be subject to prior consultation with,
		  and the regular notification procedures of, the Committees on Appropriations,
		  except that prior consultation and regular notification procedures may be
		  waived when there is a substantial security risk to volunteers or other Peace
		  Corps personnel, pursuant to section 7015(e) of this Act: 
		  Provided further, That
		  none of the funds appropriated under this heading shall be used to pay for
		  abortions: 
		  Provided further, That
		  notwithstanding the previous proviso, section 614 of division C of Public Law
		  112–74 shall apply to funds appropriated under this
		  heading.Millennium challenge
		  corporationFor necessary expenses to carry out the
		  provisions of the Millennium Challenge Act of 2003 (MCA),
		  $901,000,000, to remain available until
		  expended: 
		  Provided, That of the funds
		  appropriated under this heading, up to
		  $105,000,000 may be available for administrative
		  expenses of the Millennium Challenge Corporation (the Corporation): 
		  Provided further, That
		  up to 5 percent of the funds appropriated under this heading may be made
		  available to carry out the purposes of section 616 of the MCA for fiscal year
		  2015: 
		  Provided further, That
		  section 605(e) of the MCA shall apply to funds appropriated under this heading:
		  
		  Provided further, That
		  funds appropriated under this heading may be made available for a Millennium
		  Challenge Compact entered into pursuant to section 609 of the MCA only if such
		  Compact obligates, or contains a commitment to obligate subject to the
		  availability of funds and the mutual agreement of the parties to the Compact to
		  proceed, the entire amount of the United States Government funding anticipated
		  for the duration of the Compact: 
		  Provided further, That
		  the Chief Executive Officer of the Corporation shall notify the Committees on
		  Appropriations not later than 15 days prior to commencing negotiations for any
		  country compact or threshold country program; signing any such compact or
		  threshold program; or terminating or suspending any such compact or threshold
		  program: 
		  Provided further, That
		  funds appropriated under this heading by this Act and prior Acts making
		  appropriations for the Department of State, foreign operations, and related
		  programs that are available to implement section 609(g) of the MCA shall be
		  subject to the regular notification procedures of the Committees on
		  Appropriations: 
		  Provided further, That
		  no country should be eligible for a threshold program after such country has
		  completed a country compact: 
		  Provided further, That
		  any funds that are deobligated from a Millennium Challenge Compact shall be
		  subject to the regular notification procedures of the Committees on
		  Appropriations prior to re-obligation: 
		  Provided further, That
		  notwithstanding section 606(a)(2) of the MCA, a country shall be a candidate
		  country for purposes of eligibility for assistance for the fiscal year if the
		  country has a per capita income equal to or below the World Bank's lower middle
		  income country threshold for the fiscal year and is among the 75 lowest per
		  capita income countries as identified by the World Bank; and the country meets
		  the requirements of section 606(a)(1)(B) of the MCA: 
		  Provided further, That
		  notwithstanding section 606(b)(1) of the MCA, in addition to countries
		  described in the preceding proviso, a country shall be a candidate country for
		  purposes of eligibility for assistance for the fiscal year if the country has a
		  per capita income equal to or below the World Bank's lower middle income
		  country threshold for the fiscal year and is not among the 75 lowest per capita
		  income countries as identified by the World Bank; and the country meets the
		  requirements of section 606(a)(1)(B) of the MCA: 
		  Provided further, That
		  any Millennium Challenge Corporation candidate country under section 606 of the
		  MCA with a per capita income that changes in the fiscal year such that the
		  country would be reclassified from a low income country to a lower middle
		  income country or from a lower middle income country to a low income country
		  shall retain its candidacy status in its former income classification for the
		  fiscal year and the 2 subsequent fiscal years: 
		  Provided further, That
		  none of the funds made available by this Act or prior Acts making
		  appropriations for the Department of State, foreign operations, and related
		  programs shall be available for a threshold program in a country that is not
		  currently a candidate country: 
		   Provided further,
		  That of the funds appropriated under this heading, not to exceed
		  $100,000 may be available for representation and
		  entertainment expenses, of which not to exceed
		  $5,000 may be available for entertainment
		  expenses.Inter-american foundationFor necessary expenses to carry out the
		  functions of the Inter-American Foundation in accordance with the provisions of
		  section 401 of the Foreign Assistance Act of 1969,
		  $22,500,000, to remain available until September
		  30, 2016: 
		  Provided, That of the funds
		  appropriated under this heading, not to exceed
		  $2,000 may be available for representation
		  expenses.United States African development
		  foundationFor necessary
		  expenses to carry out title V of the International Security and Development
		  Cooperation Act of 1980 (Public Law 96–533),
		  $30,000,000, to remain available until September
		  30, 2016, of which not to exceed $2,000 may be
		  available for representation expenses:
			 Provided, That funds made available to grantees may be
		  invested pending expenditure for project purposes when authorized by the Board
		  of Directors of the United States African Development Foundation (USADF): 
		  Provided further, That
		  interest earned shall be used only for the purposes for which the grant was
		  made: 
		  Provided further, That
		  notwithstanding section 505(a)(2) of the African Development Foundation Act, in
		  exceptional circumstances the Board of Directors of the USADF may waive the
		  $250,000 limitation contained in that section
		  with respect to a project and a project may exceed the limitation by up to 10
		  percent if the increase is due solely to foreign currency fluctuation: 
		  Provided further, That
		  the USADF shall submit a report to the Committees on Appropriations after each
		  time such waiver authority is exercised: 
		  Provided further, That
		  the USADF may make rent or lease payments in advance from appropriations
		  available for such purpose for offices, buildings, grounds, and quarters in
		  Africa as may be necessary to carry out its functions: 
		  Provided further, That
		  the USADF may maintain bank accounts outside the United States Treasury and
			 retain any
		  interest earned on such accounts, in furtherance of the purposes of the African
		  Development Foundation Act: Provided further, That the USADF may not withdraw any
		  appropriations from the Treasury prior to the need for spending such funds for
		  program purposes.department of the
		  treasuryinternational affairs technical
		  assistanceFor necessary
		  expenses to carry out the provisions of section 129 of the Foreign Assistance
		  Act of 1961, $23,500,000, to remain available
		  until September 30, 2017, which shall be available notwithstanding any other
		  provision of law.IVInternational security assistanceDepartment of
	 StateContributions for international
	 peacekeeping activitiesFor necessary expenses to pay assessed and other expenses of international peacekeeping activities
			 directed to the maintenance or restoration of international peace and
			 security, $1,962,555,000, of which 15 percent shall remain available until
			 September 30, 2016:  Provided, That none of the funds made available by this Act shall be obligated or expended for any new or
			 expanded United Nations peacekeeping mission unless, at least 15 days in
			 advance of voting for the new or expanded mission in the United Nations
			 Security Council (or in an emergency as far in advance as is practicable),
			 the Committees on Appropriations are notified: (1) of the estimated cost
			 and duration of the mission, the national interest that will be served,
			 and the exit strategy; (2) that the United Nations has in place measures
			 to prevent United Nations employees, contractor personnel, and
			 peacekeeping troops serving in the mission from trafficking in persons,
			 exploiting victims of trafficking, or committing acts of illegal sexual
			 exploitation or other violations of human rights, and to bring to justice
			 individuals who engage in such acts while participating in the
			 peacekeeping mission, including prosecution in their home countries of
			 such individuals in connection with such acts, and to make information
			 about such cases publicly available in the country where an alleged crime
			 occurs and on the United Nations' Web site; and (3) pursuant to section
			 7015 of this Act and the procedures therein followed, of the source of
			 funds that will be used to pay the cost of the new or expanded mission: Provided further, That funds shall be available for peacekeeping expenses unless the Secretary of State determines
			 that American manufacturers and suppliers are not being given
			 opportunities to provide equipment, services, and material for United
			 Nations peacekeeping activities equal to those being given to foreign
			 manufacturers and suppliers: Provided further, That the Secretary of State
			 shall work with the United Nations and foreign governments contributing
			 peacekeeping troops to implement effective vetting procedures to ensure
			 that such troops have not violated human rights: Provided further, That none of the funds appropriated or otherwise made available under this heading may be used
			 for any United Nations peacekeeping mission that will involve United
			 States Armed Forces under the command or operational control of a foreign
			 national, unless the President's military advisors have submitted to the
			 President a recommendation that such involvement is in the national
			 interests of the United States and the President has submitted to the
			 Congress such a recommendation: Provided further, That the Secretary of State shall report to the Committees on Appropriations any credits
			 available to the United States, including those resulting from United
			 Nations peacekeeping missions or the United Nations Tax Equalization Fund: Provided further, That any such credits shall only be available for United States assessed contributions to the
			 United Nations and shall be subject to the regular notification procedures
			 of the Committees on Appropriations: Provided further, That notwithstanding any other provision of law, funds appropriated or otherwise made available
			 under this heading in this Act or in division K of Public Law 113–76 that
			 remain available for obligation, shall be available for United States
			 assessed contributions up to the amount specified in the Annex
			 accompanying United Nations General Assembly document A/67/224/Add.1.International narcotics control and law
	 enforcementFor necessary expenses to carry out section
	 481 of the Foreign Assistance Act of 1961,
	 $708,000,000, to remain available until
	 September 30, 2016: 
	 Provided, That the provision of
	 assistance by any other United States Government department or agency which is
	 comparable to assistance made available under this heading but which is
	 provided under any other provision of law, shall be administered in accordance
	 with the provisions of sections 481(b) and 622(c) of the Foreign Assistance Act
	 of 1961: 
	 Provided further, That in
	 allocating funds appropriated under this heading for international narcotics
	 control programs the Secretary of State shall prioritize social, economic, and judicial
			 reform
			 programs
	 that address the root causes of illicit drug production, trafficking,
	 addiction, and related violence: 
	 Provided further, That of
	 the funds appropriated under this heading, not less than
	 $5,000,000 shall be made available to combat
	 piracy of United States copyright materials, consistent with the requirements
	 of section 688(a) and (b) of the Department of State, Foreign Operations, and
	 Related Programs Appropriations Act, 2008 (division J of Public Law 110–161): 
	  Provided further, That
	 the reporting requirements contained in section 1404 of Public Law 110–252
	 shall apply to funds made available by this Act, including a description of
	 modifications, if any, to the Palestinian Authority's security strategy: 
	 Provided further, That the
	 Department of State may use the authority of section 608 of the Foreign
	 Assistance Act of 1961, without regard to its restrictions, to receive excess
	 property from an agency of the United States Government for the purpose of
	 providing such property to a foreign country or international organization
	 under chapter 8 of part I of that Act, subject to the regular notification
	 procedures of the Committees on Appropriations: 
	 Provided further, That
	 section 482(b) of the Foreign Assistance Act of 1961 shall not apply to funds
	 appropriated under this heading, except that any funds made available
	 notwithstanding such section shall be subject to the regular notification
	 procedures of the Committees on Appropriations.Nonproliferation, anti-terrorism, demining
	 and related programsFor
	 necessary expenses for nonproliferation, anti-terrorism, demining and related
	 programs and activities, $593,775,000, to remain
	 available until September 30, 2016, to carry out the provisions of chapter 8 of
	 part II of the Foreign Assistance Act of 1961 for anti-terrorism assistance,
	 chapter 9 of part II of the Foreign Assistance Act of 1961, section 504 of the
	 FREEDOM Support Act, section 23 of the Arms Export Control Act or the Foreign
	 Assistance Act of 1961 for demining activities, the clearance of unexploded
	 ordnance, the destruction of small arms, and related activities,
	 notwithstanding any other provision of law, including activities implemented
	 through nongovernmental and international organizations, and section 301 of the
	 Foreign Assistance Act of 1961 for a voluntary contribution to the
	 International Atomic Energy Agency (IAEA), and for a United States contribution
	 to the Comprehensive Nuclear Test Ban Treaty Preparatory Commission: 
	 Provided, That for the clearance of
	 unexploded ordnance, the Secretary of State should prioritize those areas where
	 such ordnance was caused by the United States: 
	  Provided further, That
	 funds made available under this heading for the Nonproliferation and
	 Disarmament Fund shall be available notwithstanding any other provision of law
	 and subject to prior consultation with, and the regular notification procedures
	 of, the Committees on Appropriations, to promote bilateral and multilateral
	 activities relating to nonproliferation, disarmament and weapons destruction,
	 and shall remain available until expended: 
	 Provided further, That
	 such funds may also be used for such countries other than the Independent
	 States of the former Soviet Union and international organizations when it is in
	 the national security interest of the United States to do so: 
	 Provided further, That
	 funds appropriated under this heading may be made available for the IAEA unless
	 the Secretary of State determines that Israel is being denied its right to
	 participate in the activities of that Agency: 
	 Provided further, That
	 funds made available for conventional weapons destruction programs, including
	 demining and related activities, in addition to funds otherwise available for
	 such purposes, may be used for administrative expenses related to the operation
	 and management of such programs and activities.Peacekeeping
	 operationsFor necessary expenses to carry out the
	 provisions of section 551 of the Foreign Assistance Act of 1961,
	 $120,000,000: 
	 Provided, That funds appropriated under
	 this heading may be used, notwithstanding section 660 of such Act, to provide
	 assistance to enhance the capacity of foreign civilian security forces,
	 including gendarmes, to participate in peacekeeping operations: 
	 Provided further, That
	 notwithstanding the second proviso under this heading in division K of Public
	 Law 113–76, not less than $28,000,000 of the
	 funds appropriated under this heading shall be made available for a United
	 States contribution to the Multinational Force and Observers mission in the
	 Sinai, and not less than $6,000,000 of the funds
	 appropriated under this heading in this Act and prior Acts making
	 appropriations for the Department of State, foreign operations, and related
	 programs may be made available to address force protection requirements: 
	 Provided further, That
	 funds appropriated under this Act should not be used to support any military
	 training or operations that include child soldiers: 
	 Provided further, That
	 none of the funds appropriated under this heading shall be obligated except as
	 provided through the regular notification procedures of the Committees on
	 Appropriations.funds appropriated to the
	 presidentinternational military education and
	 trainingFor necessary
	 expenses to carry out the provisions of section 541 of the Foreign Assistance
	 Act of 1961, $104,674,000, of which up to
	 $4,000,000 may remain available until September
	 30, 2016, and may only be provided through the regular notification procedures
	 of the Committees on Appropriations: 
	 Provided, That the civilian personnel
	 for whom military education and training may be provided under this heading may
	 include civilians who are not members of a government whose participation would
	 contribute to improved civil-military relations, civilian control of the
	 military, or respect for human rights: 
	 Provided further, That of
	 the funds appropriated under this heading, not to exceed
	 $55,000 may be available for entertainment
	 expenses.Foreign military financing
	 programFor necessary expenses for grants to enable
	 the President to carry out the provisions of section 23 of the Arms Export
	 Control Act, $4,803,645,000: 
	 Provided, That to expedite the
	 provision of assistance to foreign countries and international organizations,
	 the Secretary of State, following consultation with the Committees on
	 Appropriations and subject to the regular notification procedures of such
	 Committees, may use the funds appropriated under this heading to procure
	 defense articles and services to enhance the capacity of foreign security
	 forces: 
	 Provided further, That of
	 the funds appropriated under this heading, not less than
	 $3,100,000,000 shall be available for grants
	 only for Israel, and funds are available for assistance for Jordan and Egypt
	 subject to section 7041 of this Act: 
	 Provided further, That the
	 funds appropriated under this heading for assistance for Israel shall be
	 disbursed within 30 days of enactment of this Act: 
	 Provided further, That to
	 the extent that the Government of Israel requests that funds be used for such
	 purposes, grants made available for Israel under this heading shall, as agreed
	 by the United States and Israel, be available for advanced weapons systems, of
	 which not less than $815,300,000 shall be
	 available for the procurement in Israel of defense articles and defense
	 services, including research and development: 
	 Provided further, That
	 none of the funds made available under this heading shall be made available to
	 support or continue any program initially funded under the authority of section
	 1206 of the National Defense Authorization Act for Fiscal Year 2006 (Public Law
	 109–163; 119 Stat. 3456) unless the Secretary of State, in coordination with
	 the Secretary of Defense, has justified such program to the Committees on
	 Appropriations: 
	 Provided further, That
	 funds appropriated or otherwise made available under this heading shall be
	 nonrepayable notwithstanding any requirement in section 23 of the Arms Export
	 Control Act: 
	 Provided further, That
	 funds made available under this heading shall be obligated upon apportionment
	 in accordance with paragraph (5)(C) of title 31, United States Code, section
	 1501(a).None of the funds made available under this
	 heading shall be available to finance the procurement of defense articles,
	 defense services, or design and construction services that are not sold by the
	 United States Government under the Arms Export Control Act unless the foreign
	 country proposing to make such procurement has first signed an agreement with
	 the United States Government specifying the conditions under which such
	 procurement may be financed with such funds: 
	 Provided, That all country and funding
	 level increases in allocations shall be submitted through the regular
	 notification procedures of section 7015 of this Act: 
	  Provided further, That
	 funds made available under this heading may be used, notwithstanding any other
	 provision of law, for demining, the clearance of unexploded ordnance, and
	 related activities, and may include activities implemented through
	 nongovernmental and international organizations: 
	 Provided further, That
	 only those countries for which assistance was justified for the Foreign
	 Military Sales Financing Program in the fiscal year 1989 congressional
	 presentation for security assistance programs may utilize funds made available
	 under this heading for procurement of defense articles, defense services or
	 design and construction services that are not sold by the United States
	 Government under the Arms Export Control Act: 
	 Provided further, That
	 funds appropriated under this heading shall be expended at the minimum rate
	 necessary to make timely payment for defense articles and services: 
	 Provided further, That not
	 more than $63,945,000 of the funds appropriated
	 under this heading may be obligated for necessary expenses, including the
	 purchase of passenger motor vehicles for replacement only for use outside of
	 the United States, for the general costs of administering military assistance
	 and sales, except that this limitation may be exceeded only through the regular
	 notification procedures of the Committees on Appropriations: 
	 Provided further, That of
	 the funds made available under this heading for general costs of administering
	 military assistance and sales, not to exceed
	 $4,000 may be available for entertainment
	 expenses and not to exceed $130,000 may be
	 available for representation expenses: 
	 Provided further, That not
	 more than $904,000,000 of funds realized
	 pursuant to section 21(e)(1)(A) of the Arms Export Control Act may be obligated
	 for expenses incurred by the Department of Defense during fiscal year 2015
	 pursuant to section 43(b) of the Arms Export Control Act, except that this
	 limitation may be exceeded only through the regular notification procedures of
	 the Committees on Appropriations.VMultilateral assistanceFunds appropriated to the
	 presidentInternational organizations and
	 programsFor necessary
	 expenses to carry out the provisions of section 301 of the Foreign Assistance
	 Act of 1961, and of section 2 of the United Nations Environment Program
	 Participation Act of 1973, $351,000,000, of
	 which not less than $11,700,000 shall be made
	 available for the Intergovernmental Panel on Climate Change/United Nations
	 Framework Convention on Climate Change: 
	 Provided, That section 307(a) of the
	 Foreign Assistance Act of 1961 shall not apply to contributions to the United
	 Nations Democracy Fund: 
	 Provided further, That
	 notwithstanding any other provision of law, of the funds appropriated under this
	 heading up to $700,000 may be made available to the World Heritage
	 Fund.International financial
	 institutionsGlobal environment facilityFor payment to the International Bank for
	 Reconstruction and Development as trustee for the Global Environment Facility
	 by the Secretary of the Treasury, $136,563,000,
	 to remain available until expended.Contribution to the international
	 development associationFor payment to the International Development
	 Association by the Secretary of the Treasury,
	 $1,285,000,000, to remain available until
	 expended.For payment to the International Development
	 Association by the Secretary of the Treasury to satisfy commitments made by the
	 United States to support the Multilateral Debt Relief Initiative, including
	 through generation of early encashment credits,
	 $78,900,000, to remain available until
	 expended.CONTRIBUTION TO THE INTERNATIONAL BANK FOR
	 RECONSTRUCTION AND DEVELOPMENTFor payment to the International Bank for
	 Reconstruction and Development by the Secretary of the Treasury for the United
	 States share of the paid-in portion of the increases in capital stock,
	 $192,920,689, to remain available until
	 expended.LIMITATION ON CALLABLE CAPITAL
	 SUBSCRIPTIONsThe United
	 States Governor of the International Bank for Reconstruction and Development
	 may subscribe without fiscal year limitation to the callable capital portion of
	 the United States share of increases in capital stock in an amount not to
	 exceed
	 $2,928,990,899.Contribution to the clean technology
	 fundFor payment to the
	 International Bank for Reconstruction and Development as trustee for the Clean
	 Technology Fund by the Secretary of the Treasury,
	 $201,253,000, to remain available until
	 expended.Contribution to the strategic climate
	 fundFor payment to the
	 International Bank for Reconstruction and Development as trustee for the
	 Strategic Climate Fund by the Secretary of the Treasury,
	 $63,184,000, to remain available until
	 expended.Contribution to the inter-american
	 development bankFor payment to the Inter-American
	 Development Bank by the Secretary of the Treasury for the United States share
	 of the paid-in portion of the increase in capital stock,
	 $102,020,448, to remain available until
	 expended.LIMITATION ON CALLABLE CAPITAL
	 SUBSCRIPTIONSThe United
	 States Governor of the Inter-American Development Bank may subscribe without
	 fiscal year limitation to the callable capital portion of the United States
	 share of such capital stock in an amount not to exceed
	 $4,098,794,833.CONTRIBUTION TO THE ENTERPRISE FOR THE AMERICAS
MULTILATERAL INVESTMENT FUND
For payment to the Enterprise for the Americas Multilateral Investment Fund by the Secretary of the
			 Treasury, $10,000,000, to remain available until expended:  Provided, That such payment shall be subject to prior consultation with the Committees on Appropriations.Contribution to the asian development
	 bankFor payment to the Asian
	 Development Bank by the Secretary of the Treasury for the United States share
	 of the paid-in portion of increase in capital stock,
	 $112,194,435, to remain available until
	 expended.Limitation on callable capital
	 subscriptionsThe United
	 States Governor of the Asian Development Bank may subscribe without fiscal year
	 limitation to the callable capital portion of the United States share of such
	 capital stock in an amount not to exceed
	 $2,558,048,769.Contribution to the asian development
	 fundFor payment to the Asian
	 Development Fund by the Secretary of the Treasury,
	 $100,100,000, to remain available until
	 expended.Contribution to the african development
	 bankFor payment to the
	 African Development Bank by the Secretary of the Treasury for the United States
	 share of the paid-in portion of the increase in capital stock,
	 $34,118,587, to remain available until
	 expended.LIMITATION ON CALLABLE CAPITAL
	 SUBSCRIPTIONSThe United
	 States Governor of the African Development Bank may subscribe without fiscal
	 year limitation to the callable capital portion of the United States share of
	 such capital stock in an amount not to exceed
	 $507,860,808.Contribution to the african development
	 fundFor payment to the
	 African Development Fund by the Secretary of the Treasury,
	 $175,000,000, to remain available until
	 expended.For payment to the African Development Fund
	 by the Secretary of the Treasury to satisfy commitments made by the United
	 States to support the Multilateral Debt Relief Initiative, including through
	 generation of early encashment credits,
	 $13,500,000, to remain available until
	 expended.Contribution to the international fund for
	 agricultural developmentFor
	 payment to the International Fund for Agricultural Development by the Secretary
	 of the Treasury, $30,000,000, to remain
	 available until expended.International Monetary
	 ProgramsUnited
	 states quota, international monetary fund direct loan program
	 accountFor an increase in the
	 United States quota in the International Monetary Fund, the dollar equivalent
	 of 40,871,800,000 Special Drawing Rights, to remain available until expended: 
	 Provided, That notwithstanding the
	 provisos under the heading International Assistance
	 Programs—International Monetary Programs—United States Quota, International
	 Monetary Fund in Public Law 111–32, the costs of the amounts provided
	 under this heading in this Act and in Public Law 111–32 shall be estimated on a
	 present value basis, excluding administrative costs and any incidental effects
	 on governmental receipts or outlays: 
	 Provided further, That for
	 purposes of the previous proviso, the discount rate for purposes of the present
	 value calculation shall be the appropriate interest rate on marketable Treasury
	 securities: 
	 Provided further, That
	 section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act
	 of 1985, as amended, shall not apply to amounts under this
	 heading.Loans to
	 international monetary fund direct loan program
	 account(including rescission of
	 funds)Of the amounts provided
	 under the heading International Assistance Programs—International
	 Monetary Programs—Loans to International Monetary Fund in Public Law
	 111–32, the dollar equivalent of 40,871,800,000 Special Drawing Rights is
	 permanently cancelled as of the date when the rollback of the United States
	 credit arrangement in the International Monetary Fund’s New Arrangements to
	 Borrow is effective, but no earlier than when the increase of the United States
	 quota authorized in section 72 of the Bretton Woods Agreements Act (22 U.S.C.
	 286 et seq.) becomes effective: 
	 Provided, That notwithstanding the
	 second through fourth provisos under the heading International
	 Assistance Programs—International Monetary Programs—Loans to International
	 Monetary Fund in Public Law 111–32, the costs of the amounts under this
	 heading in this Act and in Public Law 111–32 shall be estimated on a present
	 value basis, excluding administrative costs and any incidental effects on
	 governmental receipts or outlays: 
	 Provided further, That for
	 purposes of the previous proviso, the discount rate for purposes of the present
	 value calculation shall be the appropriate interest rate on marketable Treasury
	 securities: 
	 Provided further, That
	 section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act
	 of 1985, as amended, shall not apply to amounts under this
	 heading.VIExport and Investment AssistanceExport-Import bank of the united
	 statesInspector generalFor necessary expenses of the Office of
	 Inspector General in carrying out the provisions of the Inspector General Act
	 of 1978, as amended, $5,750,000, to remain
	 available until September 30, 2016.Program accountThe Export-Import Bank (the Bank) of the
	 United States is authorized to make such expenditures within the limits of
	 funds and borrowing authority available to such corporation, and in accordance
	 with law, and to make such contracts and commitments without regard to fiscal
	 year limitations, as provided by section 104 of the Government Corporation
	 Control Act, as may be necessary in carrying out the program for the current
	 fiscal year for such corporation: 
	 Provided, That none of the funds
	 available during the current fiscal year may be used to make expenditures,
	 contracts, or commitments for the export of nuclear equipment, fuel, or
	 technology to any country, other than a nuclear-weapon state as defined in
	 Article IX of the Treaty on the Non-Proliferation of Nuclear Weapons eligible
	 to receive economic or military assistance under this Act, that has detonated a
	 nuclear explosive after the date of the enactment of this Act: 
	 Provided further, That not
	 less than 20 percent of the aggregate loan, guarantee, and insurance authority
	 available to the Bank under this Act shall be used to finance exports directly
	 by small business concerns (as defined under section 3 of the Small Business
	 Act): 
	 Provided further, That the
	 loan, guarantee, and insurance authorities available to the Bank shall not be
	 used in connection with any new coal-fired power plant: 
	 Provided further, That the
	 Bank shall work within the Organization for Economic Cooperation and
	 Development (OECD) to establish carbon emissions requirements for new electric
	 power-generation plants that reflect best practices in the United States and
	 other OECD countries: 
	 Provided further, That the
	 aggregate loan, guarantee, and insurance authorities available to the Bank in
	 fiscal year 2015 shall not result in greenhouse gas emissions from the
	 extraction or production of fossil fuels or the use of fossil fuels in
	 electricity generation that exceed the average of the total emissions in the
	 previous 6 fiscal years resulting from the use of such authorities: 
	 Provided further, That the
	 Supplemental Guidelines for High Carbon Intensity Projects approved by the Bank
	 on December 12, 2013, shall be implemented beginning on the date of enactment
	 of this Act: 
	 Provided further, That not
	 less than 10 percent of the aggregate loan, guarantee, and insurance authority
	 available to the Bank under this Act should be used for renewable energy
	 technologies or energy efficiency technologies: 
	  Provided further, That
	 notwithstanding section 1(c) of Public Law 103–428, as amended, sections 1(a)
	 and (b) of Public Law 103–428 shall remain in effect through October 1,
	 2015.administrative expensesFor administrative expenses to carry out the
	 direct and guaranteed loan and insurance programs, including hire of passenger
	 motor vehicles and services as authorized by 5 U.S.C. 3109, and not to exceed
	 $30,000 for official reception and
	 representation expenses for members of the Board of Directors, not to exceed
	 $107,500,000, of which not less than
	 $23,000,000 shall be used for expenses of personnel
	 and related costs exclusively for the processing of such loans and insurance
	 for small business concerns: 
	 Provided, That the Export-Import Bank
	 (the Bank) may accept, and use, payment or services provided by transaction
	 participants for legal, financial, or technical services in connection with any
	 transaction for which an application for a loan, guarantee or insurance
	 commitment has been made: 
	 Provided further, That
	 notwithstanding subsection (b) of section 117 of the Export Enhancement Act of
	 1992, subsection (a) thereof shall remain in effect until September 30, 2015: 
	 Provided further, That the
	 Bank shall charge fees for necessary expenses (including special services
	 performed on a contract or fee basis, but not including other personal
	 services) in connection with the collection of moneys owed the Bank,
	 repossession or sale of pledged collateral or other assets acquired by the Bank
	 in satisfaction of moneys owed the Bank, or the investigation or appraisal of
	 any property, or the evaluation of the legal, financial, or technical aspects
	 of any transaction for which an application for a loan, guarantee or insurance
	 commitment has been made, or systems infrastructure directly supporting
	 transactions: 
	 Provided further, That, in
	 addition to other funds appropriated for administrative expenses, such fees
	 shall be credited to this account for such purposes, to remain available until
	 expended.Receipts collectedReceipts collected pursuant to the
	 Export-Import Bank Act of 1945, as
	 amended, and the Federal Credit Reform Act of
	 1990, as amended, in an amount not to exceed the amount appropriated
	 herein, shall be credited as offsetting collections to this account: 
	 Provided, That the sums herein
	 appropriated from the General Fund shall be reduced on a dollar-for-dollar
	 basis by such offsetting collections so as to result in a final fiscal year
	 appropriation from the General Fund estimated at
	 $0: 
	 Provided further, That
	 amounts collected in fiscal year 2015 in excess of obligations, up to
	 $10,000,000, shall become available
	 for the cost of direct loans, loan guarantees, insurance, and
	 tied-aid grants as authorized by section 10 of the Export-Import Bank Act of
	 1945, as amended, on September 1, 2015, and shall remain
	 available until September 30, 2018.Overseas private investment
	 corporationNoncredit accountThe Overseas Private Investment Corporation
	 is authorized to make, without regard to fiscal year limitations, as provided
	 by 31 U.S.C. 9104, such expenditures and commitments within the limits of funds
	 available to it and in accordance with law as may be necessary: 
	 Provided, That the amount available for
	 administrative expenses to carry out the credit and insurance programs
	 (including an amount for official reception and representation expenses which
	 shall not exceed $35,000) shall not exceed
	 $63,000,000: 
	 Provided further, That
	 project-specific transaction costs, including direct and indirect costs
	 incurred in claims settlements, and other direct costs associated with services
	 provided to specific investors or potential investors pursuant to section 234
	 of the Foreign Assistance Act of
	 1961, shall not be considered administrative expenses for the
	 purposes of this heading.Program accountFor the cost of direct and guaranteed loans,
	 $25,000,000, as authorized by section 234 of the
	 Foreign Assistance Act of 1961, to
	 be derived by transfer from the Overseas Private Investment Corporation
	 Noncredit Account: 
	 Provided, That such costs, including
	 the cost of modifying such loans, shall be as defined in section 502 of the
	 Congressional Budget Act of 1974: 
	 Provided further, That
	 such sums shall be available for direct loan obligations and loan guaranty
	 commitments incurred or made during fiscal years 2015, 2016, and 2017: 
	 Provided further, That
	 funds so obligated in fiscal year 2015 remain available for disbursement
	 through 2023; funds obligated in fiscal year 2016 remain available for
	 disbursement through 2024; and funds obligated in fiscal year 2017 remain
	 available for disbursement through 2025: 
	 Provided further, That the
	 third proviso of subsection 7079(b) of the Consolidated Appropriations Act,
	 2010, and the modification proposed by the Overseas Private Investment
	 Corporation in November 2013 to the Corporation’s Environmental and Social
	 Policy Statement relating to coal, shall be implemented beginning on the date
	 of enactment of this Act: 
	 Provided further, That
	 notwithstanding any other provision of law, the Overseas Private Investment
	 Corporation is authorized to undertake any program authorized by title IV of
	 chapter 2 of part I of the Foreign Assistance
	 Act of 1961 in Iraq: 
	 Provided further, That
	 funds made available pursuant to the authority of the previous proviso shall be
	 subject to the regular notification procedures of the Committees on
	 Appropriations.In addition, such sums as may be necessary
	 for administrative expenses to carry out the credit program may be derived from
	 amounts available for administrative expenses to carry out the credit and
	 insurance programs in the Overseas Private Investment Corporation Noncredit
	 Account and merged with said account.Trade and development agencyFor necessary expenses to carry out the
	 provisions of section 661 of the Foreign
	 Assistance Act of 1961, $60,000,000,
	 to remain available until September 30, 2016: 
	 Provided, That of the funds
	 appropriated under this heading, not more than
	 $4,000 may be available for representation and
	 entertainment
	 expenses.VIIGeneral ProvisionsALLOWANCES AND DIFFERENTIALS7001.Section 7001 of division K of Public Law 113–76 shall continue in effect during fiscal year 2015 as
			 if part of this Act.UNOBLIGATED BALANCES REPORT7002.Section 7002 of division K of Public Law 113–76 shall continue in effect during fiscal year 2015 as
			 if part of this Act.CONSULTING SERVICES7003.Section 7003 of division K of Public Law 113–76 shall continue in effect during fiscal year 2015 as
			 if part of this Act.diplomatic
	 facilities7004.(a)Of funds provided under title I of this
		Act, except as provided in subsection (b), a project to construct a diplomatic
		facility of the United States may not include office space or other
		accommodations for an employee of a Federal agency or department if the
		Secretary of State determines that such department or agency has not provided
		to the Department of State the full amount of funding required by subsection
		(e) of section 604 of the Secure Embassy Construction and Counterterrorism Act
		of 1999 (as enacted into law by section 1000(a)(7) of Public Law 106–113 and
		contained in appendix G of that Act; 113 Stat. 1501A–453), as amended by
		section 629 of the Departments of Commerce, Justice, and State, the Judiciary,
		and Related Agencies Appropriations Act, 2005.(b)Notwithstanding the prohibition in
		subsection (a), a project to construct a diplomatic facility of the United
		States may include office space or other accommodations for members of the
		United States Marine Corps.(c)For the purposes of calculating the fiscal
		year 2015 costs of providing new United States diplomatic facilities in
		accordance with section 604(e) of the Secure Embassy Construction and
		Counterterrorism Act of 1999 (22 U.S.C. 4865 note), the Secretary of State, in
		consultation with the Director of the Office of Management and Budget, shall
		determine the annual program level and agency shares in a manner that is
		proportional to the Department of State’s contribution for this purpose.(d)Funds appropriated
		by this Act, and prior Acts making appropriations for the Department of State,
		foreign operations, and related programs, which may be made available for the
		acquisition of property for diplomatic facilities in Afghanistan, Pakistan, and
		Iraq, shall be subject to prior consultation with, and the regular notification
		procedures of, the Committees on Appropriations.(e)(1)Funds appropriated by
		this Act under the heading Embassy Security, Construction, and
		Maintenance may be made available to address security vulnerabilities
		at expeditionary, interim, and temporary facilities abroad, including physical
		security upgrades and local guard staffing, except that the amount of funds
		made available for such purposes from this Act and prior Acts making
		appropriations for the Department of State, foreign operations, and related
		programs shall be maintained at $25,000,000: 
		Provided, That the uses of such funds
		should be the responsibility of the Assistant Secretary of State for the Bureau
		of Diplomatic Security and Foreign Missions, in consultation with the Director
		of the Bureau of Overseas Buildings Operations: 
		Provided further, That
		such funds shall be subject to prior consultation with the Committees on
		Appropriations.(2)Not later than 90 days after
		enactment of this Act, the Secretary of State shall submit to the appropriate
		congressional committees a list of all expeditionary, interim, and temporary
		diplomatic facilities and the number of personnel and security costs for each
		such facility: 
		Provided, That the report required by
		this paragraph may be submitted in classified form if necessary.(3)Notwithstanding any other provision
		of law, the opening, closure, or any significant modification to an
		expeditionary, interim, or temporary diplomatic facility shall be subject to
		prior consultation with the appropriate congressional committees and the
		regular notification procedures of the Committees on Appropriations, except
		that such consultation and notification may be waived if there is a security
		risk to personnel.(f)Funds
		appropriated under the headings Diplomatic and Consular Programs
		and Embassy Security, Construction, and Maintenance in titles I
		and VIII of this Act may be transferred to, and merged with, funds appropriated
		by such titles under such headings if the Secretary of State determines and
		reports to the Committees on Appropriations that to do so is necessary to
		prevent or respond to security situations and requirements,
		following consultation with such Committees: 
		Provided, That such transfer
		authority is in addition to any transfer authority otherwise available under
		any other provision of law.Personnel
	 actions7005.Section 7005 of division K of Public Law 113–76 shall continue in effect during fiscal year 2015 as
			 if part of this Act.LOCAL GUARD
	 CONTRACTS7006.In evaluating proposals for local guard
		contracts, the Secretary of State shall award contracts in accordance with
		section 136 of the Foreign Relations Authorization Act, Fiscal Years 1990 and
		1991 (22 U.S.C. 4864), except that the Secretary may grant authorization to
		award such contracts on the basis of best value as determined by a
		cost-technical tradeoff analysis (as described in Federal Acquisition
		Regulation part 15.101), notwithstanding subsection (c)(3) of such section: 
		Provided, That the authority in this
		section shall apply to any options for renewal that may be exercised under such
		contracts.prohibition against direct
	 funding for certain countries7007.None of the
		funds appropriated or otherwise made available pursuant to titles III through
		VI of this Act shall be obligated or expended to finance directly any
		assistance or reparations for the governments of Cuba, North Korea, Iran, or
		Syria: 
		Provided, That for purposes of this
		section, the prohibition on obligations or expenditures shall include direct
		loans, credits, insurance and guarantees of the Export-Import Bank or its
		agents.coups
	 d’état7008.None of the
		funds appropriated or otherwise made available pursuant to titles III through
		VI of this Act shall be obligated or expended to finance directly any
		assistance to the government of any country whose duly elected head of
		government is deposed by military coup d'état or decree or, after the date of
		enactment of this Act, a coup d'état or decree in which the military plays a
		decisive role: 
		Provided, That assistance may be
		resumed to such government if the Secretary of State certifies and reports to the
		appropriate congressional committees that subsequent to the termination of
		assistance a democratically elected government has taken office: 
		Provided further, That
		the provisions of this section shall not apply to assistance to promote
		democratic elections or public participation in democratic processes: 
		Provided further, That
		funds made available pursuant to the previous provisos shall be subject to the
		regular notification procedures of the Committees on Appropriations.Transfer
	 authority7009.(a)Department of state and broadcasting board
		of governors(1)Not to exceed 5 percent of any
		appropriation made available for the current fiscal year for the Department of
		State under title I of this Act may be transferred between, and merged with,
		such appropriations, but no such appropriation, except as otherwise
		specifically provided, shall be increased by more than 10 percent by any such
		transfers, and no such transfer may be made to increase the appropriation under
		the heading Representation Expenses.(2)Not to exceed 5 percent of any
		appropriation made available for the current fiscal year for the Broadcasting
		Board of Governors under title I of this Act may be transferred between, and
		merged with, such appropriations, but no such appropriation, except as
		otherwise specifically provided, shall be increased by more than 10 percent by
		any such transfers.(3)Any transfer pursuant to this section shall
		be treated as a reprogramming of funds under section 7015(a) and (b) of this
		Act and shall not be available for obligation or expenditure except in
		compliance with the procedures set forth in that section.(b)Export financing transfer
		authoritiesNot to exceed 5
		percent of any appropriation other than for administrative expenses made
		available for fiscal year 2015, for programs under title VI of this Act may be
		transferred between such appropriations for use for any of the purposes,
		programs, and activities for which the funds in such receiving account may be
		used, but no such appropriation, except as otherwise specifically provided,
		shall be increased by more than 25 percent by any such transfer: 
		Provided, That the exercise of such
		authority shall be subject to the regular notification procedures of the
		Committees on Appropriations.(c)Limitation on transfers between
		agencies(1)None of the funds made available under
		titles II through V of this Act may be transferred to any department, agency,
		or instrumentality of the United States Government, except pursuant to a
		transfer made by, or transfer authority provided in, this Act or any other
		appropriations Act.(2)Notwithstanding
		paragraph (1), in addition to transfers made by, or authorized elsewhere in,
		this Act, funds appropriated by this Act to carry out the purposes of the
		Foreign Assistance Act of 1961 may be allocated or transferred to agencies of
		the United States Government pursuant to the provisions of sections 109, 610,
		and 632 of the Foreign Assistance Act of 1961.(3)Any agreement
		entered into by the United States Agency for International Development (USAID)
		or the Department of State with any department, agency, or instrumentality of
		the United States Government pursuant to section 632(b) of the Foreign
		Assistance Act of 1961 valued in excess of
		$1,000,000 and any agreement made pursuant to
		section 632(a) of such Act, with funds appropriated by this Act and prior Acts
		making appropriations for the Department of State, foreign operations, and
		related programs under the headings Global Health Programs,
		Development Assistance, and Economic Support Fund
		shall be subject to the regular notification procedures of the Committees on
		Appropriations: 
		Provided, That the requirement in the
		previous sentence shall not apply to agreements entered into between USAID and
		the Department of State.(d)Transfers
		Between AccountsNone of the funds made available under titles II
		through V of this Act may be obligated under an appropriation account to which
		such funds were not appropriated, except for transfers specifically provided
		for in this Act, unless the President, not less than 5 days prior to the
		exercise of any authority contained in the Foreign Assistance Act of 1961 to
		transfer funds, consults with and provides a written policy justification to
		the Committees on Appropriations.(e)Audit of
		Inter-agency TransfersAny agreement for the transfer or
		allocation of funds appropriated by this Act, or prior Acts, entered into
		between the Department of State or USAID and another agency of the United
		States Government under the authority of section 632(a) of the Foreign
		Assistance Act of 1961 or any comparable provision of law, shall expressly
		provide that the Inspector General (IG) for the agency receiving the transfer
		or allocation of such funds, or other entity with audit responsibility if the
		receiving agency does not have an IG, shall perform periodic program and
		financial audits of the use of such funds: 
		Provided, That such audits shall be
		transmitted to the Committees on Appropriations: 
		Provided further, That
		funds transferred under such authority may be made available for the cost of
		such audits.military assistance
	 reports7010.(a)Not later than 90 days after enactment of
		this Act, the Secretary of State shall submit to the appropriate congressional
		committees a report on funds obligated and expended during fiscal year 2014
		under the headings International Military Education and Training
		and Foreign Military Financing Program, including the countries
		and military services that received assistance and the amounts and purposes
		of such assistance.(b)The report
		required by section 656 of the Foreign Assistance Act of 1961 shall be submitted
			 not later than January 31, 2015.Availability of
	 funds7011.No part of any appropriation contained in
		this Act shall remain available for obligation after the expiration of the
		current fiscal year unless expressly so provided in this Act: 
		Provided, That funds appropriated for
		the purposes of chapters 1 and 8 of part I, section 661, chapters 4, 5, 6, 8,
		and 9 of part II of the Foreign Assistance Act
		of 1961, section 23 of the Arms
		Export Control Act, and funds provided under the heading
		Development Credit Authority shall remain available for an
		additional 4 years from the date on which the availability of such funds would
		otherwise have expired, if such funds are initially obligated before the
		expiration of their respective periods of availability contained in this Act: 
		Provided further, That
		notwithstanding any other provision of this Act, any funds made available for
		the purposes of chapter 1 of part I and chapter 4 of part II of the
		Foreign Assistance Act of 1961 which
		are allocated or obligated for cash disbursements in order to address balance
		of payments or economic policy reform objectives, shall remain available for an
		additional 4 years from the date on which the availability of such funds would
		otherwise have expired, if such funds are initially allocated or obligated
		before the expiration of their respective periods of availability contained in
		this Act: 
		 Provided further, That
		the Secretary of State shall provide a report to the Committees on
		Appropriations at the beginning of each fiscal year, detailing by account and
		source year, the use of this authority during the previous fiscal year.LIMITATION ON ASSISTANCE TO COUNTRIES IN DEFAULT7012.Section 7012 of division K of Public Law 113–76 shall continue in effect during fiscal year 2015 as
			 if part of this Act.prohibition on taxation of united states
	 assistance7013.(a)prohibition on taxationNone of the funds appropriated under titles
		III through VI of this Act may be made available to provide assistance for a
		foreign country under a new bilateral agreement governing the terms and
		conditions under which such assistance is to be provided unless such agreement
		includes a provision stating that assistance provided by the United States
		shall be exempt from taxation, or reimbursed, by the foreign government, and
		the Secretary of State shall expeditiously seek to negotiate amendments to
		existing bilateral agreements, as necessary, to conform with this
		requirement.(b)reimbursement of foreign
		taxesAn amount equivalent to
		200 percent of the total taxes assessed during fiscal year 2015 on funds
		appropriated by this Act by a foreign government or entity against United
		States assistance programs for which funds are appropriated by this Act, either
		directly or through grantees, contractors, and subcontractors shall be withheld
		from obligation from funds appropriated for assistance for fiscal year 2016 and
		allocated for the central government of such country and for the West Bank and
		Gaza program to the extent that the Secretary of State certifies and reports in
		writing to the Committees on Appropriations, not later than September 30, 2016,
		that such taxes have not been reimbursed to the Government of the United
		States.(c)de minimis exceptionForeign taxes of a de minimis nature shall
		not be subject to the provisions of subsection (b).(d)reprogramming of fundsFunds withheld from obligation for each
		country or entity pursuant to subsection (b) shall be reprogrammed for
		assistance for countries which do not assess taxes on United States assistance
		or which have an effective arrangement that is providing substantial
		reimbursement of such taxes, and that can reasonably accommodate such
		assistance in a programmatically responsible manner.(e)determinations(1)The provisions of this section shall not
		apply to any country or entity the Secretary of State reports to the Committees
		on Appropriations—(A)does not assess taxes on United States
		assistance or which has an effective arrangement that is providing substantial
		reimbursement of such taxes; or(B)the foreign policy interests of the United
		States outweigh the purpose of this section to ensure that United States
		assistance is not subject to taxation.(2)The Secretary of State shall consult with
		the Committees on Appropriations at least 15 days prior to exercising the
		authority of this subsection with regard to any country or entity.(f)implementationThe Secretary of State shall issue rules,
		regulations, or policy guidance, as appropriate, to implement the prohibition
		against the taxation of assistance contained in this section.(g)definitionsAs used in this section—(1)the term ‘‘bilateral agreement’’ refers to
		a framework bilateral agreement between the Government of the United States and
		the government of the country receiving assistance that describes the
		privileges and immunities applicable to United States foreign assistance for
		such country generally, or an individual agreement between the Government of
		the United States and such government that describes, among other things, the
		treatment for tax purposes that will be accorded the United States assistance
		provided under that agreement;(2)the term
		taxes and taxation shall include value added taxes and customs
		duties but shall not include individual income taxes assessed to local staff or
		personal services contractors.(h)ReportThe
		Secretary of State, in consultation with the heads of other relevant
		departments or agencies, shall submit a report to the Committees on
		Appropriations, not later than 90 days after the enactment of this Act,
		detailing steps taken by such departments or agencies to comply with the
		requirements of this section.reservations of
	 funds7014.(a)Funds appropriated under
		titles III through VI of this Act which are specifically designated may be
		reprogrammed for other programs within the same account notwithstanding the
		designation if compliance with the designation is made impossible by operation
		of any provision of this or any other Act: 
		Provided, That any such reprogramming
		shall be subject to the regular notification procedures of the Committees on
		Appropriations: 
		Provided further, That
		assistance that is reprogrammed pursuant to this subsection shall be made
		available under the same terms and conditions as originally provided.(b)In addition to the
		authority contained in subsection (a), the original period of availability of such
		funds that are specifically designated for
		particular programs or activities by this or any other Act shall be extended
		for an additional fiscal year if the Secretary of State or the USAID Administrator,
			 as appropriate, determines and reports
		promptly to the Committees on Appropriations that the termination of assistance
		to a country or a significant change in circumstances makes it unlikely that
		such designated funds can be obligated during the original period of
		availability: 
		Provided, That such designated funds
		that continue to be available for an additional fiscal year shall be obligated
		only for the purpose of such designation.(c)Ceilings and
		specifically designated funding levels contained in this Act shall not be
		applicable to funds or authorities appropriated or otherwise made available by
		any subsequent Act unless such Act specifically so directs: 
		Provided, That specifically
		designated funding levels or minimum funding requirements contained in any
		other Act shall not be applicable to funds appropriated by this Act.Notification
	 requirements7015.(a)None of the funds made available in titles
		I and II of this Act, or in prior appropriations Acts to the agencies and
		departments funded by this Act that remain available for obligation or
		expenditure in fiscal year 2015, or provided from any accounts in the Treasury
		of the United States derived by the collection of fees or of currency reflows
		or other offsetting collections, or made available by transfer, to the agencies
		and departments funded by this Act, shall be available for obligation or
		expenditure through a reprogramming of funds that—(1)creates new programs;(2)eliminates a program, project, or
		activity;(3)increases funds or personnel by any means
		for any project or activity for which funds have been denied or
		restricted;(4)relocates an office or employees;(5)closes or opens a mission or post;(6)creates, closes, reorganizes, or renames
		bureaus, centers, or offices;(7)reorganizes programs or activities;
		or(8)contracts out or privatizes any functions
		or activities presently performed by Federal employees;unless the
		Committees on Appropriations are notified 15 days in advance of such
		reprogramming of funds: 
		Provided, That unless previously
		justified to the Committees on Appropriations, the requirements of this
		subsection shall apply to all obligations of funds appropriated under titles I
		and II of this Act for paragraphs (5) and (6) of this subsection.(b)None of the funds provided under titles I
		and II of this Act, or provided under previous appropriations Acts to the
		agency or department funded under titles I and II of this Act that remain
		available for obligation or expenditure in fiscal year 2015, or provided from
		any accounts in the Treasury of the United States derived by the collection of
		fees available to the agency or department funded under title I of this Act,
		shall be available for obligation or expenditure for activities, programs, or
		projects through a reprogramming of funds in excess of
		$1,000,000 or 10 percent, whichever is less,
		that—(1)augments existing programs, projects, or
		activities;(2)reduces by 10 percent funding for any
		existing program, project, or activity, or numbers of personnel by 10 percent
		as approved by Congress; or(3)results from any general savings, including
		savings from a reduction in personnel, which would result in a change in
		existing programs, activities, or projects as approved by Congress; unless the
		Committees on Appropriations are notified 15 days in advance of such
		reprogramming of funds.(c)None of the funds made available under
		titles III through VI and VIII of this Act under the headings Global Health
		Programs, Development Assistance, International
		Organizations and Programs, Trade and Development
		Agency, International Narcotics Control and Law
		Enforcement, Economic Support Fund, Democracy
		Fund, Peacekeeping Operations, Nonproliferation,
		Anti-terrorism, Demining and Related Programs, Millennium
		Challenge Corporation, Foreign Military Financing
		Program, International Military Education and Training,
		and Peace Corps, and under the heading Conflict
		Stabilization Operations, shall be available for obligation for
		activities, programs, projects, type of materiel assistance, countries, or
		other operations not justified or in excess of the amount justified to the
		Committees on Appropriations for obligation under any of these specific
		headings unless the Committees on Appropriations are notified 15 days in
		advance: 
		Provided, That the President shall
		not enter into any commitment of funds appropriated for the purposes of section
		23 of the Arms Export Control Act for the provision of major defense equipment,
		other than conventional ammunition, or other major defense items defined to be
		aircraft, ships, missiles, or combat vehicles, not previously justified to
		Congress or 20 percent in excess of the quantities justified to Congress unless
		the Committees on Appropriations are notified 15 days in advance of such
		commitment: 
		Provided further, That
		requirements of this subsection or any similar provision of this or any other
		Act shall not apply to any reprogramming for an activity, program, or project
		for which funds are appropriated under titles III through VI of this Act of
		less than 10 percent of the amount previously justified to the Congress for
		obligation for such activity, program, or project for the current fiscal
		year.(d)Notwithstanding
		any other provision of law, with the exception of funds transferred to, and
		merged with, funds appropriated under title I of this Act, funds transferred by
		the Department of Defense to the Department of State and the United States
		Agency for International Development for assistance for foreign countries and
		international organizations, and funds made available for programs authorized
		by section 1206 of the National Defense Authorization Act for Fiscal Year 2006
		(Public Law 109–163), shall be subject to the regular notification procedures
		of the Committees on Appropriations.(e)The requirements of this section or any
		similar provision of this Act or any other Act, including any prior Act
		requiring notification in accordance with the regular notification procedures
		of the Committees on Appropriations, may be waived if failure to do so would
		pose a substantial risk to human health or welfare: 
		Provided, That in case of any such
		waiver, notification to the Committees on Appropriations shall be provided as
		early as practicable, but in no event later than 3 days after taking the action
		to which such notification requirement was applicable, in the context of the
		circumstances necessitating such waiver: 
		Provided further, That
		any notification provided pursuant to such a waiver shall contain an
		explanation of the emergency circumstances.(f)None of the funds
		appropriated under titles III through VI of this Act shall be obligated or
		expended for assistance for Afghanistan, Bahrain, Bolivia, Burma, Cambodia,
		Cuba, Ecuador, Egypt, Ethiopia, Guatemala, Haiti, Honduras, Iran, Iraq,
		Lebanon, Libya, Pakistan, the Russian Federation, Serbia, Somalia, South Sudan,
		Sri Lanka, Sudan, Syria, Tunisia, Uzbekistan, Venezuela, Yemen, and Zimbabwe
		except as provided through the regular notification procedures of the
		Committees on Appropriations.NOTIFICATION ON EXCESS DEFENSE EQUIPMENT7016.Section 7016 of division K of Public Law 113–76 shall continue in effect during fiscal year 2015 as
			 if part of this Act.Limitation on availability of funds for
	 international organizations and programs7017.Subject to the regular notification
		procedures of the Committees on Appropriations, funds appropriated under titles
		III through VI of this Act and prior Acts making appropriations for the
		Department of State, foreign operations, and related programs, which are
		returned or not made available for organizations and programs because of the
		implementation of section 307(a) of the Foreign Assistance Act of 1961 or
		section 7048(a) of this Act, shall remain available for obligation until
		September 30, 2017: 
		Provided, That the requirement to
		withhold funds for programs in Burma under section 307(a) of the Foreign
		Assistance Act of 1961 shall not apply to funds appropriated by this
		Act.Prohibition on funding for abortions and
	 involuntary sterilization7018.None of the funds made available to carry
		out part I of the Foreign Assistance Act of 1961, as amended, may be used to
		pay for the performance of abortions as a method of family planning or to
		motivate or coerce any person to practice abortions. None of the funds made
		available to carry out part I of the Foreign Assistance Act of 1961, as
		amended, may be used to pay for the performance of involuntary sterilization as
		a method of family planning or to coerce or provide any financial incentive to
		any person to undergo sterilizations. None of the funds made available to carry
		out part I of the Foreign Assistance Act of 1961, as amended, may be used to
		pay for any biomedical research which relates in whole or in part, to methods
		of, or the performance of, abortions or involuntary sterilization as a means of
		family planning. None of the funds made available to carry out part I of the
		Foreign Assistance Act of 1961, as amended, may be obligated or expended for
		any country or organization if the President certifies that the use of these
		funds by any such country or organization would violate any of the above
		provisions related to abortions and involuntary sterilizations.allocations7019.(a)Funds provided in this Act shall be made
		available for programs and countries in the amounts contained in the respective
		tables in the report accompanying this Act.(b)For the purposes
		of implementing this section and only with respect to the tables in the report
		accompanying this Act, the Secretary of State, the Administrator of the United
		States Agency for International Development, and the Broadcasting Board of
		Governors, as appropriate, may propose deviations to the amounts referenced in
		subsection (a), subject to the regular notification procedures of the
		Committees on Appropriations.representation and entertainment
	 expenses7020.(a)Each Federal department, agency, or entity
		funded in titles I or II of this Act, and the Department of the Treasury and
		independent agencies funded in titles III or VI of this Act, shall take steps
		to ensure that domestic and overseas representation and entertainment expenses
		further official agency business and United States foreign policy interests and
		are—(1)primarily for
		fostering relations outside of the Executive Branch;(2)principally for
		meals and events of a protocol nature;(3)not for
		employee-only events; and(4)do not include
		activities that are substantially of a recreational character.(b)None of the funds appropriated or otherwise
		made available by this Act under the headings International Military
		Education and Training or Foreign Military Financing
		Program for Informational Program activities or under the headings
		Global Health Programs, Development Assistance,
		and Economic Support Fund may be obligated or expended to pay
		for—(1)alcoholic
		beverages; or(2)entertainment
		expenses for activities that are substantially of a recreational character,
		including but not limited to entrance fees at sporting events, theatrical and
		musical productions, and amusement parks.prohibition on assistance to
	 governments supporting international terrorism7021.(a)Lethal Military
		Equipment Exports(1)None of the funds appropriated or otherwise
		made available by titles III through VI of this Act may be available to any
		foreign government which provides lethal military equipment to a country the
		government of which the Secretary of State has determined supports
		international terrorism for purposes of section 6(j) of the Export
		Administration Act of 1979 as continued in effect pursuant to the International
		Emergency Economic Powers Act: 
		Provided, That the prohibition under
		this section with respect to a foreign government shall terminate 12 months
		after that government ceases to provide such military equipment: 
		Provided further, That
		this section applies with respect to lethal military equipment provided under a
		contract entered into after October 1, 1997.(2)Assistance
		restricted by paragraph (1) or any other similar provision of law, may be
		furnished if the President determines that to do so is important to the
		national interests of the United States.(3)Whenever the
		President makes a determination pursuant to paragraph (2), the President shall
		submit to the Committees on Appropriations a report with respect to the
		furnishing of such assistance, including a detailed explanation of the
		assistance to be provided, the estimated dollar amount of such assistance, and
		an explanation of how the assistance furthers United States national
		interests.(b)Bilateral
		Assistance(1)Funds appropriated for bilateral assistance
		in titles III through VI of this Act and funds appropriated under any such
		title in prior Acts making appropriations for the Department of State, foreign
		operations, and related programs, shall not be made available to any foreign
		government which the President determines—(A)grants sanctuary
		from prosecution to any individual or group which has committed an act of
		international terrorism;(B)otherwise supports
		international terrorism; or(C)is controlled by
		an organization designated as a terrorist organization under section 219 of the
		Immigration and Nationality Act.(2)The President may
		waive the application of paragraph (1) to a government if the President
		determines that national security or humanitarian reasons justify such waiver: 
		Provided, That the President shall
		publish each such waiver in the Federal Register and, at least 15 days before
		the waiver takes effect, shall notify the Committees on Appropriations of the
		waiver (including the justification for the waiver) in accordance with the
		regular notification procedures of the Committees on Appropriations.AUTHORIZATION REQUIREMENTS7022.Section 7022 of division K of Public Law 113–76 shall continue in effect during fiscal year 2015 as
			 if part of this Act.definition of program, project,
	 and activity7023.For the purpose of titles II through VI of
		this Act program, project, and activity shall be defined at the
		appropriations Act account level and shall include all appropriations and
		authorizations Acts funding directives, ceilings, and limitations with the
		exception that for the following accounts: Economic Support Fund
		and Foreign Military Financing Program, program, project,
		and activity shall also be considered to include country, regional, and
		central program level funding within each such account; and for the development
		assistance accounts of the United States Agency for International Development,
		program, project, and activity shall also be considered to
		include central, country, regional, and program level funding, either
		as—(1)justified to the
		Congress; or(2)allocated by the
		Executive Branch in accordance with a report, to be provided to the Committees
		on Appropriations within 30 days of the enactment of this Act, as required by
		section 653(a) of the Foreign Assistance Act of 1961.AUTHORITIES FOR THE PEACE CORPS, INTER-AMERICAN FOUNDATION AND UNITED STATES AFRICAN DEVELOPMENT
			 FOUNDATION7024.Section 7024 of division K of Public Law 113–76 shall continue in effect during fiscal year 2015 as
			 if part of this Act.commerce, trade and surplus
	 commodities7025.Section 7025 of division K of Public Law 113–76 shall continue in effect during fiscal year 2015 as
			 if part of this Act.separate
	 accounts7026.Section 7026 of division K of Public Law 113–76 shall continue in effect during fiscal year 2015 as
			 if part of this Act, and in each fiscal year thereafter.eligibility for
	 assistance7027.Section 7027 of division K of Public Law 113–76 shall continue in effect during fiscal year 2015 as
			 if part of this Act, except that the fiscal year in subsection (b) shall
			 be 2015.local
	 competition7028.Section 7077 of division I of Public Law
		112–74, as amended, shall continue in effect during fiscal year 2015.International financial
	 institutions7029.(a)None of the funds appropriated under title
		V of this Act should be made as payment to any international financial
		institution unless the Secretary of the Treasury certifies and reports to the
		Committees on Appropriations that such institution has a publicly available policy,
			 including the strategic use of peer reviews and external experts, to
			 conduct thorough, independent evaluations of the impact of each loan,
			 grant, and significant analytical non-lending activity in advancing the
			 institution’s goals of reducing poverty and promoting equitable economic
			 growth consistent  with appropriate
		safeguards, to ensure that decisions to support such loans, grants, and
		activities are based on accurate data and objective analysis.(b)None of the funds appropriated under title
		V of this Act may be made as payment to any international financial institution
		while the United States executive director to such institution is compensated
		by the institution at a rate which, together with whatever compensation such
		executive director receives from the United States, is above the rate payable for
			 level IV of the Executive
		Schedule under section 5315 of title 5, United States Code, or while any
		alternate United States executive director to such institution is compensated
		by the institution at a rate above the rate payable for level V of the Executive
			 Schedule under section 5316 of
		title 5, United States Code.(c)The United States executive director of each international financial
		institution, after consultation with the Assistant Secretary for Democracy, Human
			 Rights, and Labor, Department of State, shall seek to require that each
			 such institution conducts rigorous human
			 rights due diligence and human rights risk management, as appropriate, in
			 connection with any loan, grant, policy, or strategy of such institution: Provided, That the United States executive director of each such institution shall  seek to ensure that the
			 institution
			 implements the
		recommendations of its accountability mechanisms by providing just compensation
		or other appropriate redress to individuals and communities that suffer
		violations of human rights, including forced displacement, resulting from any
		loan, grant, strategy or policy of such institution.(d)The Secretary of the Treasury shall direct
		the United States executive directors of the World Bank and the Inter-American
		Development Bank to submit a report to the Committees on Appropriations not
		later than 30 days after enactment of this Act and every 90 days thereafter
		until September 30, 2015, on actions taken in the previous 90 days by such
		institutions and the Government of Guatemala to support the legal framework and
			 financing for implementation of the
		April 2010 Reparations Plan for Damages Suffered by the Communities Affected by
		the Construction of the Chixoy Hydroelectric Dam in Guatemala.(e)The United States executive director of each
		international financial institution shall actively promote in loan, grant, and
		other financing agreements demonstrable improvements in borrowing countries’
		financial management and judicial capacity to investigate, prosecute, and
		punish fraud and corruption.(f)The United States executive director of each
		international financial institution shall seek to require that each such
		institution collects, verifies, and publishes beneficial ownership information
		for any corporation or limited liability company, other than a publicly listed
		company, receiving a contract, loan, grant, or guarantee from such institution:
		
		Provided, That beneficial ownership
		information should include, at a minimum, the full name, birth date, city of
		residence, and nationality of each natural person who, directly or indirectly,
		exercises substantial control over a corporation or limited liability company
		or has a substantial interest in or receives substantial economic benefits from
		the assets of a corporation or limited liability company.(g)The Secretary of the Treasury shall
		instruct the United States executive directors of the World Bank and the
		Inter-American Development Bank, and the director of the Office of Foreign
		Assets Control, to encourage and support investments that contribute to the
		economic and social development, integration, and stability of all countries in
		the Caribbean region, consistent with the Banks’ authority to support such
		investments.(h)For the purposes of this Act
		international financial institutions shall mean the
		International Bank for Reconstruction and Development, the International
		Development Association, the International Finance Corporation, the
		Inter-American Development Bank, the International Monetary Fund, the Asian
		Development Bank, the Asian Development Fund, the Inter-American Investment
		Corporation, the North American Development Bank, the European Bank for
		Reconstruction and Development, the African Development Bank, the African
		Development Fund, and the Multilateral Investment Guarantee Agency.debt-for-development7030.In order to
		enhance the continued participation of nongovernmental organizations in
		economic assistance activities under the Foreign Assistance Act of 1961,
		debt-for-development and debt-for-nature exchanges, a nongovernmental
		organization which is a grantee or contractor of the United States Agency for
		International Development may place in interest bearing accounts local
		currencies which accrue to that organization as a result of economic assistance
		provided under title III of this Act and, subject to the regular notification
		procedures of the Committees on Appropriations, any interest earned on such
		investment shall be used for the purpose for which the assistance was provided
		to that organization.FINANCIAL MANAGEMENT AND BUDGET
	 TRANSPARENCY7031.(a)Limitation on direct
		government-to-Government assistance(1)Funds appropriated by this Act may be made
		available for direct government-to-government assistance only if—(A)each implementing agency or ministry to
		receive assistance has been assessed and is considered to have the systems
		required to manage such assistance and any identified vulnerabilities or
		weaknesses of such agency or ministry have been addressed; and(i)the recipient agency or ministry employs
		and utilizes staff with the necessary technical, financial, and management
		capabilities;(ii)the recipient agency or ministry has
		adopted competitive procurement policies and systems;(iii)effective monitoring and evaluation
		mechanisms are in place to ensure that such assistance is used for its intended
		purposes; and(iv)the government of
		the recipient country is taking steps to publicly disclose on an annual basis
		its national budget, to include income and expenditures;(B)the recipient
		government is in compliance with the principles set forth in section 7013 of
		this Act;(C)the recipient
		agency or ministry is not headed or controlled by an organization designated as
		a foreign terrorist organization under section 219 of the Immigration and
		Nationality Act;(D)the Government of
		the United States and the government of the recipient country have agreed, in
		writing, on clear and achievable objectives for the use of such assistance,
		which should be made available on a cost-reimbursable basis; and(E)the recipient
		government is taking steps to protect the rights of civil society, including
		freedoms of expression, association, and assembly.(2)In addition to
		the requirements in subsection (a), no funds may be made available for direct
		government-to-government assistance without prior consultation with, and
		notification of, the Committees on Appropriations: 
		Provided, That such notification
		shall contain an explanation of how the proposed activity meets the
		requirements of paragraph (1): 
		Provided further, That
		the requirements of this paragraph shall only apply to direct
		government-to-government assistance in excess of
		$10,000,000 and all funds available for cash
		transfer, budget support, and cash payments to individuals.(3)The Administrator
		of the United States Agency for International Development (USAID) or the
		Secretary of State, as appropriate, shall suspend any direct
		government-to-government assistance if the Administrator or the Secretary has
		credible information of material misuse of such assistance, unless the
		Administrator or the Secretary reports to the Committees on Appropriations that
		it is in the national interest of the United States to continue such
		assistance, including a justification, or that such misuse has been
		appropriately addressed.(4)The Secretary of
		State shall submit to the Committees on Appropriations, concurrent with the
		fiscal year 2016 congressional budget justification materials, amounts planned
		for assistance described in subsection (a) by country, proposed funding amount,
		source of funds, and type of assistance.(5)Not later than 90
		days after the enactment of this Act and 6 months thereafter until September
		30, 2015, the USAID Administrator shall submit to the Committees on
		Appropriations a report that—(A)details all
		assistance described in subsection (a) provided during the previous 6-month
		period by country, funding amount, source of funds, and type of such
		assistance; and(B)the type of
		procurement instrument or mechanism utilized and whether the assistance was
		provided on a reimbursable basis.(6)None of the funds
		made available by this Act may be used for any foreign country for debt service
		payments owed by any country to any international financial institution: 
		Provided, That for purposes of this
		subsection, the term international financial institution has the
		meaning given the term in section 7029(g) of this Act.(b)National budget and contract
		transparency(1)Determination and ReportFor each government identified pursuant to
		section 7031(b)(1) of division K of Public Law 113–76, the Secretary of State, not
			 later than 180 days after enactment
		of this Act, shall make a determination of significant progress
		or no significant progress in meeting the minimum requirements
		of fiscal transparency, and make such determinations publicly available in an
		annual Fiscal Transparency Report to be posted on the Department
		of State’s Web site: 
		Provided, That the Secretary shall
		identify the significant progress made by each such government to publicly
		disclose national budget documentation, contracts, and licenses which are
		additional to such information disclosed in previous fiscal years, and include
		specific recommendations of short- and long-term steps such government should
		take to improve fiscal transparency: 
		Provided further, That
		the annual report shall include a detailed description of how funds
		appropriated by this Act are being used to improve fiscal transparency, and
		identify benchmarks for measuring progress.(2)AssistanceOf the funds appropriated under title III
		of this Act, not less than $10,000,000 should be
		made available for programs and activities to assist governments identified
		pursuant to paragraph (1) to improve budget transparency and to support civil
		society organizations in such countries that promote budget transparency: 
		Provided, That such sums shall be in
		addition to funds otherwise made available for such purposes: 
		Provided further, That a
		description of the uses of such funds shall be included in the annual
		Fiscal Transparency Report required by paragraph (3).(c)Anti-Kleptocracy and Human Rights(1)Officials of foreign governments and their
		immediate family members who the Secretary of State has credible information
		have been involved in significant corruption, including corruption related to
		the extraction of natural resources, or a gross violation of human rights shall
		be ineligible for entry into the United States.(2)Individuals shall not be ineligible if
		entry into the United States would further important United States law
		enforcement objectives or is necessary to permit the United States to fulfill
		its obligations under the United Nations Headquarters Agreement: 
		Provided, That nothing in paragraph
		(1) shall be construed to derogate from United States Government obligations
		under applicable international agreements.(3)The Secretary may waive the application of
		paragraph (1) if the Secretary determines that the waiver would serve a
		compelling national interest or that the circumstances which caused the
		individual to be ineligible have changed sufficiently.(4)Not later than 6 months after enactment of
		this Act, the Secretary of State shall submit a report, including a classified
		annex if necessary, to the Committees on Appropriations describing the
		information relating to corruption or violation of human rights concerning each
		of the individuals found ineligible in the previous 12 months pursuant to
		paragraph (1), or who would be ineligible but for the application of paragraph
		(2), a list of any waivers provided under paragraph (3), and the justification
		for each waiver.(5)Any unclassified portion of the report
		required under paragraph (4) shall be posted on the Department of State’s Web
		site, without regard to the requirements of section 222(f) of the Immigration
		and Nationality Act (8 U.S.C. 1202(f)) with respect to confidentiality of
		records pertaining to the issuance or refusal of visas or permits to enter the
		United States.(6)For purposes of this subsection the term
		individuals found ineligible shall include individuals who meet the ineligibility criteria of this subsection regardless of
			 whether or not such invidivuals have applied for visas.(d)Foreign assistance web siteFunds appropriated by this Act under titles
		I and III may be made available to support the provision of additional
		information on United States Government foreign assistance on the Department of
		State's foreign assistance Web site: 
		Provided, That all Federal agencies
		funded under this Act shall provide such information on foreign assistance,
		upon request, to the Department of State.Democracy
	 Programs7032.(a)Of the funds appropriated by this Act, not
		less than $2,264,986,000 should be made available for
		democracy programs, as defined in subsection (c).(b)Funds made available by this Act for
		democracy programs may be made available notwithstanding any other provision of
		law, and with regard to the National Endowment for Democracy (NED), any
		regulation.(c)(1)For purposes of funds appropriated by this
		Act, the term democracy programs means programs that support good
		governance, credible and competitive elections, freedom of expression,
		association, assembly, and religion, human rights, labor rights, independent
		media, and the rule of law, and that otherwise strengthen the capacity of
		democratic political parties, governments, nongovernmental organizations and
		institutions, and citizens to support the development of democratic states, and
		institutions that are responsive and accountable to citizens.(2)(A)Funds appropriated by
		this Act for democracy programs administered by the United States Agency for
			 International Development (USAID) may not be used for
		programs in countries where the USAID Administrator, after consultation with
		the Secretary of State, determines that the following conditions exist—(i)the government of the country is
		politically repressive;(ii)USAID does not have direct-hire staff in the
		country;(iii)the government has explicitly rejected
		USAID assistance or has such an adverse relationship with the United States
		that the implementation of democracy assistance by USAID is not advisable; and(iv)the level of political repression requires
		implementing organizations to go to excessive lengths to
			 protect program beneficiaries and
		participants or to minimize recognition of USAID's role.(B)Not later than 90 days after enactment of
		this Act, the Secretary of State, in consultation with the USAID Administrator,
		shall submit a report to the Committees on Appropriations clarifying the role
		and responsibilities of the Department of State and USAID in the promotion of
		democracy abroad, including coordinating mechanisms among and between bureaus,
		offices, and funding accounts: 
		Provided, That the Comptroller
		General of the United States shall, in as timely a manner as possible, evaluate
		such report and make recommendations for improving coordination and oversight,
		and eliminating programmatic duplication.(d)With respect to the provision of assistance
		for democracy, human rights, and governance activities in this Act, the
		organizations implementing such assistance, the specific nature of that
		assistance, and the participants in such programs shall not be subject to the
		prior approval by the government of any foreign country: 
		Provided, That the Secretary of
		State, in coordination with the USAID Administrator, shall report to the
		Committees on Appropriations, not later than 120 days after enactment of this
		Act, detailing steps taken by the Department of State and USAID to comply with
		the requirements of this subsection.(e)Any funds made available by this Act for a
		business and human rights program in the People’s Republic of China shall be
		made available on a cost-matching basis from sources other than the United
		States Government.(f)The Bureau of Democracy, Human Rights, and
		Labor, Department of State (DRL) and the Bureau for Democracy, Conflict and
		Humanitarian Assistance, USAID, shall regularly communicate their planned
		programs to the NED.(g)Funds appropriated by this Act under the
		heading Democracy Fund that are made available to DRL shall be
		made available to maintain a database of prisons and gulags in North Korea, in
		accordance with section 7032(i) of division K of Public Law 113–76.(h)Funds appropriated by this Act that are
		made available for democracy programs shall be made available to support
		freedom of religion, including in the Middle East and North Africa
		regions.Multi-year
	 pledges7033.Section 7033 of division K of Public Law 113–76 shall continue in effect during fiscal year 2015 as
			 if part of this Act.special
	 provisions7034.(a)Victims of war, displaced children, and
		displaced burmeseFunds
		appropriated in titles III and VI of this Act that are made available for
		victims of war, displaced children, displaced Burmese, and to combat
		trafficking in persons and assist victims of such trafficking, may be made
		available notwithstanding any other provision of law.(b)Reconstituting civilian police
		authorityIn providing
		assistance with funds appropriated by this Act under section 660(b)(6) of the
		Foreign Assistance Act of 1961, support for a nation emerging from instability
		may be deemed to mean support for regional, district, municipal, or other
		sub-national entity emerging from instability, as well as a nation emerging
		from instability.(c)World food programFunds managed by the Bureau for Democracy,
		Conflict, and Humanitarian Assistance, United States Agency for International
		Development (USAID), from this or any other Act, may be made available as a
		general contribution to the World Food Program, notwithstanding any other
		provision of law.(d)Disarmament, demobilization and
		reintegrationNotwithstanding
		any other provision of law, regulation or Executive order, funds appropriated
		under titles III and IV of this Act and prior Acts making appropriations for the
			 Department of State,
		foreign operations, and related programs under the headings Economic
		Support Fund, Peacekeeping Operations,
		International Disaster Assistance, Complex Crises Fund
		, and Transition Initiatives may be made available to
		support programs to disarm, demobilize, and reintegrate into civilian society
		former members of foreign terrorist organizations: 
		Provided, That the Secretary of State
		shall consult with the Committees on Appropriations prior to the obligation of
		funds pursuant to this subsection: 
		Provided further, That
		for the purposes of this subsection the term foreign terrorist
		organization means an organization designated as a terrorist
		organization under section 219 of the Immigration and Nationality Act.(e)Partner
		VettingThe Secretary of State and the USAID Administrator may
		use funds appropriated by this Act and prior acts making appropriations for the
		Department of State, foreign operations, and related programs to implement a
		Partner Vetting System only in accordance with the requirements under such
		heading in the report accompanying this Act.(f)ContingenciesDuring
		fiscal year 2015, the President may use up to
		$100,000,000 under the authority of section 451
		of the Foreign Assistance Act of 1961, notwithstanding any other provision of
		law.(g)International
		child abductionsThe Secretary of State may withhold funds
		appropriated under title III of this Act for assistance for the central
		government of any country that is not taking appropriate steps to comply with
		the Convention on the Civil Aspects of International Child Abductions, done at
		the Hague on October 25, 1980: 
		Provided, That the Secretary shall
		report to the Committees on Appropriations within 15 days of withholding funds
		under this subsection.(h)Reports
		RepealedSection 304(f) of Public Law 107–173; sections 549, 620C(c), and 620F(c) of Public Law 87–195;
			 sections 8 and 11(b)
			 of Public Law 107–245; section 12 of Public Law
		108–19; section 2104 of Public Law 109–13; section 721(c) of appendix G, Public
		Law 106–113; and 
		subsection 1405(c) of the Supplemental Appropriations Act of 2008 (Public Law
		110–252), are hereby repealed.(i)Transfers for
		Extraordinary ProtectionThe Secretary of State may transfer to,
		and merge with, funds under the heading Protection of Foreign Missions
		and Officials unobligated balances of expired funds appropriated under
		the heading Diplomatic and Consular Programs for fiscal year
		2015 and for each fiscal year thereafter, except for funds designated for
		Overseas Contingency Operations/Global War on Terrorism pursuant to section
		251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985,
		at no later than the end of the fifth fiscal year after the last fiscal year
		for which such funds are available for the purposes for which appropriated: 
		Provided, That not more than
		$50,000,000 may be transferred in any single
		fiscal year.(j)Protections and Remedies for Employees of
		Diplomatic Missions and International OrganizationsThe Secretary of State shall implement
		section 203(a)(2) of the William Wilberforce Trafficking Victims Protection
		Reauthorization Act of 2008 (Public Law 110–457): 
		Provided, That in determining whether
		to suspend the issuance of A–3 or G–5 visas under such section, the Secretary
		should consider the following as credible evidence: (1) a final
		court judgment (including a default judgment) issued against a current or
		former employee of such mission or organization (for which the time period for
		appeal has expired); (2) the issuance of a T-visa to the victim; or (3) a
		request by the Department of State to the sending state that immunity of
		individual diplomats or family members be waived to permit criminal
		prosecution: 
		Provided further, That
		the Secretary should assist in obtaining payment of final court judgments
		awarded to A–3 and G–5 visa holders, including encouraging the sending states
		to provide compensation directly to victims: 
		Provided further, That
		the Secretary shall include in the Trafficking in Persons annual report a
		concise summary of each trafficking case involving an A–3 or G–5 visa holder
		which meets one or more of the items in the first proviso of this
		subsection.(k)Travel by
		United States Citizens and NationalsNone of the funds
		appropriated or otherwise made available by this Act or prior Acts making
		appropriations for the Department of State, foreign operations, or related
		programs may be made available to implement any law, regulation, or policy in
			 effect on the date of enactment of this Act that
		restricts travel or transactions ordinarily incident to such travel by any
		citizen or national of the United States to any country in the Western
		Hemisphere.(l)Extension of authorities(1)Section 1(b)(2) of the Passport Act of June
		4, 1920 (22 U.S.C. 214(b)(2)) shall be applied by substituting September
		30, 2015 for September 30, 2010.(2)The authority provided by section 301(a)(3)
		of the Omnibus Diplomatic Security and Antiterrorism Act of 1986 (22 U.S.C.
		4831(a)(3)) shall remain in effect for facilities in Afghanistan through
		September 30, 2015, except that the notification and reporting requirements
		contained in such section shall include the Committees on
		Appropriations.(3)The authority contained in section 1115(d)
		of Public Law 111–32 shall remain in effect through September 30, 2015.(4)Section 824(g) of the Foreign Service Act
		of 1980 (22 U.S.C. 4064(g)) shall be applied by substituting September
		30, 2015 for October 1, 2010 in paragraph (2).(5)Section 61(a) of the State Department Basic
		Authorities Act of 1956 (22 U.S.C. 2733(a)) shall be applied by substituting
		September 30, 2015 for October 1, 2010 in
		paragraph (2).(6)Section 625(j)(1) of the Foreign Assistance
		Act of 1961 (22 U.S.C. 2385(j)(1)) shall be applied by substituting
		September 30, 2015 for October 1, 2010 in
		subparagraph (B).(7)(A)Subject to the limitation described in
		subparagraph (B), the authority provided by section 1113 of the Supplemental
		Appropriations Act, 2009 (Public Law 111–32; 123 Stat. 1904) shall remain in
		effect through September 30, 2015.(B)The authority described in subparagraph (A)
		may not be used to pay an eligible member of the Foreign Service (as defined in
		section 1113(b) of the Supplemental Appropriations Act, 2009) a locality-based
		comparability payment (stated as a percentage) that exceeds two-thirds of the
		amount of the locality-based comparability payment (stated as a percentage)
		that would be payable to such member under section 5304 of title 5, United
		States Code, if such member’s official duty station were in the District of
		Columbia.(8)The Foreign Operations, Export Financing,
		and Related Programs Appropriations Act, 1990 (Public Law 101–167) is
		amended—(A)In section 599D (8 U.S.C. 1157
		note)—(i)in subsection (b)(3), by striking
		and 2014 and inserting 2014, and 2015; and(ii)in subsection (e), by striking
		2014 each place it appears and inserting 2015;
		and(B)in section 599E (8 U.S.C. 1255 note) in
		subsection (b)(2), by striking 2014 and inserting
		2015.(9)The authorities provided in section 1015(b)
		of Public Law 111–212 shall remain in effect through September 30, 2015.(m)Crowd control
		itemsFunds appropriated by this Act should not be used for tear
		gas, small arms, light weapons, ammunition, or other items for crowd control
		purposes for foreign security forces that use excessive force to repress
		peaceful expression, association, or assembly in countries undergoing
		democratic transition.(o)Department of
		state working capital fundFunds appropriated by this Act or
		otherwise made available to the Department of State for payments to the Working
		Capital Fund may only be used for the activities and in the amounts allowed in
		the President’s fiscal year 2015 budget: 
		Provided, That Federal agency
		components shall be charged only for their direct usage of each Working Capital
		Fund service: 
		Provided further, That
		Federal agency components may only pay for Working Capital Fund services that
		are consistent with the component’s purpose and authorities: 
		Provided further, That
		the Working Capital Fund shall be paid in advance or reimbursed at rates which
		will return the full cost of each service: 
		Provided further, That
		the Working Capital Fund shall be subject to the requirements of section 7015
		of this Act.(p)Security force
		accountability assistanceThe Secretary of State should use funds
		appropriated under the headings Foreign Military Financing
		Program and International Narcotics Control and Law
		Enforcement in this Act and prior Acts making appropriations for the
		Department of State, foreign operations, and related programs to implement section
			 620M(c) of the Foreign Assistance Act of 1961, in
		accordance with the guidelines under the “Foreign Military Financing Program”
		heading in the report accompanying this Act.(q)Accountability
		for humanitarian assistanceFunds appropriated by this Act that
		are available for monitoring and evaluation of assistance funded under the
		headings International Disaster Assistance and Migration
		and Refugee Assistance shall, as appropriate, be made available for the regular, real-time
		collection and reporting of feedback obtained directly from beneficiaries on
		the quality and utility of such assistance, for the purpose of maximizing its
		cost effectiveness: 
		Provided, That the Department of
		State and USAID, as appropriate, shall post summaries of such feedback on their
		respective Web sites, including a description of the methodology used to ensure
		that the feedback collected is a representative and accurate reflection of
		beneficiary views and of the Department of State's and USAID's responses to such
		feedback.(r)HIV/AIDS
		Working capital fundFunds available in the HIV/AIDS Working
		Capital Fund established pursuant to section 525(b)(1) of the Foreign
		Operations, Export Financing, and Related Programs Appropriations Act, 2005
		(Public Law 108–477) may in any fiscal year be made available for pharmaceuticals
			 and other
		products for other global health and child survival activities to the same
		extent as HIV/AIDS pharmaceuticals and other products, subject to the terms and
		conditions in such section: 
		Provided, That the authority in
		section 525(b)(5) of the Foreign Operations, Export Financing, and Related
		Programs Appropriations Act, 2005 (Public Law 108–477) shall be exercised by
		the Assistant Administrator for Global Health, USAID, with respect to funds
		deposited for such non-HIV/AIDS pharmaceuticals and other products, and shall
		be subject to the regular notification procedures of the Committees on
		Appropriations: 
		Provided further, That
		the Secretary of State shall include in the congressional budget justification
		an accounting of budgetary resources, disbursements, balances, and
		reimbursements related to such fund.(s)Loan guarantees
		and enterprise funds(1)Funds
		appropriated under title III of this Act may be made available for the costs of
		direct and guaranteed loans: 
		Provided, That such costs, including
		the costs of modifying such loans and loan guarantees, shall be as defined in
		section 502 of the Congressional Budget Act of 1974, and may include the costs
		of selling, reducing, or cancelling any amounts owed to the United States or
		agency of the United States: 
		Provided further, That
		amounts that are made available under this subsection for the costs of direct
		loans, loan guarantees, and modifications shall not be considered assistance
		for the purposes of provisions of law limiting assistance to a country.(2)Funds appropriated under the heading
		Economic Support Fund in this Act may be made available to
		establish and operate one or more enterprise funds for Egypt and Tunisia: 
		Provided, That the first, third and
		fifth provisos under section 7041(b) of division I of Public Law 112–74 shall
		apply to funds appropriated by this Act under the heading Economic
		Support Fund for an enterprise fund or funds to the same extent and in
		the same manner as such provision of law applied to funds made available under
		such section (except that the clause excluding subsection (d)(3) of section 201
		of the SEED Act shall not apply): 
		Provided further, That
		the authority of any such enterprise fund or funds to provide assistance shall
		cease to be effective on December 31, 2025: 
		Provided further, That
		the terms and conditions of section 7074 of division K of Public Law 113–76
		shall apply to this Act.(3)Funds made available by this subsection
		shall be subject to prior consultation with, and the regular notification
		procedures of, the Committees on Appropriations.(t)Science and
		technologyOf the amounts made available by this Act or prior
		Acts making appropriations for the Department of State, foreign operations, and
		related programs under the heading Diplomatic and Consular
		Programs, except for funds designated for Overseas Contingency
		Operations pursuant to section 251(b)(2)(A) of the Balanced Budget and
		Emergency Deficit Control Act of 1985, as amended, up to
		$500,000 may be made available for grants
		pursuant to section 504 of Public Law 95–426 (22 U.S.C. 2656d), including to
		facilitate collaboration with indigenous communities.(u)Prize
		authorityFunds appropriated in this Act may be made available
		for prizes in accordance with section 24 of the Stevenson-Wydler Technology
		Innovation Act of 1980, except that foreign citizens and foreign private
		entities may be eligible for such prizes notwithstanding section 24(g)(3) of
		such Act.(v)Fraud
		prevention and detection feesIn addition to the uses permitted
		pursuant to section 286(v)(2(A) of the Immigration and Nationality Act (8
		U.S.C. 1356(v)(2)(A)), the Secretary of State may also use fees deposited into
		the Fraud Prevention and Detection Account for programs and activities to
		increase the number of personnel assigned to the function of preventing and
		detecting visa fraud.(w)Limitation on
		executive salariesNone of the funds appropriated under titles I
		and III of this Act that directly appropriate funds to a non-Federal or
		quasi-Federal organization may be used for the basic pay of senior executives
		above the rate payable for level IV of the Executive Schedule under section
		5315 of title 5, United States Code: 
		Provided, That such limitation shall
		not apply to positions listed under sections 5312–5316 of title 5, United
		States Code: 
		Provided further, That
		such organization shall comply with section 4505a of title 5, United States
		Code, with respect to limitations on payment of performance-based cash
		awards.(x)Definitions(1)Unless otherwise
		defined in this Act, for purposes of this Act the term appropriate
		congressional committees shall mean the Committees on Appropriations and
		Foreign Relations of the Senate and the Committees on Appropriations and
		Foreign Affairs of the House of Representatives.(2)Unless otherwise
		defined in this Act, for purposes of this Act the term funds appropriated
		in this Act and prior Acts making appropriations for the Department of State,
		foreign operations, and related programs shall mean funds that remain
		available for obligation, and have not expired.(3)For the purposes
		of this Act, any reference to title I of this Act shall be deemed to include
		the Contributions for International Peacekeeping Activities
		account, and any reference to title IV of this Act shall be deemed to exclude
		such account as such account is for assessed contributions required pursuant to 
			 United States international treaty  obligations.(4)Any reference to
		Southern Kordofan in this or any other Act shall   hereafter be deemed to include
			 portions
		of Western Kordofan that were previously part of Southern Kordofan prior to the
		2013 division of Southern Kordofan.Arab league boycott of
	 israel7035.It is the sense of the Congress
		that—(1)the Arab League boycott of Israel, and the
		secondary boycott of American firms that have commercial ties with Israel, is
		an impediment to peace in the region and to United States investment and trade
		in the Middle East and North Africa;(2)the Arab League boycott, which was
		regrettably reinstated in 1997, should be immediately and publicly terminated,
		and the Central Office for the Boycott of Israel immediately disbanded;(3)all Arab League states should normalize
		relations with their neighbor Israel;(4)the President and the Secretary of State
		should continue to vigorously oppose the Arab League boycott of Israel and find
		concrete steps to demonstrate that opposition by, for example, taking into
		consideration the participation of any recipient country in the boycott when
		determining to sell weapons to said country; and(5)the President should report to Congress
		annually on specific steps being taken by the United States to encourage Arab
		League states to normalize their relations with Israel to bring about the
		termination of the Arab League boycott of Israel, including those to encourage
		allies and trading partners of the United States to enact laws prohibiting
		businesses from complying with the boycott and penalizing businesses that do
		comply.Palestinian
	 statehood7036.(a)Limitation on assistanceNone of the funds appropriated under titles
		III through VI of this Act may be provided to support a Palestinian state
		unless the Secretary of State determines and certifies to the appropriate
		congressional committees that—(1)the governing entity of a new Palestinian
		state—(A)has demonstrated a firm commitment to
		peaceful co-existence with the State of Israel; and(B)is taking appropriate measures to counter
		terrorism and terrorist financing in the West Bank and Gaza, including the
		dismantling of terrorist infrastructures, and is cooperating with appropriate
		Israeli and other appropriate security organizations; and(2)the Palestinian Authority (or the governing
		entity of a new Palestinian state) is working with other countries in the
		region to vigorously pursue efforts to establish a just, lasting, and
		comprehensive peace in the Middle East that will enable Israel and an
		independent Palestinian state to exist within the context of full and normal
		relationships, which should include—(A)termination of all claims or states of
		belligerency;(B)respect for and acknowledgment of the
		sovereignty, territorial integrity, and political independence of every state
		in the area through measures including the establishment of demilitarized
		zones;(C)their right to live in peace within secure
		and recognized boundaries free from threats or acts of force;(D)freedom of navigation through international
		waterways in the area; and(E)a framework for achieving a just settlement
		of the refugee problem.(b)Sense of congressIt is the sense of Congress that the
		governing entity should enact a constitution assuring the rule of law, an
		independent judiciary, and respect for human rights for its citizens, and
		should enact other laws and regulations assuring transparent and accountable
		governance.(c)WaiverThe President may waive subsection (a) if
		the President determines that it is important to the national security
		interests of the United States to do so.(d)ExemptionThe restriction in subsection (a) shall not
		apply to assistance intended to help reform the Palestinian Authority and
		affiliated institutions, or the governing entity, in order to help meet the
		requirements of subsection (a), consistent with the provisions of section 7040
		of this Act (Limitation on Assistance for the Palestinian
		Authority).Restrictions concerning the palestinian
	 authority7037.None of the funds appropriated under titles
		II through VI of this Act may be obligated or expended to create in any part of
		Jerusalem a new office of any department or agency of the United States
		Government for the purpose of conducting official United States Government
		business with the Palestinian Authority over Gaza and Jericho or any successor
		Palestinian governing entity provided for in the Israel-PLO Declaration of
		Principles: 
		Provided, That this restriction shall
		not apply to the acquisition of additional space for the existing Consulate
		General in Jerusalem: 
		Provided further, That
		meetings between officers and employees of the United States and officials of
		the Palestinian Authority, or any successor Palestinian governing entity
		provided for in the Israel-PLO Declaration of Principles, for the purpose of
		conducting official United States Government business with such authority
		should continue to take place in locations other than Jerusalem: 
		Provided further, That
		as has been true in the past, officers and employees of the United States
		Government may continue to meet in Jerusalem on other subjects with
		Palestinians (including those who now occupy positions in the Palestinian
		Authority), have social contacts, and have incidental discussions.Prohibition on assistance to the
	 palestinian broadcasting corporation7038.None of the funds appropriated or otherwise
		made available by this Act may be used to provide equipment, technical support,
		consulting services, or any other form of assistance to the Palestinian
		Broadcasting Corporation.assistance for the west bank and
	 gaza7039.(a)OversightFor fiscal year 2015, 30 days prior to the
		initial obligation of funds for the bilateral West Bank and Gaza Program, the
		Secretary of State shall certify to the Committees on Appropriations that
		procedures have been established to assure the Comptroller General of the
		United States will have access to appropriate United States financial
		information in order to review the uses of United States assistance for the
		Program funded under the heading Economic Support Fund for the
		West Bank and Gaza.(b)VettingPrior
		to the obligation of funds appropriated by this Act under the heading
		Economic Support Fund for assistance for the West Bank and Gaza,
		the Secretary of State shall take all appropriate steps to ensure that such
		assistance is not provided to or through any individual, private or government
		entity, or educational institution that the Secretary knows or has reason to
		believe advocates, plans, sponsors, engages in, or has engaged in, terrorist
		activity nor, with respect to private entities or educational institutions,
		those that have as a principal officer of the entity's governing board or
		governing board of trustees any individual that has been determined to be
		involved in, or advocating terrorist activity or determined to be a member of a
		designated foreign terrorist organization: 
		Provided, That the Secretary of State
		shall, as appropriate, establish procedures specifying the steps to be taken in
		carrying out this subsection and shall terminate assistance to any individual,
		entity, or educational institution which the Secretary has determined to be
		involved in or advocating terrorist activity.(c)Prohibition(1)None of the funds appropriated under titles
		III through VI of this Act for assistance under the West Bank and Gaza Program
		may be made available for the purpose of recognizing or otherwise honoring
		individuals who commit, or have committed acts of terrorism.(2)Notwithstanding
		any other provision of law, none of the funds made available by this or prior
		appropriations Acts, including funds made available by transfer, may be made
		available for obligation for security assistance for the West Bank and Gaza
		until the Secretary of State reports to the Committees on Appropriations on the
		benchmarks that have been established for security assistance for the West Bank
		and Gaza and reports on the extent of Palestinian compliance with such
		benchmarks.(d)Audits(1)The Administrator of the United States
		Agency for International Development shall ensure that Federal or non-Federal
		audits of all contractors and grantees, and significant subcontractors and
		sub-grantees, under the West Bank and Gaza Program, are conducted at least on
		an annual basis to ensure, among other things, compliance with this
		section.(2)Of the funds
		appropriated by this Act up to $500,000 may be
		used by the Office of Inspector General of the United States Agency for
		International Development for audits, inspections, and other activities in
		furtherance of the requirements of this subsection: 
		Provided, That such funds are in
		addition to funds otherwise available for such purposes.(e)Subsequent to the
		certification specified in subsection (a), the Comptroller General of the
		United States shall conduct an audit and an investigation of the treatment,
		handling, and uses of all funds for the bilateral West Bank and Gaza Program,
		including all funds provided as cash transfer assistance, in fiscal year 2015
		under the heading Economic Support Fund, and such audit shall
		address—(1)the extent to
		which such Program complies with the requirements of subsections (b) and (c);
		and(2)an examination of
		all programs, projects, and activities carried out under such Program,
		including both obligations and expenditures.(f)Funds made
		available in this Act for West Bank and Gaza shall be subject to the regular
		notification procedures of the Committees on Appropriations.(g)Not later than 180
		days after enactment of this Act, the Secretary of State shall submit a report
		to the Committees on Appropriations updating the report contained in section
		2106 of chapter 2 of title II of Public Law 109–13.Limitation on assistance for the
	 palestinian authority7040.(a)Prohibition of fundsNone of the funds appropriated by this Act
		to carry out the provisions of chapter 4 of part II of the Foreign Assistance
		Act of 1961 may be obligated or expended with respect to providing funds to the
		Palestinian Authority.(b)WaiverThe prohibition included in subsection (a)
		shall not apply if the President certifies in writing to the Speaker of the
		House of Representatives, the President pro tempore of the Senate, and the
		Committees on Appropriations that waiving such prohibition is important to the
		national security interests of the United States.(c)Period of application of
		waiverAny waiver pursuant to
		subsection (b) shall be effective for no more than a period of 6 months at a
		time and shall not apply beyond 12 months after the enactment of this
		Act.(d)ReportWhenever the waiver authority pursuant to
		subsection (b) is exercised, the President shall submit a report to the
		Committees on Appropriations detailing the justification for the waiver, the
		purposes for which the funds will be spent, and the accounting procedures in
		place to ensure that the funds are properly disbursed: 
		Provided, That the report shall also
		detail the steps the Palestinian Authority has taken to arrest terrorists,
		confiscate weapons and dismantle the terrorist infrastructure.(e)CertificationIf the President exercises the waiver
		authority under subsection (b), the Secretary of State must certify and report
		to the Committees on Appropriations prior to the obligation of funds that the
		Palestinian Authority has established a single treasury account for all
		Palestinian Authority financing and all financing mechanisms flow through this
		account, no parallel financing mechanisms exist outside of the Palestinian
		Authority treasury account, and there is a single comprehensive civil service
		roster and payroll, and the Palestinian Authority is acting to counter
		incitement of violence against Israelis and is supporting activities aimed at
		promoting peace, coexistence, and security cooperation with Israel.(f)Prohibition to Hamas and the Palestine
		Liberation Organization(1)None of the funds appropriated in titles
		III through VI of this Act may be obligated for salaries of personnel of the
		Palestinian Authority located in Gaza or may be obligated or expended for
		assistance to Hamas or any entity effectively controlled by Hamas, any
		power-sharing government of which Hamas is a member, or that results from an
		agreement with Hamas and over which Hamas exercises undue influence.(2)Notwithstanding the limitation of paragraph
		(1), assistance may be provided to a power-sharing government only if the
		President certifies and reports to the Committees on Appropriations that such
		government, including all of its ministers or such equivalent, has publicly
		accepted and is complying with the principles contained in section 620K(b)(1)
		(A) and (B) of the Foreign Assistance Act of 1961, as amended.(3)The President may exercise the authority in
		section 620K(e) of the Foreign Assistance Act of 1961, as added by the
		Palestine Anti-Terrorism Act of 2006 (Public Law 109–446) with respect to this
		subsection.(4)Whenever the certification pursuant to
		paragraph (2) is exercised, the Secretary of State shall submit a report to the
		Committees on Appropriations within 120 days of the certification and every
		quarter thereafter on whether such government, including all of its ministers
		or such equivalent are continuing to comply with the principles contained in
		section 620K(b)(1) (A) and (B) of the Foreign Assistance Act of 1961, as
		amended: 
		Provided, That the report shall also
		detail the amount, purposes and delivery mechanisms for any assistance provided
		pursuant to the abovementioned certification and a full accounting of any
		direct support of such government.(5)None of the funds appropriated under titles
		III through VI of this Act may be obligated for assistance for the Palestine
		Liberation Organization.Middle east and north
	 africa7041.(a)Egypt(1)In
		generalFunds appropriated by this Act that are available for
		assistance for the Government of Egypt may only be made available if the
		Secretary of State certifies and reports to the Committees on Appropriations
		that such government is—(A)sustaining the
		strategic relationship with the United States; and(B)meeting its
		obligations under the 1979 Egypt-Israel Peace Treaty.(2)Economic
		support fund(A)Of the funds
		appropriated by this Act under the heading Economic Support
		Fund, and subject to paragraph (6) of this subsection, up to
		$150,000,000 may be made available for
		assistance for Egypt, of which not less than
		$35,000,000 should be made available for higher
		education programs including not less than
		$10,000,000 for scholarships at not-for-profit
		institutions for Egyptian students with high financial need: 
		Provided, That such funds may also be
		made available for democracy programs: 
		Provided further, That
		such funds shall be made available for a demonstration project to combat
		hepatitis C, on a cost matching basis from sources other than the United States
		Government.(B)Notwithstanding
		any provision of law restricting assistance for Egypt, including paragraph (6)
		of this subsection, funds made available by this Act under the heading
		Economic Support Fund for assistance for Egypt may be made
		available for education and economic growth programs, and a hepatitis C
		demonstration program, subject to prior consultation with the appropriate
		congressional committees: 
		Provided, That such funds may not be
		made available for cash transfer assistance or budget support unless the
		Secretary of State certifies to the appropriate congressional committees that
		the Government of Egypt is taking significant and consistent steps to stabilize the
			 economy and implement
		economic reforms.(C)The Secretary of
		State shall reduce the amount of assistance for the central Government of Egypt
		under the heading Economic Support Fund in this Act by an amount the
		Secretary determines is equivalent to that expended by the United States
		Government for bail, and by nongovernmental organizations for legal and court
		fees, associated with democracy-related trials in Egypt.(3)Foreign
		military financing programOf the funds appropriated by this Act
		under the heading Foreign Military Financing Program, and
		subject to paragraph (6) of this subsection, up to
		$1,000,000,000, to remain available until
		September 30, 2016, may be made available for assistance for Egypt which may be
		transferred to an interest bearing account in the Federal Reserve Bank of New
		York, following consultation with the Committees on Appropriations: 
		Provided, That if the Secretary of
		State is unable to make the certification in subparagraph (6)(A) or (B) of this
		subsection, such funds may be made available at the minimum rate necessary to
		continue existing contracts, notwithstanding any other provision of law
		restricting assistance for Egypt and following consultation with the Committees
		on Appropriations, except that defense articles and services from such
		contracts shall not be delivered until the certification requirements in
		subparagraph (6)(A) or (B) of this subsection are met: 
		Provided further, That
		the Secretary of State shall not initiate any new cash flow financing contracts
		for defense articles and services for Egypt.(4)Prior year
		fundsFunds appropriated under the headings Foreign
		Military Financing Program and International Military Education
		and Training under title IV in division K of Public Law 113–76 that remain available through September 30, 2015
			 may be made available
		notwithstanding any provision of law restricting assistance for Egypt, except
		that such funds under the heading Foreign Military Financing
		Program shall only be made available at the minimum rate necessary to
		continue existing contracts following consultation with the Committees on
		Appropriations, and the defense articles and services from such contracts shall
		not be delivered until the certification requirements in subparagraph (6)(A) or
		(B) of this subsection are met.(5)Security
		exemptionsNotwithstanding any other provision of this Act
		restricting assistance for Egypt, including paragraphs (3), (4), and (6) of
		this subsection, up to $300,000,000 of the funds made available by this Act
			 for assistance for Egypt may be made available for development programs in
			 the Sinai,
		nonproliferation programs, and for counterterrorism and border security, if the
		Secretary of State certifies and reports to the appropriate congressional
		committees that to do so is important to the national security interests of the
		United States.(6)Fiscal year
		2015 fundsExcept as provided in paragraphs (2), (3) and (5) of
		this subsection, funds appropriated under titles III and IV of this Act under the
			 headings
		Economic Support Fund, International Military Education
		and Training, and Foreign Military Financing Program for
		assistance for the Government of Egypt may be made available notwithstanding
		any provision of law restricting assistance for Egypt as follows—(A)up to
		$575,500,000 may be made available only if the
		Secretary of State certifies and reports to the Committees on Appropriations
		that—(i)Egypt has held
		free and fair presidential and parliamentary elections and a newly elected
		Government of Egypt is implementing policies to govern democratically; and(ii)the Government
		of Egypt—(I)has released American citizens who are considered by the Secretary of State
			 to be political prisoners and dismissed charges against them;(II)is
			 providing United States Government officials, independent journalists, and
			 human rights organizations access to the Sinai;(III)has released all
		persons detained for exercising their rights to free expression, association,
		and peaceful assembly, including journalists and those detained solely for
		membership in social or political organizations;(IV)is providing
		detainees with due process of law consistent with international norms;(V)has adopted and
		is implementing necessary laws or regulations to protect freedoms of
		expression, association, and assembly, including the ability of civil society
		organizations and the media to function without interference, consistent with
		international norms;(VI)is conducting
		credible criminal investigations and prosecutions of the use of excessive force
		by security forces, including those responsible in the chain of command, since
		June 30, 2013; and(VII)is taking steps to protect the rights of
		women and religious minorities; and(B)not less than 180
		days after a certification and report under subparagraph (6)(A), up to
		$575,500,000 may be made available only if the
		Secretary of State certifies and reports to the Committees on Appropriations that
			 the
		requirements in subparagraph (6)(A) are still being met.(b)Iran(1)Funds
		appropriated under titles I and III of this Act shall be made available for the
		promotion of democracy and human rights in Iran, including for the activities
		described in section 1243 of Public Law 112–239: 
		Provided, That prior to obligating
		such funds, the Secretary of State shall consult with the appropriate
		congressional committees on the policy and strategy of the United States to
		promote democracy and human rights in Iran.(2)The terms and
		conditions of section 7041(c) in division I of Public Law 112–74 shall continue
		in effect during fiscal year 2015 as if part of this Act, except that the
		international diplomatic efforts referenced in paragraph (1) of such section
		shall also include efforts to dismantle Iran’s nuclear weapons program and
		prevent Iran from obtaining a nuclear weapon capability, and the date in paragraph
			 (3)
		shall be deemed to be September 30, 2015.(3)Of the funds appropriated by this Act under the heading Economic Support Fund, not less than $32,000,000 shall be made available for programs to promote democracy and human
			 rights in Iran, which shall be the responsibility of the Assistant
			 Secretary for the Bureau of Democracy, Human Rights, and Labor, Department
			 of State.(c)Iraq(1)Funds
		appropriated by this Act under the headings Economic Support
		Fund and Complex Crises Fund may be made available for
		assistance for Iraq, including to mitigate the impact of the
		conflict in Syria on Iraqi communities: 
		Provided, That the United States Chief of Mission in Iraq shall have responsibility for the use of funds to
			 mitigate such impact, in
		consultation with United States Consulate Generals in Iraq, as appropriate.(2)Of the funds
		appropriated by this Act under the heading Economic Support
		Fund, $25,000,000 may be made available
		for a conflict response program, which shall be the responsibility of the
		United States Chief of Mission in Iraq: 
		Provided, That the Secretary of State
		shall consult with the Committees on Appropriations prior to obligating funds
		for such program.(3)Funds
		appropriated by this Act under the headings International Narcotics
		Control and Law Enforcement and Foreign Military Financing Program that are available for assistance for Iraq may be made available to enhance the
		capacity of security services and for security programs in Kurdistan to address
			 requirements arising from the conflict in Syria: 
		Provided, That such funds shall be
		made available on a cost-matching basis from sources other than United States
		Government: 
		Provided further, That
		the Secretary of State shall consult with the Committees on Appropriations
		prior to obligating such funds.(4)Not less than 15 days prior to submitting any notification to Congress of the intent to obligate
			 funds appropriated under the heading “Foreign Military Financing Program”
			 in this Act
			 or prior Acts making appropriations for the Department of State, foreign
			 operations, and related programs for assistance for the Government of
			 Iraq, the Secretary of State shall submit a report to the appropriate
			 congressional committees  assessing the extent to which the Government of
			 Iraq is implementing policies to promote reconciliation among Iraq’s
			 ethnic and political factions and to form a multi-sectarian government,
			 and the effectiveness of such efforts.(5)Of the funds
		appropriated by this Act under the heading Economic Support
		Fund, not less than $5,000,000 should be
		made available for the Marla Ruzicka Iraqi War Victims Fund.(6)Not later than 90
		days after enactment of this Act, the Secretary of State, in consultation with
		the heads of other relevant United States Government agencies, shall submit a
		report to the appropriate congressional committees detailing steps taken by the
		United States Government to address the plight, including resettlement needs,
		of Iranian dissidents located at Camp Liberty/Hurriya in Iraq.(d)Jordan(1)Of the funds
		appropriated by this Act under titles III and IV that are available for
		assistance for Jordan, not less than
		$360,000,000 shall be made available under the
		heading Economic Support Fund and not less than
		$300,000,000 shall be made available under the
		heading Foreign Military Financing Program.(2)Of the funds
		appropriated by this Act under title VIII, not less than
		$340,000,000 shall be
		made available for the extraordinary costs related to instability in the
		region, including for security requirements along the border with Iraq and
		Syria.(e)Lebanon(1)None of the funds appropriated by this Act may be made available for Lebanese law enforcement
			 personnel or the Lebanese Armed Forces (LAF) if such law enforcement
			 personnel or the LAF is controlled by a foreign terrorist organization, as
			 designated pursuant to section 219 of the Immigration and Nationality Act.(2)Funds appropriated by this Act under the headings International Narcotics Control and Law Enforcement and Foreign Military Financing Program that are available for assistance for Lebanon may be made available for programs and
			 equipment for Lebanese law enforcement personnel and the
			 LAF to address security and stability requirements in areas affected by
			 the conflict in Syria, following consultation with the appropriate
			 congressional committees.(3)Funds appropriated by this Act under the heading Economic Support Fund that are available for assistance for Lebanon may be made available notwithstanding any other
			 provision of law,
			 except for the provisions of this Act.(4)In addition to the activities described in paragraph (2), funds appropriated by this Act under the
			 heading Foreign Military Financing Program for assistance for Lebanon may be made available only to professionalize the LAF and to strengthen
			 border security and combat terrorism, including training and equipping the
			 LAF to secure Lebanon’s borders, interdicting arms shipments, preventing
			 the use of Lebanon as a safe haven for terrorist groups, and to implement
			 United Nations Security Council Resolution 1701:  Provided, That funds may not be obligated for assistance for the LAF until the Secretary of
			 State submits to the
			 Committees on Appropriations a detailed spend plan, including actions to
			 be taken to ensure equipment provided to the LAF is only used for the
			 intended purposes, except such plan may not be considered as meeting the
			 notification requirements under section 7015 of this Act or under section
			 634A of the Foreign Assistance Act of 1961, and shall be submitted not
			 later than September 1, 2015:	 Provided further, That any notification submitted pursuant to such sections shall include any funds specifically
			 intended for lethal military equipment.(f)Libya(1)Funds appropriated by this Act and prior Acts making appropriations for the Department of State,
			 foreign operations, and related programs under the headings Complex Crises Fund, Economic Support Fund, International Narcotics Control and Law Enforcement, Nonproliferation, Anti-terrorism, Demining and Related Programs, and International Military Education and Training may, subject to paragraph (2), be made available for assistance for Libya for programs to—(A)strengthen democracy in Libya, including civil society;(B)enhance the capacity of key ministries necessary for maintaining security and stability;(C)address immediate humanitarian needs arising from conflict;(D)strengthen the rule of law, including judicial and security sector reforms;(E)professionalize military personnel associated with the Libyan state; and(F)counter extremist ideologies.(2)Funds appropriated by this Act for assistance for Libya shall, to the maximum extent practicable,
			 be made available on a cost-matching basis:  Provided, That the reporting  requirement and limitations on the uses of funds in section 7041(f) of
			 division K of Public Law 113–76 shall apply to such funds:  Provided further, That prior to obligation of such funds, the Secretary of State shall take all appropriate steps
			 to ensure that mechanisms are in place for adequate monitoring, oversight
			 and control of assistance for Libya.(3)Not later than 90 days after enactment of this Act, the Secretary of State shall submit a report to
			 the appropriate congressional committees detailing—(A)the number of claims against Libya filed with the Foreign Claims Settlement Commission pursuant to
			 the Department of State’s referral of claims of November 27, 2013 in
			 connection with the Claims Settlement Agreement between the United States
			 of America and the Great Socialist People's Libyan Arab Jamahiriya of
			 August 14, 2008, as implemented pursuant to the Libyan Claims Resolution
			 Act, Public Law 110–301 and Executive Order 13477 dated October 31, 2008;(B)the amount of remaining balances of funds received by the United States, and held by the United
			 States Treasury, for payment of awards rendered by the Foreign Claims
			 Settlement Commission pursuant to the November 27, 2013 referral; and(C)the process by which the claims are to be adjudicated.(g)MoroccoFunds
		appropriated by this Act and prior Acts making appropriations for the
		Department of State, foreign operations, and related programs under the heading
		Foreign Military Financing Program may not be used to procure
		defense articles or services for use in the territory of the Western
		Sahara.(h)Syria(1)Funds
		appropriated under title III of this Act and prior Acts making appropriations
		for the Department of State, foreign operations, and related programs may be
		made available notwithstanding any other provision of law for humanitarian and
		other assistance for programs to address the needs of civilians affected by
		conflict in Syria, and for programs that seek to—(A)establish
		governance in Syria that is representative, inclusive, and accountable;(B)expand the role of women in negotiations to
		end the violence and in any political transition in Syria;(C)develop and
		implement political processes that are democratic, transparent, and adhere to
		the rule of law;(D)further the
		legitimacy of the Syrian opposition through cross-border programs;(E)develop civil
		society and an independent media in Syria;(F)promote economic
		development in Syria;(G)document,
		investigate, and prosecute human rights violations in Syria, including through
		transitional justice programs and support for nongovernmental
		organizations;(H)counter extremist
		ideologies; and(I)assist Syrian
		refugees whose education has been interrupted by the ongoing conflict to
		complete higher education requirements at regional academic
		institutions.(2)Prior to the
		obligation of funds appropriated by this Act and made available for assistance
		for Syria, the Secretary of State shall take all appropriate steps to ensure
		that mechanisms are in place for the adequate monitoring, oversight, and
		control of such assistance inside Syria: 
		Provided, That the Secretary of State
		shall promptly inform the appropriate congressional committees of each
		significant instance in which assistance provided pursuant to the authority of
		this subsection has been compromised, to include the type and amount of
		assistance affected, a description of the incident and parties involved, and an
		explanation of the Department of State’s response.(3)Funds made
		available pursuant to this subsection may only be made available following
		consultation with the appropriate congressional committees, and shall be
		subject to the regular notification procedures of the Committees on
		Appropriations.(4)Section
		7032(c)(3) of this Act shall not apply to programs implemented by the Office of
		Transition Initiatives, United States Agency for International Development,
		relating to the conflict in Syria.(i)West bank and
		gaza(1)Report on
		assistancePrior to the initial obligation of funds made
		available by this Act under the heading Economic Support Fund
		for assistance for the West Bank and Gaza, the Secretary of State shall report
		to the Committees on Appropriations that the purpose of such assistance is
		to—(A)advance Middle
		East peace;(B)improve security
		in the region;(C)continue support
		for transparent and accountable government institutions;(D)promote a private
		sector economy; or(E)address urgent
		humanitarian needs.(2)Limitations(A)(i)None of the funds
		appropriated under the heading Economic Support Fund in this Act
		may be made available for assistance for the Palestinian Authority, if after
		the date of enactment of this Act—(I)the Palestinians
		obtain the same standing as member states or full membership as a state in the
		United Nations or any specialized agency thereof outside an agreement
		negotiated between Israel and the Palestinians; or(II)the Palestinians
		initiate an International Criminal Court judicially authorized investigation,
		or actively support such an investigation, that subjects Israeli nationals to
		an investigation for alleged crimes against Palestinians.(ii)The Secretary of State may waive
		the restriction in paragraph (A) resulting from the application of subparagraph
		(A)(i)(I) if the Secretary certifies and reports to the Committees on
			 Appropriations that
		to do so is in the national security interest of the United States, and submits
		a report to such Committees detailing how the waiver and the continuation of
		assistance would assist in furthering Middle East peace.(B)(i)The President may waive
		the provisions of section 1003 of Public Law 100–204 if the President
		certifies and reports to the Speaker of the House of
		Representatives, the President pro tempore of the Senate, and the Committees on
		Appropriations that the Palestinians have not, after the date of enactment of
		this Act, obtained in the United Nations or any specialized agency thereof the
		same standing as member states or full membership as a state outside an
		agreement negotiated between Israel and the Palestinians.(ii)Not less than 90 days after the
		President is unable to make the certification and report pursuant to subparagraph
			 (i), the
		President may waive section 1003 of Public Law 100–204 if the President
		certifies and reports to the Speaker of the House of Representatives, the
		President pro tempore of the Senate, and the Committees on Appropriations that
		the Palestinians have entered into direct and
		meaningful negotiations with Israel: 
		Provided, That any waiver of the
		provisions of section 1003 of Public Law 100–204 under subparagraph (i) of this
		paragraph or under previous provisions of law must expire before the waiver
		under the preceding sentence may be exercised.(iii)Any waiver pursuant to this
		paragraph shall be effective for no more than a period of 6 months at a time
		and shall not apply beyond 12 months after the enactment of this Act.(3)ReductionThe Secretary of State shall reduce the amount of assistance made available by this Act under the
			 heading Economic Support Fund for the Palestinian Authority by an amount the Secretary determines is equivalent to the amount
			 expended by the Palestinian Authority as payments for acts of terrorism by
			 individuals who are imprisoned after being fairly tried and convicted for
			 acts of terrorism and by individuals who died committing acts of terrorism
			 during the previous calendar year.africa7042.(a)Central african
		republicFunds made available
		by this Act for assistance for the Central African Republic shall be made
		available for reconciliation and peacebuilding programs, including activities
		to promote inter-faith dialogue at the national and local levels, and for
		programs to prevent crimes against humanity.(b)Counterterrorism programs(1)Of the funds appropriated by this Act, not
		less than $65,000,000 should be made available
		for the Trans-Sahara Counterterrorism Partnership program, and not less than
		$11,000,000 should be made available for the
		Partnership for Regional East Africa Counterterrorism program.(2)Of the funds appropriated by this Act under
		the heading Economic Support Fund,
		$10,000,000 shall be made available for programs
		to counter extremism in East Africa, in addition to such sums that may
		otherwise be made available for such purposes.(c)Crisis ResponseNotwithstanding any other provision of law,
		up to $10,000,000 of the funds appropriated by
		this Act under the heading Global Health Programs for HIV/AIDS
		activities may be transferred to, and merged with, funds appropriated under the
		headings Economic Support Fund and Transition
		Initiatives to respond to unanticipated crises in Africa, except that
		funds shall not be transferred unless the Secretary of State certifies to the
		Committees on Appropriations that no individual currently on anti-retroviral
		therapy supported by such funds shall be negatively impacted by the transfer of
		such funds: 
		Provided, That the authority of this
		subsection shall be subject to prior consultation with the Committees on
		Appropriations.(d)Ethiopia(1)Funds appropriated by this Act that are
		available for assistance for Ethiopian military and police forces shall not be
		made available until the Secretary of State—(A)certifies and reports to the Committees on
		Appropriations that the Government of Ethiopia is implementing policies
		to—(i)protect judicial independence; freedom of
		expression, association, assembly, and religion; the right of political
		opposition parties, civil society organizations, and journalists to operate
		without harassment or interference; and due process of law; and(ii)permit access to human rights and
		humanitarian organizations to the Somali region of Ethiopia; and(B)submits a report to the Committees on
		Appropriations on the types and amounts of United States training and equipment
		proposed to be provided to the Ethiopian military and police including steps to
		ensure that such assistance is not provided to military or police personnel or
		units that have violated human rights, and steps taken by the Government of
		Ethiopia to investigate and prosecute members of the Ethiopian military and
		police who have been credibly alleged to have violated such rights.(2)The restriction in paragraph (1) shall not
		apply to assistance made available under the heading International
		Military Education and Training (IMET) in this Act, assistance to
		Ethiopian military efforts in support of international peacekeeping operations,
		countering regional terrorism, border security, and for assistance to the
		Ethiopian Defense Command and Staff College.(3)Funds
		appropriated by this Act under the headings Development
		Assistance and Economic Support Fund that are available
		for assistance in the lower Omo and Gambella regions of Ethiopia shall—(A)not be used to
		support activities that directly or indirectly involve forced evictions;(B)support
		initiatives of local communities to improve their livelihoods; and(C)be subject to
		prior consultation with affected populations.(4)The Secretary of the Treasury shall
		instruct the United States executive director of each international financial
		institution to vote against financing for any activities that directly or
		indirectly involve forced evictions in Ethiopia.(e)Expanded international military education
		and training(1)Funds appropriated under the heading
		International Military Education and Training in this Act that
		are made available for assistance for Angola, Cameroon, Chad, Côte d’Ivoire,
		Guinea, Somalia, and Zimbabwe may be made available only for training related
		to international peacekeeping operations, expanded IMET, and professional
		military education: 
		Provided, That the limitation
		included in this paragraph shall not apply to courses that support training in
		maritime security.(2)None of the funds appropriated under the
		heading International Military Education and Training in this
		Act should be made available for assistance for Equatorial Guinea or the
		Central African Republic.(f)KenyaOf the funds appropriated under title IV of this Act, not less than $10,500,000 should be made
			 available for assistance for Kenya:  Provided, That the Secretary of State
			 shall consult with the appropriate congressional committees prior to
			 obligating such funds.(g)Lord's
		resistance armyOf the funds
		appropriated by this Act under the heading Economic Support
		Fund, not less than $10,000,000 shall be
		made available for programs and activities in areas affected by the Lord's
		Resistance Army (LRA) consistent with the goals of the Lord’s Resistance Army
		Disarmament and Northern Uganda Recovery Act (Public Law 111–172), including to
		improve physical access, telecommunications infrastructure, and early-warning
		mechanisms and to support the disarmament, demobilization, and reintegration of
		former LRA combatants, especially child soldiers.(h)NigeriaFunds
		appropriated by this Act that are made available for assistance for Nigeria
		shall be made available for assistance for women and girls who are targeted by
		the terrorist organization Boko Haram, consistent with the provisions of
		section 7059 of this Act, and in consultation with the Government of
		Nigeria.(i)Programs in
		africa(1)Of the funds
		appropriated by this Act under the headings Global Health
		Programs and Economic Support Fund, not less than
		$7,000,000 shall be made available for the
		purposes of section 7042(g)(1) of division K of Public Law 113–76.(2)Of the funds
		appropriated by this Act under the headings Economic Support
		Fund and International Narcotics Control and Law
		Enforcement, not less than $8,000,000
		shall be made available for the purposes of section 7042(g)(2) of division K of
		Public Law 113–76.(3)Funds made
		available under paragraphs (1) and (2) shall be programmed in a manner that
		leverages a United States Government-wide approach to addressing shared
		challenges and mutually beneficial opportunities, and shall be the
		responsibility of United States Chiefs of Mission in countries in Africa
		seeking enhanced partnerships with the United States in areas of trade,
		investment, development, health, and security.(j)SomaliaFunds
		appropriated by this Act under the heading Economic Support Fund
		that are made available for assistance for Somalia should be used to promote
		dialogue and reconciliation between the central government and Somali regions,
		and should be provided in an impartial manner that is based on need and
		institutional capacity: 
		Provided, That such assistance should also be used to strengthen the rule of law and government
			 institutions, support civil society organizations involved in peace
			 building, and support other development priorities including education and
			 employment opportunities.(k)South Sudan(1)None of the funds appropriated by this Act that
		are available for assistance for the central Government of South Sudan may be
			 made available  until the Secretary of State certifies and  reports to
			 the
		Committees on Appropriations that such government is implementing policies to—(A)provide access for humanitarian organizations;(B)end the use of child soldiers;(C)support a cessation of hostilities agreement;(D)protect freedoms of expression, association, and assembly;(E)reduce corruption related to the extraction and sale of oil and gas; and(F)establish democratic institutions, including accountable military and police forces under civilian
			 authority.(2)The Secretary of State should provide technical assistance to the Government of South Sudan to
			 improve the sustainable management of natural resources and ensure
			 transparency and accountability of funds: 
		Provided, That the Secretary should also assist such government in conducting regular audits of financial
			 accounts, including revenues from oil and gas, and the timely public
			 disclosure of such audits.(l)Sudan(1)Notwithstanding any other provision of law,
		none of the funds appropriated by this Act may be made available for assistance
		for the Government of Sudan.(2)None of the funds
		appropriated by this Act may be made available for the cost, as defined in
		section 502 of the Congressional Budget Act of 1974, of modifying loans and
		loan guarantees held by the Government of Sudan, including the cost of selling,
		reducing, or canceling amounts owed to the United States, and modifying
		concessional loans, guarantees, and credit agreements.(3)The limitations of
		paragraphs (1) and (2) shall not apply to—(A)humanitarian
		assistance;(B)assistance for the
		Darfur region, Southern Kordofan State, Blue Nile State, other marginalized
		areas and populations in Sudan, and Abyei; and(C)assistance to
		support implementation of outstanding issues of the Comprehensive Peace
		Agreement (CPA), mutual arrangements related to post-referendum issues
		associated with the CPA, or any other internationally recognized viable peace
		agreement in Sudan.(m)Trafficking in Conflict Minerals, Wildlife,
		and Other Contraband(1)None of the funds appropriated by this Act
		under the heading Foreign Military Financing Program may be made
		available for assistance for Rwanda unless the Secretary of State certifies to
		the Committees on Appropriations that the Government of Rwanda is implementing
		a policy to cease political, military and/or financial support to armed groups that
			 have violated human rights or are involved in the illegal
		exportation of minerals, wildlife, or other contraband out of the Democratic
		Republic of the Congo (DRC).(2)The restriction in paragraph (1) shall not
		apply to assistance to improve border controls to prevent the illegal
		exportation of minerals, wildlife, and other contraband out of the DRC by such
		groups, to protect humanitarian relief efforts, or to support the training and
		deployment of members of the Rwandan military in international peacekeeping
		operations, or to conduct operations against the Lord's Resistance Army.(n)Zimbabwe(1)The Secretary of the Treasury shall
		instruct the United States executive director of each international financial
		institution to vote against any extension by the respective institution of any
		loan or grant to the Government of Zimbabwe, except to meet basic human needs
		or to promote democracy, unless the Secretary of State certifies and reports to the
			 Committees on Appropriations that such government has made
		significant progress in restoring the rule of law, including respect for
		ownership and title to property, and freedoms of expression, association, and
		assembly.(2)None of the funds
		appropriated by this Act shall be made available for  assistance for the central
		Government of Zimbabwe, except for health and education, unless the Secretary
		of State makes the certification and report required in paragraph (1), and funds
			 may be
		made available for macroeconomic growth assistance if the Secretary reports to
		the Committees on Appropriations that such government is implementing
		transparent fiscal policies, including public disclosure of revenues from the
		extraction of natural resources.East Asia and the
	 Pacific7043.(a)Asia rebalancing
		initiative(1)Asia maritime
		security(A)Funds
		appropriated by this Act under the headings International Narcotics
		Control and Law Enforcement and Foreign Military Financing
		Program shall be made available for activities to strengthen maritime
		security in the Asia region, notwithstanding any provision of this Act, except
		this section and section 7008: 
		Provided, That prior to obligating
		such funds, the Secretary of State shall consult with the appropriate
		congressional committees on the uses of such funds on a country-by-country
		basis and on the specific regional strategic objectives supported by such
		funds: 
		Provided further, That
		such funds may only be made available for programs for naval forces, coast
		guards, or other governmental maritime entities and nongovernmental
		organizations, as appropriate, directly engaged in maritime security issues,
		and shall be coordinated with other United States Government activities that
		seek to strengthen maritime security in such region.(B)Funds
		appropriated by this Act under the heading International Military
		Education and Training shall be made available for activities to
		promote the professionalism and capabilities of naval forces, coast guard, or
		other governmental maritime entities directly engaged in maritime security
		issues in the Asia region, including to counter piracy and facilitate
		cooperation on disaster relief efforts, notwithstanding any provision of this
		Act, except this section and section 7008.(C)In addition to
		the consultation requirement in paragraph (1)(A), not later than 90 days after
		enactment of this Act, the Secretary of State, in coordination with the heads
		of other relevant United States Government agencies, shall submit to the
		appropriate congressional committees a multi-year strategy to increase
		cooperation on maritime security issues with countries in the Asia region,
		including a description of specific regional strategic objectives served by
		such funds: 
		Provided, That such strategy shall
		include clear goals and objectives, and cost estimates for implementation on an
		annual, country-by-country and regional basis.(D)None of the funds
		appropriated by this Act may be made available for equipment or training for
		the armed forces of the People’s Republic of China.(E)Funds
		appropriated under titles III and IV of this Act may be made available by the
		Secretary of State for the participation by the United States in the
		Information Sharing Centre located in Singapore, as established by the Regional
		Cooperation Agreement on Combating Piracy and Armed Robbery Against Ships in
		Asia.(2)Regional
		alliances and partnerships(A)Funds appropriated
		under title III of this Act that are made available for programs to strengthen
		regional alliances and partnerships among governments in the Asia region may only
		be made available on a cost-matching basis from sources other than the United
		States Government, and no such funds may be made available for the costs of
		travel and accommodation of foreign nationals in such programs: 
		Provided, That prior to the
		obligation of funds for such programs, the Secretary of State shall certify to
		the appropriate congressional committees that such programs serve specific
		strategic objectives, including a description of such objectives and an
		explanation of how such programs are coordinated with other United States
		Government programs to rebalance policy toward Asia.(B)Prior to the obligation of funds made
		available by this Act for the Asia Rebalancing Initiative, the Secretary of
		State shall certify to the appropriate congressional committees that support
		for regional alliances or partnerships (including, but not limited to, the
		Association of Southeast Asia Nations (ASEAN), the ASEAN Regional Forum, the
		Expanded ASEAN Seafarers Training program, and the Lower Mekong Initiative) is
		in the national interests of the United States, including an explanation of the
		strategic interests served.(3)Economic growth
		and trade(A)Funds appropriated under title III of this Act that are
		made available for bilateral economic growth programs in the Asia region shall
		also be made available to increase United States trade in such region, and for
			 assistance for capacity building activities relating to free trade
			 agreements: 
		Provided, That the Secretary of
		State, in coordination with the heads of other appropriate United States
		Government agencies, shall post on regional mission Web sites information on
		United States public and private economic investment in respective countries in
		the Asia region, including the approximate total value of such investment on an
		annual basis, and estimates of foreign direct investment in the United States
		for such countries.(B)Funds appropriated under title VI of this Act shall be made available to increase United
			 States
			 trade in the Asia region above amounts made available for such purposes in
			 prior fiscal years.(4)Operations and
		assistance calculations(A)Not later than 90 days
		after enactment of this Act, the Secretary of State shall submit a report to
		the appropriate congressional committees detailing the funds provided for the
		Asia Rebalancing Initiative for operations and assistance for each fiscal year
		beginning in fiscal year 2012: Provided, That such report shall include total amounts made available for such Initiative for each fiscal
			 year, and shall specify the increased amounts for operations and
			 assistance for the Asia region to support the Initiative.(B)For purposes of the Asia Rebalancing
		Initiative supported by funds appropriated by this Act and prior Acts making
		appropriations for the Department of State, foreign operations, and related
		programs under the headings  Educational and Cultural Exchange Programs, Global Health Programs,
		Development Assistance, Economic Support Fund,
		International Narcotics Control and Law Enforcement,
		Nonproliferation, Anti-terrorism, Demining and Related Programs,
		International Military Education and Training, 
		Foreign Military Financing Program, Export-Import Bank of the United States, Program Account, Overseas Private Investment Corporation, Program Account, and Trade and Development Agency, any programs or activities initiated prior to fiscal year 2012 shall not be considered to be part
			 of such Initiative for the purposes of calculated funding levels.(C)For the purposes of calculating the
		operations expenses associated with the Asia Rebalancing Initiative from funds
		made available under titles I and II of this Act and prior Acts making
		appropriations for the Department of State, foreign operations, and related
		programs, only those costs associated with Department of State and United
		States Agency for International Development personnel increases beginning in
		fiscal year 2012, and any costs associated with facility expansion to accommodate
			 such personnel,  shall be considered to be part of such Initiative for the
		purposes of calculating funding levels: 
		Provided, That funds appropriated
		under the headings The Asia Foundation and East-West
		Center by such acts beginning in fiscal year 2012 shall also be
		included in calculating funding levels for such Initiative.(5)Public
		diplomacy(A)Funds appropriated
		under the heading Educational and Cultural Exchange Programs by
		this Act shall be made available for exchange programs for the Asia region,
		including for the Young Southeast Asian Leaders Initiative, which shall be made
			 available on a cost-matching basis: 
		Provided, That such Initiative shall
		include the participation of representatives of democratic political parties
		and human rights organizations.(B)Funds made available by this Act for
		public diplomacy programs may only be obligated after the Secretary of State
		certifies to the appropriate congressional committees that a comprehensive and
		coherent narrative on United States foreign policy for the Asia region has been
		developed, coordinated, and disseminated among United States Government
		agencies: 
		Provided, That such certification
		shall include specific details of such narrative.(C)Funds appropriated by this Act under the
		heading International Broadcasting Operations that are made
		available for the Asia region shall be made available to support the narrative
		required in subparagraph (B), as appropriate: 
		Provided, That not later than 90 days
		after enactment of this Act, the Broadcasting Board of Governors shall submit a
		report to the Committees on Appropriations detailing the programs that are
		attributable to the Asia Rebalancing Initiative, including the costs of such
		programs.(6)Democracy and
		human rights(A)Funds appropriated by
		title III of this Act for the Asia Rebalancing Initiative shall be made
		available to promote and protect democracy and human rights in the Asia region,
		including for political parties, civil society, and organizations and
		individuals seeking to advance transparency, accountability, and the rule of
		law: 
		Provided, That such funds shall also
		be made available, through an open and competitive process, to nongovernmental
		networks and alliances that seek to promote democracy, human rights, and the
		rule of law in the Asia region: 
		Provided further, That
		to the maximum extent practicable, such funds shall be made available on a
		grant or cooperative agreement basis.(B)Of the funds appropriated by this Act
		under the heading Economic Support Fund, not less than
		$15,000,000 shall be made available to promote
		democracy, human rights, and the rule of law in the People’s Republic of China:
		
		Provided, That the responsibility for
		the uses of such funds shall be the Assistant Secretary of the Bureau of
		Democracy, Human Rights, and Labor, Department of State.(C)Of the funds appropriated by this Act
		under the headings Global Health Programs, Development
		Assistance, Economic Support Fund, and Migration
		and Refugee Assistance, not less than
		$6,000,000 shall be made available for programs
		to promote and preserve Tibetan culture and the resilience of Tibetan
		communities in India and Nepal, and to assist in the education and development
		of the next generation of Tibetan leaders from such communities: 
		Provided, That such funds are in
		addition to amounts made available for programs inside Tibet in subsection
		(g)(2) of this section.(7)Conflict
		resolutionFunds appropriated under titles III and IV of this Act
		shall be made available to address and mitigate conflict in the Asia region
		arising from ethnic, religious, and territorial disputes: 
		Provided, That prior to the
		obligation of funds for such purposes, the Secretary of State shall submit a
		report to the appropriate congressional committees including an analysis of
		such conflict, the primary instigators, and the goals and objectives of United
		States assistance in addressing or mitigating such conflict.(8)DefinitionFor
		purposes of this subsection, the Asia region means countries and territories in
		Oceania, Southeast Asia, and South Asia, and the Indian and Pacific Oceans
		bordering those countries and territories.(b)Burma(1)Funds
		appropriated by this Act under the heading Economic Support Fund
		may be made available for assistance for Burma notwithstanding any other
		provision of law: 
		Provided, That no such funds shall be
		made available to any successor or affiliated organization of the State Peace
		and Development Council (SPDC) controlled by former SPDC members that promote
		the repressive policies of the SPDC, or to any individual or organization
		credibly alleged to have committed gross violations of human rights, including
		against Rohingyas and other minority groups: 
		Provided further, That
		such funds, and funds made available by this Act under the heading
		Transition Initiatives, may be made available for programs
		administered by the Office of Transition Initiatives, USAID, for ethnic groups
		and civil society in Burma to help sustain ceasefire agreements and further
		prospects for reconciliation and peace, which may include support to
		representatives of ethnic armed groups for this purpose, and for support for
		election monitoring.(2)Funds
		appropriated under title III of this Act for assistance for Burma—(A)may not be made
		available for budget support for the Government of Burma;(B)shall be provided
		to strengthen civil society organizations in Burma, including as core support
		for such organizations;(C)shall be made
		available for community-based organizations operating in Thailand to provide
		food, medical, and other humanitarian assistance to internally displaced
		persons in eastern Burma, in addition to assistance for Burmese refugees from
		funds appropriated by this Act under the heading Migration and Refugee
		Assistance; and(D)shall be made
		available for ethnic and religious reconciliation programs, including in
		ceasefire areas, as appropriate, and to address the Rohingya and Kachin
		crises.(3)Funds made
		available by this Act for assistance for Burma shall be made available for the
		implementation of the democracy and human rights strategy required by section
		7043(b)(3)(A) of division K of Public Law 113–76: 
		Provided, That the Assistant
		Secretary for the Bureau of Democracy, Human Rights, and Labor, Department of
		State, shall be responsible for democracy and human rights programs in Burma.(4)Funds
		appropriated by this Act for programs and Department of State operations in
		Burma may be made available to continue consultations with the armed forces of
		Burma only on human rights and disaster response, following consultation with
		the appropriate congressional committees: 
		Provided, That funds appropriated by
		this Act under the heading International Military Education and
		Training may be available for assistance for Burma only in accordance
		with the procedures and requirements specified under such heading in the report
		accompanying this Act.(5)Funds
		appropriated by this Act shall only be made available for assistance for the
		central Government of Burma if the Secretary of State certifies and reports to the
			 appropriate congressional committees that such government has implemented
			 Constitutional
		reforms, in consultation with Burma’s political opposition and ethnic groups,
		providing for free and fair presidential and parliamentary elections,
		including as voters and candidates.(6)Any new program
		or activity in Burma initiated in fiscal year 2015 shall be subject to prior
		consultation with the appropriate congressional committees.(7)Notwithstanding any other provision of law,
		the personnel requirement in section 7 of Public Law 110–286 shall remain
		vacant following the expiration of the current term.(8)Section 3(3) of Public Law 112–192 (October 5, 2012) is amended by inserting after Public Law 112–74 the phrase and shall also include, subject to the certification required in subsection 7043(b)(5) of the
			 Department of State, Foreign Operations, and Related Programs
			 Appropriations Act, 2015, as reported by the Committee on Appropriations
			 of the United States Senate on June 19, 2014, the Multilateral Investment
			 Guarantee Agency.(c)Cambodia(1)None of the funds
		appropriated by titles III and IV of this Act may be made available for
		assistance for the central Government of Cambodia unless the Secretary of State
		certifies to the appropriate congressional committees that the National
		Assembly is conducting business in accordance with the Cambodian constitution
		and the results of the July 28, 2013 elections; and that such government, with
		the concurrence of the political opposition—(A)is implementing
		electoral reforms, including those recommended by Cambodian and international
		organizations;(B)has scheduled
		parliamentary elections, including providing for fair and equal access to
		broadcasting media by the political opposition;(C)is protecting the
		rights of the Cambodian people to freedoms of expression, association, and
			 assembly;(D)has released all
		political prisoners, including labor leaders, and is investigating and
		prosecuting violations of human rights committed by Cambodian security forces;
		and(E)is furthering
		transparency and accountability through enactment and enforcement of laws
		promoting civil society and Internet freedom.(2)Notwithstanding
		paragraph (1), funds appropriated by this Act under the heading Economic
		Support Fund shall be made available for democracy and human rights
		programs in Cambodia: 
		Provided, That such funds shall be
		made available to support electoral reform, political party development,
		women’s empowerment, civic education and advocacy, and human rights monitoring
		by international and domestic nongovernmental organizations: 
		Provided further, That
		such funds shall be made available only on a grant or cooperative agreement
		basis.(3)The requirements
		of paragraph (1) shall not apply to assistance for global health, food
		security, humanitarian demining, or to enhance maritime security capabilities,
		except any such program carried out prior to the certification required by
		paragraph (1) shall be subject to the regular notification procedures of the
		Committees on Appropriations.(4)Funds
		appropriated by this Act for a United States contribution to a Khmer Rouge
		tribunal may only be made available if the Secretary of State certifies to the
		appropriate congressional committees that—(A)international
		donors have reimbursed the Documentation Center of Cambodia for costs incurred
		in support of the tribunal;(B)international
		donors, in cooperation with the Government of Cambodia, have determined the
		costs and timeline associated with the winding down of such tribunal;
		and(C)the Government of
		Cambodia is not interfering in the workings of the tribunal.(5)The Secretary of
		the Treasury shall direct the United States executive directors of the World
		Bank and the Asian Development Bank to vote against any loan, agreement, or
		other financial support for Cambodia except to meet basic human needs, until
		the Secretary of State makes the certification required in paragraph
		(1).(d)North Korea(1)Of the funds made available under the
		heading International Broadcasting Operations in title I of this
		Act, not less than $8,938,000 shall made available
		for broadcasts into North Korea.(2)Funds appropriated by this Act under the
		heading Migration and Refugee Assistance shall be made available
		for assistance for refugees from North Korea, including for protection
		activities in the People’s Republic of China.(3)None of the funds made available by this
		Act under the heading Economic Support Fund may be made
		available for assistance for the government of North Korea.(e)People's Republic of China(1)None of the funds appropriated under the
		heading Diplomatic and Consular Programs in this Act may be
		obligated or expended for processing licenses for the export of satellites of
		United States origin (including commercial satellites and satellite components)
		to the People's Republic of China unless, at least 15 days in advance, the
		Committees on Appropriations are notified of such proposed action.(2)The terms and requirements of section
		620(h) of the Foreign Assistance Act of
		1961 shall apply to foreign assistance projects or activities of the
		People's Liberation Army (PLA) of the People's Republic of China, to include
		such projects or activities by any entity that is owned or controlled by, or an
		affiliate of, the PLA: 
		Provided, That none of the funds
		appropriated or otherwise made available pursuant to this Act may be used to
		finance any grant, contract, or cooperative agreement with the PLA, or any
		entity that the Secretary of State has reason to believe is owned or controlled
		by, or an affiliate of, the PLA.(3)Funds appropriated by this Act for public
		diplomacy under title I and for assistance under titles III and IV shall be
		made available to counter the influence of the People’s Republic of
		China, in accordance with the strategy required by section 7043(e)(3) of
		division K of Public Law 113–76, following consultation with the Committees on
			 Appropriations.(f)PhilippinesFunds
		appropriated by this Act under the heading Foreign Military Financing
		Program that are available for assistance for the Philippine army
		should only be made available in accordance with the procedures and
		requirements specified under such heading in the report accompanying this
		Act.(g)Tibet(1)The Secretary of the Treasury should
		instruct the United States executive director of each international financial
		institution to use the voice and vote of the United States to support financing
		in Tibet if such projects do not provide incentives for the migration and
		settlement of non-Tibetans into Tibet or facilitate the transfer of ownership
		of Tibetan land and natural resources to non-Tibetans, are based on a thorough
		needs-assessment, foster self-sufficiency of the Tibetan people and respect
		Tibetan culture and traditions, and are subject to effective monitoring.(2)Notwithstanding any other provision of law,
		funds appropriated by this Act under the heading Economic Support
		Fund shall be made available to nongovernmental organizations to
		support activities which preserve cultural traditions and promote sustainable
		development, education, and environmental conservation in Tibetan communities
		in the Tibetan Autonomous Region and in other Tibetan communities in
		China.(h)VietnamOf the funds appropriated by this Act under
		the heading Economic Support Fund, not less than
		$15,000,000 shall be made available for
		remediation of dioxin contaminated sites in Vietnam and may be made available
		for assistance for the Government of Vietnam, including the military, for such
		purposes, and not less than $7,500,000 of the
		funds appropriated under the heading Development Assistance
		shall be made available for assistance for persons with severe upper or lower
		body mobility impairment and/or cognitive or developmental disabilities in
		areas sprayed with Agent Orange or otherwise contaminated with dioxin.South and Central Asia
	 7044.(a)Afghanistan(1)Operations and
		ReportsFunds appropriated under titles I, II, and VIII of this
		Act that are available for the construction and renovation of United States
		Government facilities in Afghanistan may not be made available if the purpose
		is to accommodate Federal employee positions or to expand aviation facilities
		or assets above those notified by the Department of State and the United States
		Agency for International Development (USAID) to the Committees on
		Appropriations, or contractors in addition to those in place on January 17,
		2014: 
		Provided, That the limitations in
		this paragraph shall not apply if funds are necessary to protect such
		facilities or the security, health, and welfare of United States
		personnel.(2)AssistanceFunds
		appropriated by this Act under the headings Economic Support
		Fund and International Narcotics Control and Law
		Enforcement for assistance for Afghanistan—(A)may not be used
		to support any program, project, or activity for which regular oversight by the
		Department of State or USAID, as appropriate, is not possible, to include site
		visits;(B)shall only be
		made available for programs that the Government of Afghanistan or other Afghan
		entity is capable of sustaining, as appropriate and as determined by the United
		States Chief of Mission;(C)shall be
		prioritized for programs that promote women’s economic and political
		empowerment, strengthen and protect the rights of women and girls, and to
		implement the United States Embassy Kabul Gender Strategy;(D)may be made
		available for independent election bodies;(E)should be made available for programs to improve the sustainable management of natural resources
			 and to reduce illegal extraction and the loss of government revenues;(F)may be made
		available for reconciliation programs and disarmament, demobilization and
		reintegration activities for former combatants who have renounced violence
		against the Government of Afghanistan, in accordance with section
		7046(a)(2)(B)(ii) of Public Law 112–74;(G)should not be
		used to initiate new major infrastructure projects;(H)shall be
		implemented in accordance with all applicable audit policies of the Department
		of State and USAID; and(I)may not be made
		available to any individual or organization that the Secretary of State
		determines to be involved in corrupt practices.(3)Certification
		requirementFunds appropriated by this Act under the headings
		Economic Support Fund and International Narcotics Control
		and Law Enforcement for assistance for the central Government of
		Afghanistan may not be obligated unless the Secretary of State certifies and
		reports to the Committees on Appropriations that—(A)Afghanistan has
		held free and fair elections and a newly elected Government of Afghanistan is
		implementing policies to govern democratically; and(B)the Government of Afghanistan—(i)has signed a
		Bilateral Security Agreement with the United States Government that further
		defines the security partnership, including support for counterterrorism
		operations;(ii)is cooperating
		with the United States concerning the release of prisoners that the United
		States Government, the International Security Assistance Force, or the Afghan
		National Security Forces believe pose a threat to the United States,
		Afghanistan, and the region;(iii)is taking
		consistent steps to protect and advance the rights of women and girls in
		Afghanistan;(iv)is implementing
		the necessary policies and procedures to comply with section 7013 of this Act;
		and(v)is reducing
		corruption and recovering stolen assets.(4)WaiverThe
		Secretary of State, after consultation with the Secretary of Defense, may waive
		the requirements of subparagraph (3)(B) if to do so is important to the
		national security interests of the United States and the Secretary submits a report
			 to the Committees on Appropriations, in
			 classified
		form if necessary, on the justification for the waiver and the requirements of
		subparagraph (3)(B) that the Government of Afghanistan has not met.(5)Rule of law
		programsOf the funds appropriate by this Act that are available
		for assistance for Afghanistan, not less than
		$50,000,000 shall be made available for rule of
		law programs: 
		Provided, That decisions regarding
		the uses of such funds shall be the responsibility of the Coordinating
		Director, in consultation with other appropriate United States Government
		officials in Afghanistan, and such Director shall be consulted on the uses of
		all funds appropriated by this Act for rule of law programs in
		Afghanistan.(6)Funding
		reductionFunds appropriated by this Act and prior Acts making
		appropriations for the Department of State, foreign operations, and related
		programs that are available for assistance for the Government of Afghanistan
		shall be reduced by $5 for every
		$1 that the Government of Afghanistan imposes in
		taxes, duties, penalties, or other fees on the transport of property of the
		United States Government (including the United States Armed Forces), entering
		or leaving Afghanistan.(7)Endowment to
		empower women and girlsFunds appropriated under the heading
		Economic Support Fund in this Act and prior Acts making
		appropriations for the Department of State, foreign operations, and related
		programs may be made available for an endowment to empower women and girls in
		Afghanistan, following consultation with the appropriate congressional
		committees.(8)Authorities(A)Funds
		appropriated under titles III through VI and VIII of this Act that are made
		available for assistance for Afghanistan may be made available notwithstanding
		section 7012 of this Act or any similar provision of law
		and section 660 of the Foreign Assistance Act of 1961.(B)Funds
		appropriated or otherwise made available for assistance for Afghanistan may be
		made available for a United States contribution to the Afghanistan
		Reconstruction Trust Fund.(C)The authority
		contained in section 1102(c) of Public Law 111–32 shall continue in effect
		during fiscal year 2015 and shall apply as if part of this Act.(9)Afghanistan
		regional transitionFunds made available by this Act for
		assistance for Afghanistan may be made available for programs in Central and
		South Asia relating to a transition in Afghanistan, including expanding
		Afghanistan linkages with the region: 
		Provided, That such funds shall be
		the responsibility of the Assistant Secretary for the Bureau of South and
		Central Asian Affairs, Department of State, and the coordinator designated
		pursuant to section 601 of the Support for Eastern European Democracy (SEED)
		Act of 1989 (Public Law 101–179) and section 102 of the FREEDOM Support Act
		(Public Law 102–511): 
		Provided further, That
		such funds shall be subject to the regular notification procedures of the
		Committees on Appropriations.(10)Contributing
		authoritySection 7046(a)(2)(A) of division I of Public Law
		112–74 shall apply to funds appropriated by this Act for assistance for
		Afghanistan.(b)BangladeshFunds
		appropriated by this Act under the heading Development
		Assistance that are made available for assistance for Bangladesh shall be
		made available for programs to improve labor conditions by strengthening the
		capacity of independent workers’ organizations in Bangladesh’s readymade
		garment, shrimp, and fish export sectors.(c)Nepal(1)Funds appropriated by this Act under the
		heading Foreign Military Financing Program may be made available
		for assistance for Nepal only if the Secretary of State certifies and reports
		to the Committees on Appropriations that the Government of Nepal is
		investigating and prosecuting violations of human rights and the laws of war,
		and the Nepal army is cooperating fully with civilian judicial authorities,
		including providing investigators access to witnesses, documents, and other
		information.(2)The conditions in paragraph (1) shall not
		apply to assistance for humanitarian relief and reconstruction activities in
		Nepal, or for training to participate in international peacekeeping
		missions.(d)Pakistan(1)CertificationNone of the funds appropriated or otherwise
		made available by this Act under the headings Economic Support
		Fund, International Narcotics Control and Law
		Enforcement, and Foreign Military Financing Program for
		assistance for the Government of Pakistan may be made available unless
		the Secretary of State certifies and reports to the Committees on
		Appropriations that the Government of Pakistan is—(A)cooperating with the United States in
		counterterrorism efforts against the Haqqani Network, the Quetta Shura Taliban,
		Lashkar e-Tayyiba, Jaish-e-Mohammed, Al-Qaeda, and other domestic and foreign
		terrorist organizations, including taking steps to end support for such groups
		and prevent them from basing and operating in Pakistan and carrying out cross
		border attacks into neighboring countries;(B)not supporting terrorist activities against
		United States or coalition forces in Afghanistan, and Pakistan’s military and
		intelligence agencies are not intervening extra-judicially into political and
		judicial processes in Pakistan;(C)dismantling improvised explosive device
		(IED) networks and interdicting precursor chemicals used in the manufacture of
		IEDs; and(D)preventing the proliferation of
		nuclear-related material and expertise.(2)WaiverThe Secretary of State, after consultation with the Secretary of Defense, may waive the
			 requirements of paragraph (1) if to do so is important to the national
			 security interests of the United States and the Secretary submits a report
			 to the
			 Committees on Appropriations, in classified form if necessary, on the
			 justification for the waiver and the requirements of paragraph (1) that
			 the Government of Pakistan has not met.(3)Assistance(A)Funds appropriated by this Act under the
		heading Foreign Military Financing Program for assistance for
		Pakistan may be made available only to support counterterrorism and
		counterinsurgency capabilities in Pakistan, and are subject to section 620M of
		the Foreign Assistance Act of 1961.(B)Funds appropriated by this Act under the
		headings Economic Support Fund and Nonproliferation,
		Anti-terrorism, Demining, and Related Programs that are available for
		assistance for Pakistan shall be made available to interdict precursor
		materials from Pakistan to Afghanistan that are used to manufacture IEDs,
		including calcium ammonium nitrate; to support programs to train border and
		customs officials in Pakistan and Afghanistan; and for agricultural extension
		programs that encourage alternative fertilizer use among Pakistani
		farmers.(C)Funds
		appropriated by this Act under the heading International Narcotics
		Control and Law Enforcement that are available for assistance for
		Pakistan should be made available to enhance the recruitment, retention, and
		professionalism of women in Pakistan’s police and other security forces.(D)Funds appropriated by this Act under the
		heading Economic Support Fund that are made available for
		assistance for infrastructure projects in Pakistan shall be implemented in a
		manner consistent with section 507(6) of the Trade Act of 1974 (19 U.S.C.
		2467(6)).(E)Funds appropriated by this Act under titles
		III and IV for assistance for Pakistan may be made available notwithstanding
		any other provision of law, except for this subsection.(F)Of the funds appropriated under title IV of
		this Act that are made available for assistance for Pakistan,
		$33,000,000 shall be withheld from obligation
		until the Secretary of State reports to the Committees on Appropriations that
		Dr. Shakil Afridi has been released from prison and cleared of all charges
		relating to the assistance provided to the United States in locating Osama bin
		Laden.(4)Scholarships for women(A)Of the funds appropriated by this Act under the heading Economic Support Fund that are made available for assistance for Pakistan, not less than $3,000,000, in addition to
			 funds otherwise available for such purposes, shall be made available to
			 increase the number of scholarships for women under the Merit and
			 Needs-Based Scholarship Program during fiscal year 2015.(B)The additional scholarships available pursuant to this subsection shall be awarded in accordance
			 with other scholarship eligibility criteria already established by USAID.(C)Additional scholarships funded pursuant to this subsection shall be awarded for a range of
			 disciplines to improve the employability of graduates and to meet the
			 needs of scholarship recipients.(D)Not less than 50 percent of the scholarships available under this Program should be awarded to
			 Pakistani women.(5)Reports(A)(i)The spend plan required by section 7064 of
		this Act for assistance for Pakistan shall include achievable and sustainable
		goals, benchmarks for measuring progress, and expected results regarding
		combating poverty and furthering development in Pakistan, countering extremism,
		and establishing conditions conducive to the rule of law and transparent and
		accountable governance: 
		Provided, That such benchmarks may
		incorporate those required in title III of Public Law 111–73, as appropriate: 
		Provided further, That
		not later than 6 months after submission of such spend plan, and each 6 months
		thereafter until September 30, 2016, the Secretary of State shall submit a
		report to the Committees on Appropriations on the status of achieving the goals
		and benchmarks in such plan.(ii)The Secretary of State should suspend
		assistance for the Government of Pakistan if any report required by paragraph
		(A)(i) indicates that Pakistan is failing to make measurable progress in
		meeting such goals or benchmarks.(B)Not later than 90 days after enactment of
		this Act, the Secretary of State shall submit a report to the Committees on
		Appropriations detailing the costs and objectives associated with significant
		infrastructure projects supported by the United States in Pakistan, and an
		assessment of the extent to which such projects achieve such objectives.(e)Sri Lanka(1)None of the funds appropriated by this Act
		under the heading Foreign Military Financing Program may be made
		available for assistance for Sri Lanka, no defense export license may be
		issued, and no military equipment or technology shall be sold or transferred to
		Sri Lanka pursuant to the authorities contained in this Act or any other Act,
		unless the Secretary of State certifies and reports to the Committees on
		Appropriations that the Government of Sri Lanka is meeting the conditions
		specified under such heading in the report accompanying this Act.(2)Paragraph (1) shall not apply to assistance
		for humanitarian demining, disaster relief, and aerial and maritime
		surveillance.(3)If the Secretary makes the certification
		required in paragraph (1), funds appropriated under the heading Foreign
		Military Financing Program that are made available for assistance for
		Sri Lanka should be used to support the recruitment of Tamils into the Sri
		Lankan military in an inclusive and transparent manner, Tamil language training
		for Sinhalese military personnel, and human rights training for all military
		personnel.(4)Funds
		appropriated under the heading International Military Education and
		Training (IMET) in this Act that are available for assistance for Sri
		Lanka, may be made available only for training related to international
		peacekeeping operations and expanded IMET: 
		Provided, That the limitation in this
		paragraph shall not apply to maritime security.(5)The Secretary of the Treasury shall
		instruct the United States executive directors of the international financial
		institutions to vote against any loan, agreement, or other financial support
		for Sri Lanka except to meet basic human needs, unless the Secretary of State
		certifies to the Committees on Appropriations that the Government of Sri Lanka
		is meeting the conditions specified under such heading in the report
		accompanying this Act.(f)Regional cross border
		programsFunds appropriated
		by this Act under the heading Economic Support Fund for
		assistance for Afghanistan and Pakistan may be provided, notwithstanding any
		other provision of law that restricts assistance to foreign countries, for
		cross border stabilization and development programs between Afghanistan and
		Pakistan, or between either country and the Central Asian countries.western
	 hemisphere7045.(a)Central american
		migration prevention and response(1)Not later than 90
		days after enactment of this Act, the Secretary of State, jointly with the
		Administrator of the United States Agency for International Development (USAID)
		and after consultation with the heads of other relevant Federal agencies and the
			 appropriate congressional committees, shall
		submit to such committees a prevention and response
		strategy and spend plan to address  key indicators of poverty, lack of
		educational, vocational, and employment opportunities, and high rates of criminal
			 gang
		activity, other violent crime, narcotics and human trafficking, family dissolution,
			 child abuse and neglect, and other factors
			 in countries in
			 Central America that are contributing to significant
			 increases in
		migration of unaccompanied, undocumented minors to the United States, including
		for the safe return and reintegration of such minors into families or family-like
			 settings, with specific goals and
			 benchmarks for measuring
		progress: Provided, That such strategy shall also include the need for family support, preservation, and
			 reunification in countries of origin, as well as foster care and adoption
			 programs.(2)The Secretary and
		the USAID Administrator shall also consult with representatives of national and
		local governments and civil society organizations in such countries for the
		purpose of developing such strategy, goals and benchmarks: Provided, That prior to the initial obligation of funds made available in paragraph (3), the Secretary of
			 State shall designate a lead office within the Department of State which
			 shall be responsible for coordinating such strategy.(3)Of the funds
		appropriated under titles III, IV, and VIII of this Act and under titles III and IV
			 of prior Acts making appropriations for the Department of State, foreign
			 operations, and related programs  under the headings Development Assistance,
		Complex Crises Fund,
		Economic Support Fund, and International Narcotics
		Control and Law Enforcement, not less than
		$100,000,000, in addition to amounts otherwise
		available for assistance for such countries, shall be made
		available to implement the strategy required in paragraph (1), subject to the
			 regular notification procedures of the Committees on Appropriations.(4)Of the funds
		appropriated under the heading International Narcotics Control and Law
		Enforcement, not less than $1,000,000
		should be made available to expand the repatriation facility at San Salvador’s
		Comalapa Airport for processing of undocumented Salvadoran migrants returning
		from the United States.(b)Colombia(1)Funds
		appropriated by this Act and made available to the Department of State for
		assistance for the Government of Colombia may be used to support a unified
		campaign against narcotics trafficking, organizations designated as Foreign
		Terrorist Organizations, and other criminal or illegal armed groups, and to
		take actions to protect human health and welfare in emergency circumstances,
		including undertaking rescue operations: 
		Provided, That the first through
		fifth provisos of paragraph (1), and paragraph (3) of section 7045(a) of
		division I of Public Law 112–74 shall continue in effect during fiscal year
		2015 and shall apply to funds appropriated by this Act and made available for
		assistance for Colombia as if included in this Act: 
		Provided further, That
		funds appropriated by this Act and prior acts making appropriations for the
		Department of State, foreign operations, and related programs that are
		available for the Colombian National Police for aerial drug eradication
		programs may be used for licit crop substitution programs: 
		Provided further, That
		10 percent of the funds appropriated by this Act for the Colombian national
		police for aerial drug eradication programs may not be used for the aerial
		spraying of chemical herbicides unless the Secretary of State certifies to the
		Committees on Appropriations that the herbicides do not pose unreasonable risks
		or adverse effects to humans, including pregnant women and children, or the
		environment, including endemic species: 
		Provided further, That
		any complaints of harm to health or licit crops caused by such aerial spraying
		shall be thoroughly investigated and evaluated, and fair compensation paid in a
		timely manner for meritorious claims: 
		Provided further, That
		of the funds appropriated by this Act under the heading Economic Support
		Fund, not less than $133,000,000 shall
		be apportioned directly to USAID for alternative development/institution
		building, local governance programs, and support for victims of the violence in
		Colombia.(2)LimitationOf
		the funds appropriated by this Act under the heading Foreign Military
		Financing Program, 25 percent may be obligated only in accordance with
		the procedures and conditions specified under such heading in the report
		accompanying this Act.(c)CubaOf the funds appropriated by this Act under the heading “Economic Support Fund”, up to
			 $10,000,000 may be made available for programs in Cuba, and an
			 additional $5,000,000 may be made available for USAID programs,
			 notwithstanding any other provision of law, regulation, or policy, to
			 provide
			 technical and other assistance to support the development of private Cuban
			 businesses.(d)GuatemalaFunds appropriated by this Act may be
		made available for assistance for the central Government of Guatemala only in
			 accordance with the procedures and
		requirements specified under the Foreign Military Financing Program heading in the report accompanying this
		Act.(e)Haiti(1)Funds
		appropriated by this Act may be made available for assistance for the Government of
			 Haiti only in accordance with the procedures and requirements specified
			 under this heading in the report accompanying this Act.(2)The Government of Haiti shall be eligible
		to purchase defense articles and services under the Arms Export Control Act (22
		U.S.C. 2751 et seq.) for the Coast Guard.(f)Honduras(1)Funds appropriated by this Act under the
		headings International Narcotics Control and Law Enforcement and
		Foreign Military Financing Program may be made available for
		assistance for the Honduran military and police only in accordance with the
		procedures and requirements specified under the Foreign Military
		Financing Program heading in the report accompanying this Act.(2)The restriction
		in paragraph (1) shall not apply to assistance to promote transparency,
		anti-corruption, border security, and respect for the rule of law within the
		military and police.(g)Mexico(1)Prior to the
		obligation of 15 percent of the funds appropriated by this Act under the
		headings International Narcotics Control and Law Enforcement and
		Foreign Military Financing Program that are available for
		assistance for the Mexican military and police, the Secretary of State shall
		report in writing to the Committees on Appropriations that the Government of
		Mexico is meeting the requirements specified under the Foreign Military
		Financing Program heading in the report accompanying this Act.(2)The restriction
		in paragraph (1) shall not apply to assistance to promote transparency,
		anti-corruption, border security, and respect for the rule of law within the
		military and police.(3)Not less than 45 days after the enactment of this Act, the Secretary of State, in consultation with
			 the Commissioner for the United States Section of the International
			 Boundary and Water Commission, shall certify and report to the Committees
			 on Appropriations that Mexico has, consistent with its internal water
			 allocation process, outlined a delivery schedule for amounts of water
			 necessary to eliminate any deficit to the United States under the current
			 cycle of 5 consecutive years for deliveries to the Rio Grande in
			 accordance with the 1944 Treaty on the Utilization of Waters of the
			 Colorado and Tijuana Rivers and of the Rio Grande, and to ensure that the
			 current cycle ends in a debt free status: Provided, That if no such allocation schedule has been provided within 90 days of the enactment of this
			 Act, the Secretary of State shall submit a report to the Committees on
			 Appropriations detailing why no such schedule has been made available,
			 whether or not Mexico is projected to post a negative balance at the end
			 of the current cycle, and the estimated impact to the United States.(h)Aircraft operations and
		maintenanceTo the maximum
		extent practicable, the costs of operations and maintenance, including fuel, of
		aircraft funded by this Act should be paid for by the recipient country.(i)Trade
		CapacityFunds appropriated by this Act under the headings
		Development Assistance and Economic Support Fund
		should be made available for labor and environmental capacity building
		activities relating to free trade agreements with countries of Central America,
		Colombia, Peru, and the Dominican Republic.PROHIBITION OF PAYMENTS TO UNITED NATIONS MEMBERS7046.Section 7046 of division K of Public Law 113–76 shall continue in effect during fiscal year 2015 as
			 if part of this Act.War crimes
	 tribunals7047.(a)If the President determines that doing so
		will contribute to a just resolution of charges regarding genocide or other
		violations of international humanitarian law, the President may direct a
		drawdown pursuant to section 552(c) of the Foreign Assistance Act of 1961 of up to
		$30,000,000 of commodities and services for the
		United Nations War Crimes Tribunal established with regard to the former
		Yugoslavia by the United Nations Security Council or such other tribunals or
		commissions as the Council may establish or authorize to deal with such
		violations, without regard to the ceiling limitation contained in paragraph (2)
		thereof: 
		Provided, That the determination
		required under this section shall be in lieu of any determinations otherwise
		required under section 552(c): 
		Provided further, That
		funds made available pursuant to this section shall be made available subject
		to the regular notification procedures of the Committees on
		Appropriations.(b)Notwithstanding any other provision of law,
		funds appropriated by this Act may be made available for training, technical
		assistance, support for victims, law enforcement activity and cooperation,
		witness protection, and professional services in support of international
		judicial investigations, apprehensions, prosecutions, and adjudications of
		genocide, crimes against humanity, and war crimes consistent with section 2015 of
			 the American Service-Members Protection Act, 2002, as amended: 
		Provided, That this subsection shall
		not apply to nationals of the North Atlantic Treaty Organization (NATO) and
		major non-NATO allies: 
		Provided further, That
		the Secretary of State shall report to the appropriate congressional committees
		on the uses of such funds.UNITED
	 NATIONS7048.(a)Transparency and
		accountabilityOf the funds appropriated under title I and under
		the heading International Organizations and Programs in title V
		of this Act that are available for contributions to the United Nations, any
		United Nations agency, or the Organization of American States, 15 percent may
		not be obligated for such organization or agency until the Secretary of State
		reports to the Committees on Appropriations that the organization or agency
		is—(1)posting on a publicly available Web site,
		consistent with privacy regulations and due process, regular financial and
		programmatic audits of such organization or agency, and providing the United
		States Government with necessary access to such financial and performance
		audits; and(2)implementing protections for whistleblowers from retaliation that meet such requirements in United
			 States law, including—(A)protection against retaliation for internal
		and lawful public disclosures;(B)legal burdens of proof;(C)statutes of limitation for reporting
		retaliation;(D)access to independent adjudicative bodies,
		including external arbitration; and(E)results that eliminate the effects of
		proven retaliation.(b)Restrictions on
		United Nations Delegations and Organizations(1)None of the funds made available under
		title I of this Act may be used to pay expenses for any United States
		delegation to any specialized agency, body, or commission of the United Nations
		if such commission is chaired or presided over by a country, the government of
		which the Secretary of State has determined, for purposes of section 6(j)(1) of
		the Export Administration Act of 1979 as continued in effect pursuant to the
		International Emergency Economic Powers Act (50 U.S.C. App. 2405(j)(1)),
		supports international terrorism.(2)None of the funds
		made available under title I of this Act may be used by the Secretary of State
		as a contribution to any organization, agency, or program within the United
		Nations system if such organization, agency, commission, or program is chaired
		or presided over by a country the government of which the Secretary of State
		has determined, for purposes of section 620A of the Foreign Assistance Act of
		1961, section 40 of the Arms Export Control Act, section 6(j)(1) of the Export
		Administration Act of 1979, or any other provision of law, is a government that
		has repeatedly provided support for acts of international terrorism.(3)The Secretary of
		State may waive the restriction in this subsection if the Secretary reports to
		the Committees on Appropriations that to do so is in the national interest of
		the United States.(c)United nations human rights
		councilFunds appropriated by
		this Act may be made available to support the United Nations Human Rights
		Council only if the Secretary of State reports to the Committees on
		Appropriations that participation in the Council is in the national interest of
		the United States: 
		Provided, That the Secretary of State
		shall report to the Committees on Appropriations not later than September 30,
		2015, on the resolutions considered in the United Nations Human Rights Council
		during the previous 12 months, and on steps taken to remove Israel as a
		permanent agenda item.(d)ReportNot
		later than 45 days after enactment of this Act, the Secretary of State shall
		submit a report to the Committees on Appropriations detailing the amount of
		funds available for obligation or expenditure in fiscal year 2015 under the
		headings Contributions to International Organizations and
		International Organizations and Programs that are withheld from
		obligation or expenditure due to any provision of law: 
		Provided, That the Secretary shall
		update such report each time additional funds are withheld by operation of any
		provision of law: 
		Provided further, That
		the reprogramming of any withheld funds identified in such report, including
		updates thereof, shall be subject to prior consultation with, and the regular
		notification procedures of, the Committees on Appropriations.Community-based police
	 assistance7049.Section 7049 of division K of Public Law 113–76 shall continue in effect during fiscal year 2015 as
			 if part of this Act, and in each fiscal year thereafter.GLOBAL INTERNET
	 FREEDOM7050.(a)Of the funds appropriated under titles I
		and III of this Act, not less than $35,000,000 shall
		be made available for programs to promote Internet freedom globally: 
		Provided, That such programs shall be
		prioritized for countries whose governments restrict freedom of expression on
		the Internet, and that are important to the national interests of the United
		States: 
		Provided further, That
		funds made available pursuant to this section shall be matched, to the maximum
		extent practicable, by sources other than the United States Government,
		including from the private sector.(b)Funds made
		available pursuant to subsection (a) shall be—(1)coordinated with
		other democracy, governance, and broadcasting programs funded by this Act under
		the headings International Broadcasting Operations,
		Economic Support Fund, Democracy Fund, and
		Complex Crises Fund, and shall be incorporated into country
		assistance, democracy promotion, and broadcasting strategies, as
		appropriate;(2)made available to
		the Bureau of Democracy, Human Rights, and Labor, Department of State for
		programs to implement the May 2011, International Strategy for Cyberspace and
		the comprehensive strategy to promote Internet freedom and access to
		information in Iran, as required by section 414 of Public Law 112–158;(3)made available to
		the Broadcasting Board of Governors (BBG) to provide tools and techniques to
		access the Internet Web sites of BBG broadcasters that are censored, and to
		work with such broadcasters to promote and distribute such tools and
		techniques, including digital security techniques;(4)made available
		for programs that support the efforts of civil society to counter the
		development of repressive Internet-related laws and regulations, including
		countering threats to Internet freedom at international organizations; to
		combat violence against bloggers and other users; and to enhance digital
		security training and capacity building for democracy activists; and(5)made available
		for research of key threats to Internet freedom; the continued development of
		technologies that provide or enhance access to the Internet, including
		circumvention tools that bypass Internet blocking, filtering, and other
		censorship techniques used by authoritarian governments; and maintenance of the
		United States Government’s technological advantage over such censorship
		techniques: 
		Provided, That the Secretary of
		State, in consultation with the BBG, shall coordinate any such research and
		development programs with other relevant United States Government departments
		and agencies in order to share information, technologies, and best practices,
		and to assess the effectiveness of such technologies.(c)After
		consultation among the relevant agency heads to coordinate and de-conflict
		planned activities, but not later than 90 days after enactment of this Act, the
		Secretary of State and the BBG Board Chairman shall submit to the Committees on
		Appropriations spend plans for funds made available by this Act for programs to
		promote Internet freedom globally, which shall include a description of
		safeguards established by relevant agencies to ensure that such programs are
		not used for illicit purposes.(d)The Comptroller
		General of the United States shall conduct an audit of Internet freedom
		programs supported by funds appropriated by this Act and prior Acts making
		appropriations for the Department of State, foreign operations, and related
		programs, and shall consult with the Committees on Appropriations on the scope
		and requirements of such audit.international
	 conferences7051.None of the funds made available in this
		Act may be used to send or otherwise pay for the attendance of more than 50
		employees of agencies or departments of the United States Government who are
		stationed in the United States, at any single international conference
		occurring outside the United States, unless the Secretary of State reports to
		the Committees on Appropriations at least 5 days in advance that such
		attendance is important to the national interest: 
		Provided, That for purposes of this
		section the term international conference shall mean a conference
		attended by representatives of the United States Government and of foreign
		governments, international organizations, or nongovernmental
		organizations.aircraft transfer and
	 coordination7052.Section 7052 of division K of Public Law 113–76 shall continue in effect during fiscal year 2015 as
			 if part of this Act.PARKING FINES AND REAL PROPERTY TAXES OWED BY FOREIGN GOVERNMENTS7053.Section 7053 of division K of Public Law 113–76 shall continue in effect during fiscal year 2015 as
			 if part of this Act.landmines and cluster
	 munitions7054.Section 7054 of division K of Public Law 113–76 shall continue in effect during fiscal year 2015 as
			 if part of this Act.Prohibition on publicity or
	 propaganda7055.Section 7055 of division K of Public Law 113–76 shall continue in effect during fiscal year 2015 as
			 if part of this Act.LIMITATION ON RESIDENCE EXPENSES7056.Section 7056 of division K of Public Law 113–76 shall continue in effect during fiscal year 2015 as
			 if part of this Act.United states agency for
	 international development management(including transfer of
	 funds)7057.(a)AuthorityUp
		to $93,000,000 of the funds made available in
		title III of this Act pursuant to or to carry out the provisions of part I of
		the Foreign Assistance Act of 1961 may be used by the United States Agency for
		International Development (USAID) to hire and employ individuals in the United
		States and overseas on a limited appointment basis pursuant to the authority of
		sections 308 and 309 of the Foreign Service Act of 1980.(b)Restrictions(1)The number of
		individuals hired in any fiscal year pursuant to the authority contained in
		subsection (a) may not exceed 175.(2)The authority to
		hire individuals contained in subsection (a) shall expire on September 30,
		2016.(c)ConditionsThe
		authority of subsection (a) should only be used to the extent that an
		equivalent number of positions that are filled by personal services contractors
		or other non-direct hire employees of USAID, who are compensated with funds
		appropriated to carry out part I of the Foreign Assistance Act of 1961, are
		eliminated.(d)Program Account
		ChargedThe account charged for the cost of an individual hired
		and employed under the authority of this section shall be the account to which
		such individual's responsibilities primarily relate: 
		Provided, That funds made available
		to carry out this section may be transferred to, and merged with, funds
		appropriated by this Act in title II under the heading Operating
		Expenses.(e)Foreign Service
		Limited ExtensionsIndividuals hired and employed by USAID, with
		funds made available in this Act or prior Acts making appropriations for the
		Department of State, foreign operations, and related programs, pursuant to the
		authority of section 309 of the Foreign Service Act of 1980, may be extended
		for a period of up to 4 years notwithstanding the limitation set forth in such
		section.(f)Disaster Surge
		CapacityFunds appropriated under title III of this Act to carry
		out part I of the Foreign Assistance Act of 1961 may be used, in addition to
		funds otherwise available for such purposes, for the cost (including the
		support costs) of individuals detailed to or employed by USAID whose primary
		responsibility is to carry out programs in response to natural or man-made
		disasters subject to the regular notification procedures of the Committees on
		Appropriations.(g)Personal
		Services ContractorsFunds appropriated by this Act to carry out
		chapter 1 of part I, chapter 4 of part II, and section 667 of the Foreign
		Assistance Act of 1961, and title II of the Food for Peace Act (Public Law
		83–480), may be used by USAID to employ up to 40 personal services contractors
		in the United States, notwithstanding any other provision of law, for the
		purpose of providing direct, interim support for new or expanded overseas
		programs and activities managed by the agency until permanent direct hire
		personnel are hired and trained: 
		Provided, That not more than 15 of
		such contractors shall be assigned to any bureau or office: 
		Provided further, That
		such funds appropriated to carry out title II of the Food for Peace Act (Public
		Law 83–480), may be made available only for personal services contractors
		assigned to the Office of Food for Peace.(h)Small
		BusinessIn entering into multiple award indefinite-quantity
		contracts with funds appropriated by this Act, USAID may provide an exception
		to the fair opportunity process for placing task orders under such contracts
		when the order is placed with any category of small or small disadvantaged
		business.(i)Senior Foreign
		Service Limited AppointmentsIndividuals hired pursuant to the
		authority provided by section 7059(o) of division F of Public Law 111–117 may
		be assigned to or support programs in Afghanistan or Pakistan with funds made
		available in this Act and prior Acts making appropriations for the Department
		of State, foreign operations, and related programs.(j)Local
		sustainable development officers(1)Not later than 90 days after enactment of this Act and after consultation with the appropriate
			 congressional committees, the USAID Administrator shall establish a new
			 Foreign Service Officer position designated as Local Sustainable Development Officer, and submit to the Committees on Appropriations a plan to establish such position, including—(A)specifying a time period for overseas assignments that facilitates sustainable development, and
			 which includes the option of extending such overseas assignments;(B)sufficient foreign language training;(C)expertise in one or more program areas;(D)position descriptions that give such officers primary responsibility for building
			 relationships with and the capacity of local nongovernmental and
			 governmental entities, and supporting grants to and cooperative agreements
			 with such entities to design and implement small-scale, sustainable
			 programs, projects, and activities across all development sectors;(E)incentives, including training, compensation, and career development opportunities, to encourage
			 such officers to carry out their responsibilities; and(F)ensuring that the responsibilities and assignments of relevant locally employed staff are fully
			 integrated with the work of such officers.(2)The USAID Administrator shall—(A)offer to current USAID Foreign Service Officers the opportunity to convert to a Local Sustainable
			 Development Officer position; and(B)designate not less than half of the total number of Foreign Service Officer positions that
			 become vacant annually due to attrition as Local Development Sustainable
			 Officer positions.(k)Global Development Lab PersonnelFunds appropriated by this Act to carry out chapter 1 of part I of the Foreign Assistance Act of
			 1961 may be used to employ up to 15 individuals on a limited appointment
			 basis for activities related to the United States Global Development Lab
			 pursuant to schedule A of the Excepted Service, or similar authority:	Provided, That such funds are in addition to funds otherwise available for such purposes.global health
	 activities7058.(a)In
		generalFunds appropriated by
		titles III and IV of this Act that are made available for bilateral assistance
		for global health programs including activities relating to research on, and
		the prevention, treatment and control of, HIV/AIDS may be made available
		notwithstanding any other provision of law except for provisions under the
		heading Global Health Programs and section 7018 of this Act and the United States Leadership
		Against HIV/AIDS, Tuberculosis, and Malaria Act of 2003 (117 Stat. 711; 22
		U.S.C. 7601 et seq.), as amended: 
		Provided, That of the funds
		appropriated under title III of this Act, not less than
		$606,800,000 should be made available for family
		planning/reproductive health, including in areas where population growth
		threatens biodiversity or endangered species.(b)Pandemic responseIf the President determines and reports to
		the Committees on Appropriations that a pandemic virus is efficient and
		sustained, severe, and is spreading internationally, any funds made available
		under titles III and IV in this Act and prior Acts making appropriations for
		the Department of State, foreign operations, and related programs may be made
		available to combat such virus: 
		Provided, That funds made available
		pursuant to the authority of this subsection shall be subject to prior
		consultation with, and the regular notification procedures of, the Committees
		on Appropriations.gender
	 equality7059.(a)Gender
		EqualityFunds appropriated by this Act shall be made available
		to promote gender equality in United States Government diplomatic and
		development efforts by raising the status, increasing the participation, and
		protecting the rights of women and girls worldwide.(b)Women’s
		leadershipOf the funds appropriated by title III of this Act,
		not less than $50,000,000 shall be made
		available to increase leadership opportunities for women in countries where
		women and girls suffer discrimination due to law, policy, or practice, by
		strengthening protections for women’s political status, expanding women’s
		participation in political parties and elections, and increasing women’s
		opportunities for leadership positions in the public and private sectors at the
		local, provincial, and national levels.(c)Gender-Based
		violence(1)(A)Of the funds
		appropriated by titles III and IV of this Act, not less than
		$150,000,000 should be made available to
		implement a multi-year strategy to prevent and respond to gender-based violence
		in countries where it is common in conflict and non-conflict settings.(B)Funds appropriated by titles III and
		IV of this Act that are available to train foreign police, judicial, and
		military personnel, including for international peacekeeping operations, shall
		address, where appropriate, prevention and response to gender-based violence
		and trafficking in persons, and shall promote the integration of women into the
		police and other security forces.(2)Department of
		State and USAID gender programs shall incorporate coordinated efforts to combat
		a variety of forms of gender-based violence, including child marriage, rape,
		female genital cutting and mutilation, and domestic violence, among other forms
		of gender-based violence in conflict and non-conflict settings.(d)Women, peace,
		and securityFunds appropriated by this Act under the headings
		Development Assistance, Economic Support Fund,
		and International Narcotics Control and Law Enforcement should
		be made available to support a multi-year strategy to expand, and improve
		coordination of, United States Government efforts to empower women as equal
		partners in conflict prevention, peace building, transitional processes, and
		reconstruction efforts in countries affected by conflict or in political
		transition, and to ensure the equitable provision of relief and recovery
		assistance to women and girls.SECTOR
	 ALLOCATIONS7060.(a)Basic and higher education(1)(A)Basic educationOf the funds appropriated under title III of this Act, up to $534,291,000 may be made available for
			 assistance for basic education, subject to the requirements of
			 subparagraph (B).(B)Funds appropriated under title III of this Act that are available for basic education assistance
			 may
			 only be made available if the Administrator of the United States Agency
			 for International Development (USAID) certifies and reports to the
			 Committees on Appropriations upon enactment of this Act that the amount of
			 unobligated and unexpended funds for such assistance from prior acts
			 making appropriations for the Department of  State, foreign operations,
			 and related programs does not exceed $534,291,000: Provided, That if the USAID Administrator is unable to make such certification, $334,291,000 of the funds
			 made available under title III of this Act for basic education assistance
			 shall be transferred to, and merged with, funds made available under the
			 headings International Disaster Assistance, Complex Crises Fund, and Migration and Refugee Assistance, and $200,000,000 of such funds shall be made available for programs other than basic education
			 under the headings Development Assistance and Economic Support Fund, following consultation with the Committees on Appropriations.(2)Higher educationOf the funds appropriated by title III of
		this Act, not less than $249,592,000 shall be
		made available for assistance for higher education, of which not less than
		$35,000,000 shall be to support such programs in
		Africa, including for partnerships between higher education institutions in
		Africa and the United States.(3)Of the funds appropriated by title III of this Act and prior Acts making appropriations for the
			 Department of State, foreign operations, and related programs that are
			 made available for assistance for basic and higher education, not less
			 than $15,000,000 shall be made available for such assistance for persons
			 who
			 are blind.(4)For purposes of funds appropriated under
		title III of this Act, the term democracy programs in section 7032(c)(1) of this Act shall also
		include programs to rescue scholars, and fellowships, scholarships, and
		exchanges in the Middle East and North Africa region for academic professionals
		and university students from countries in such region, subject to the regular
		notification procedures of the Committees on Appropriations.(b)Countering
		violent extremismFunds appropriated by titles III,  IV, and VIII of this
		Act may be made available for programs to reduce support for foreign terrorist
		organizations (FTOs), as designated pursuant to section 219 of the Immigration
		and Nationality Act, through messaging campaigns to damage their appeal;
		programs for potential supporters of violent extremism; counter radicalization
		and rehabilitation programs in prisons; job training and social reintegration
		for former supporters of FTOs; law enforcement training programs; and capacity
		building for civil society organizations to combat radicalization in local
		communities: 
		Provided, That for purposes of this
		subsection the term countering violent extremism shall be
		defined as non-coercive interventions aimed directly at reducing public support
		for FTOs: 
		Provided further, That
		not later than 180 days after enactment of this Act, the Secretary of State, in
		consultation with the heads of other relevant United States Government
		agencies, shall submit a multi-year strategy to counter violent extremism,
		including a description of the objectives of such strategy, oversight
		mechanisms for programs to carry out such strategy, and multi-year cost
		estimates.(c)Environment and Energy Programs(1)In generalOf the funds appropriated by this Act, not
		less than $1,167,250,000 should be made
		available for environment programs.(2)Clean energyThe limitation in section 7081(b) of
		division F of Public Law 111–117 shall continue in effect during fiscal year
		2015 as if part of this Act: 
		Provided, That the proviso contained
		in such section shall not apply.(3)Adaptation and mitigationFunds appropriated by this Act may be made
		available for United States contributions to multilateral environmental funds
		and facilities to support adaptation and mitigation programs and
		activities.(4)Sustainable landscapes and
		biodiversityOf the funds
		appropriated under title III of this Act, not less than
		$123,500,000 shall be made available for
		sustainable landscapes programs and, in addition, not less than
		$250,000,000 shall be made available to protect
		biodiversity, and shall not be used to support or promote the expansion of
		industrial scale logging or any other industrial scale extractive activity into
		areas that were primary/intact tropical forest as of December 30, 2013: 
		Provided, That of the funds made
		available for the Central African Regional Program for the Environment and
		other tropical forest programs in the Congo Basin, not less than
		$17,500,000 shall be apportioned directly to the
		United States Fish and Wildlife Service (USFWS):
		  Provided further, That funds made available for the
		Department of the Interior (DOI) for programs in the Mayan Biosphere Reserve
		shall be apportioned directly to the DOI:
		  Provided further, That not less than
		$5,000,000 of such funds shall be made
		available to support other international conservation programs of the USFWS,
		not less than $5,000,000 shall be made available
		for such programs of the United States Forest Service, and such funds shall
		also be made available for programs to protect great apes and other endangered
		species.(5)Wildlife
		Poaching and Trafficking(A)Not less than
		$55,000,000 of the funds appropriated under
		titles III and IV of this Act shall be made available to combat the
		transnational threat of wildlife poaching and trafficking, including not less
		than $10,000,000 for programs to combat
		rhinoceros poaching in southern Africa.(B)None of the funds
		appropriated under title IV of this Act may be made available for training or
		other assistance for any military unit or personnel that the Secretary of State
		determines has been credibly alleged to have participated in wildlife poaching
		or trafficking, unless the Secretary reports to the Committees on
		Appropriations that to do so is in the national security interests of the
		United States.(6)Waste
		recyclingOf the funds appropriated under title III of this Act,
		not less than $5,000,000 shall be made available
		for small grants to support initiatives to recycle waste.(7)Toxic
		chemicalsOf the funds appropriated under title III of this Act,
		not less than $5,000,000 shall be made available
		for small grants to support initiatives to identify areas severely affected by
		toxic chemical pollution and to eliminate the threats to health and the
		environment caused by such pollution.(8)AuthorityFunds appropriated by this Act to carry out
		the provisions of sections 103 through 106, and chapter 4 of part II, of the
		Foreign Assistance Act of 1961 may be used, notwithstanding any other provision
		of law except for the provisions of this subsection and subject to the regular
		notification procedures of the Committees on Appropriations, to support
		environment programs.(9)Extraction of natural resources(A)Funds appropriated by this Act shall be
		made available to promote and support transparency and accountability of
		expenditures and revenues related to the extraction of natural resources,
		including by strengthening implementation and monitoring of the Extractive
		Industries Transparency Initiative, implementing and enforcing section 8204 of
		Public Law 110–246 and to prevent the sale of conflict diamonds, and provide
		technical assistance to promote independent audit mechanisms and support civil
		society participation in natural resource management.(B)(i)The Secretary of the Treasury shall
		instruct the United States executive director of each international financial
		institution to vote against any assistance by such institutions (including but
		not limited to any loan, credit, grant, or guarantee) for the extraction and
		export of a natural resource if the government of the country has in place
		laws, regulations, or procedures to prevent or limit the public disclosure of
		company payments as required by section 1504 of Public Law 111–203, and unless
		such government has adopted laws, regulations, or procedures in the sector in
		which assistance is being considered for—(I)accurately accounting for and public
		disclosure of payments to the host government by companies involved in the
		extraction and export of natural resources;(II)the independent auditing of accounts
		receiving such payments and public disclosure of the findings of such audits;
		and(III)public disclosure of such documents as Host
		Government Agreements, Concession Agreements, and bidding documents, allowing
		in any such dissemination or disclosure for the redaction of, or exceptions
		for, information that is commercially proprietary or that would create
		competitive disadvantage.(ii)The requirements of clause (i) shall not
		apply to assistance for the purpose of building the capacity of such government
		to meet the requirements of this subparagraph.(C)The Secretary of the Treasury or the
		Secretary of State, as appropriate, shall instruct the United States executive
		director of each international financial institution and the United States
		representatives to all forest-related multilateral financing mechanisms and
		processes to vote against any financing to support or promote the expansion of
		industrial scale logging or any other industrial scale extractive activity into
		areas that were primary/intact tropical forest as of December 30, 2013.(D)The Secretary of
		the Treasury shall instruct the United States executive director of each
		international financial institution to vote in relation to any loan, grant,
			 strategy
		or policy of such institution to support the construction of any large
		hydroelectric dam (as defined in Dams and Development: A New Framework
		for Decision-Making, World Commission on Dams (November 2000)), only in accordance with the procedures and requirements
			 specified under this heading
		in the report accompanying this Act.(E)Not later than 90 days after enactment of this Act, the USAID Administrator shall designate
			 sufficient personnel with the technical expertise to fulfill the
			 agency’s
			 responsibilities under sections 1302, 1303, and 1307 of title XIII of the
			 International Financial Institutions Act of 1977, as amended, including
			 the ability for personnel with such expertise from the Environmental
			 Protection Agency, United
			 States Fish and Wildlife Service, and other relevant United States
			 Government agencies to be detailed to USAID, as needed, which may be on a
			 non-reimbursable basis, to provide
			 additional technical support and specific subject matter reviews: 
		Provided further, That the responsibilities of such personnel shall include, but not be limited to—(i)conducting independent, technical, and thorough reviews of proposed multilateral development bank
			 (MDB) projects at the technical assessment/feasibility stage prior to the
			 drafting of an environmental impact assessment;(ii)conducting such reviews, and coordinating and compiling the analyses by other relevant United
			 States Government agencies, of the environmental impact assessment; and(iii)ongoing monitoring of MDB projects to determine the degree of incorporation and
			 effectiveness of United States Government recommendations and the adequacy
			 of safeguard policies.(10)Continuation of prior lawSection 7081(g)(2) and (4) of division F of
		Public Law 111–117 shall continue in effect during fiscal year 2015 as if part
		of this Act.(d)Food security and agricultural
		developmentOf the funds
		appropriated by title III of this Act, not less than
		$1,000,600,000 should be made available for food
		security and agricultural development programs, of which
		$32,000,000 shall be made available for the Feed
		the Future Collaborative Research Innovation Lab: 
		Provided, That such funds may be made
		available notwithstanding any other provision of law to address food shortages,
		and for a United States contribution to the endowment of the
		Global Crop Diversity Trust.(e)Microenterprise and
		microfinanceOf the funds
		appropriated by this Act, not less than
		$210,302,000 should be made available for
		microenterprise and microfinance development programs for the poor, especially
		women.(f)Reconciliation programsOf
		the funds appropriated by this Act under the headings Economic Support
		Fund and Development Assistance, not less than
		$25,000,000 shall be made available to support
		people-to-people reconciliation programs which bring together individuals of
		different ethnic, religious, and political backgrounds from areas of civil
		strife and war: 
		Provided, That the USAID
		Administrator shall consult with the Committees on Appropriations, prior to the
		initial obligation of funds, on the uses of such funds: Provided further, That to the maximum
		extent practicable, such funds shall be matched by sources other than the
		United States Government.(g)Trafficking in personsOf the funds appropriated by this Act under
		the headings Development Assistance, Economic Support
		Fund, and International Narcotics Control and Law
		Enforcement, not less than $49,244,000
		shall be made available for activities to combat trafficking in persons
		internationally.(h)Water and sanitationOf the funds appropriated by this Act, not
		less than $400,000,000 shall be made available
		for water and sanitation supply projects pursuant to the Senator Paul Simon
		Water for the Poor Act of 2005 (Public Law 109–121), of which not less than
			 $15,000,000 shall be made available for programs to design and build
			 safe, public latrines for women and girls in Africa and Asia.(j)Notification requirementsAuthorized deviations from funding levels
		contained in this section shall be subject to the regular notification
		procedures of the Committees on Appropriations.Uzbekistan7061.The terms and conditions of section 7076 of
		the Department of State, Foreign Operations, and Related Programs
		Appropriations Act, 2009 (division H of Public Law 111–8) shall apply to funds
		appropriated by this Act, except that the Secretary of State may waive the
		application of section 7076(a) for a period of not more than 6 months and every
		6 months thereafter until September 30, 2016, if the Secretary certifies to the
		Committees on Appropriations that the waiver is in the national security
		interest and necessary to obtain access to and from Afghanistan for the United
		States, and the waiver includes an assessment of progress, if any, by the
		Government of Uzbekistan in meeting the requirements in section 7076(a): 
		Provided, That the Secretary of
		State, in consultation with the Secretary of Defense, shall submit a report to
		the Committees on Appropriations not later than 12 months after enactment of
		this Act and 6 months thereafter, on all United States Government assistance
		provided to the Government of Uzbekistan and expenditures made in support of
		the Northern Distribution Network in Uzbekistan during the previous 12 months,
		including any credible information that such assistance or expenditures are
		being diverted for corrupt purposes: 
		Provided further, That
		information provided in the assessment and report required by the previous
		provisos shall be unclassified but may be accompanied by a classified annex and
		such annex shall indicate the basis for such classification: 
		Provided further, That
		for purposes of the application of section 7076(e) to this Act, the term
		assistance shall not include expanded international military
		education and training.Requests for
	 documents7062.Section 7062 of division K of Public Law 113–76 shall continue in effect during fiscal year 2015 as
			 if part of this Act.UNITED NATIONS POPULATION
	 FUND7063.(a)Of the funds made available under the
		heading International Organizations and Programs in this Act for
		fiscal year 2015, $37,500,000 shall be made
		available for the United Nations Population Fund (UNFPA).(b)Funds appropriated by this Act for UNFPA,
		that are not made available for UNFPA because of the operation of any provision
		of law, shall be transferred to the ‘‘Global Health Programs’’ account and
		shall be made available for family planning, maternal, and reproductive health
		activities, subject to the regular notification procedures of the Committees on
		Appropriations.(c)None of the funds made available by this Act may be used by the UNFPA for a country program in the
			 People’s Republic of China.(d)Funds made available by this Act for UNFPA may not be made available unless—(1)UNFPA maintains funds made available by this Act in an account separate from other accounts of
			 UNFPA and does not commingle such funds with other sums; and(2)UNFPA does not fund abortions.budget
	 documents7064.(a)Operating
		PlansNot later than 45 days
		after the date of enactment of this Act, each department, agency, or
		organization funded in titles I and II of this Act, and the Department of the
		Treasury and Independent Agencies funded in title III of this Act, including
		the Inter-American Foundation and the United States African Development
		Foundation, shall submit to the Committees on Appropriations an operating plan
		for funds appropriated to such department, agency, or organization in such
		titles of this Act, or funds otherwise available for obligation in fiscal year
		2015, that provides details of the uses of such funds at the program, project,
		and activity level: 
		Provided, That such plans shall
		include, as applicable, a comparison between the most recent congressional
		directives or approved funding levels and the funding levels proposed by the
		department or agency; applicable legislative references, including the
		authority to spend funds in a manner notwithstanding any other provision of
		law; and a clear, concise, and informative description/justification: 
		Provided further, That
		operating plans for funds appropriated for such department, agency, or
		organization in titles I, II, or III and title VIII, shall simultaneously
		submit the operating plans for, and integrated information on, enduring and
		Overseas Contingency Operations funds: 
		Provided further, That operating plans that include changes in levels of funding specified in this Act or in the
			 accompanying report shall be subject to the regular notification
			 procedures of the Committees on Appropriations.(b)Spend
		Plans(1)Prior to the initial obligation of funds, the Secretary of
		State, in consultation with the Administrator of the United States Agency for
		International Development (USAID), shall submit to the Committees on
		Appropriations a detailed spend plan for funds made available by this Act under
		title III, and under title IV where applicable, for—(A)assistance for
		Afghanistan, Colombia, Egypt, Haiti, Iraq, Lebanon, Libya, Mexico, Pakistan,
		the West Bank and Gaza, and Yemen;(B)the Caribbean
		Basin Security Initiative, the Central American Regional Security Initiative,
		the Trans-Sahara Counterterrorism Partnership program, and the Partnership for
		Regional East Africa Counterterrorism program; and(C)democracy
		programs, and food security and agriculture development programs.(2)Not later than 45
		days after enactment of this Act, the USAID Administrator shall submit to the
		Committees on Appropriations a detailed spend plan for funds made available
		during fiscal year 2014 under the heading Development Credit
		Authority.(3)Not later than 45
		days after enactment of this Act, the Secretary of the Treasury shall submit to
		the Committees on Appropriations a detailed spend plan for funds made available
		by this Act under the headings Department of the Treasury in
		title III and International Financial Institutions in title
		V.(c)NotificationsThe
		spend plans referenced in subsection (b) shall not be considered
		as meeting the notification requirements in this Act or under section 634A of
		the Foreign Assistance Act of 1961.(d)Congressional Budget JustificationThe Secretary of State and the USAID Administrator shall include in the congressional budget
			 justification a detailed justification for multi-year availability for any
			 funds requested under the headings Diplomatic and Consular Programs and Operating Expenses:Provided, That if such justification is not included funds under such headings will be limited to 1-year
			 availability.INTERNATIONAL PRISON
	 CONDITIONS7065.Funds appropriated under the headings
		Development Assistance, Economic Support Fund,
		and International Narcotics Control and Law Enforcement in this
		Act shall be made available, notwithstanding section 660 of the Foreign
		Assistance Act of 1961, for assistance to eliminate inhumane conditions in
		foreign prisons and other detention facilities: 
		Provided, That decisions regarding
		the uses of such funds shall be the responsibility of the Assistant Secretary
		of State for Democracy, Human Rights, and Labor (DRL), in consultation with the
		Assistant Secretary of State for International Narcotics Control and Law
		Enforcement Affairs, and the Assistant Administrator for Democracy, Conflict,
		and Humanitarian Assistance, United States Agency for International
		Development, as appropriate: 
		Provided further, That
		the Assistant Secretary of State for DRL shall consult with the Committees on
		Appropriations prior to the obligation of funds.Prohibition on use of
	 torture7066.(a)None of the funds made available in this
		Act may be used to support or justify the use of torture, cruel, or inhumane
		treatment by any official or contract employee of the United States
		Government.(b)Funds appropriated under titles III and IV
		of this Act shall be made available, notwithstanding section 660 of the Foreign
		Assistance Act of 1961 and following consultation with the Committees on
		Appropriations, for assistance to eliminate torture by foreign police, military
		or other security forces in countries receiving assistance from funds
		appropriated by this Act.Extradition7067.Section 7067 of division K of Public Law 113–76 shall continue in effect during fiscal year 2015 as
			 if part of this Act.COMMERCIAL LEASING OF DEFENSE ARTICLES7068.Section 7068 of division K of Public Law 113–76 shall continue in effect during fiscal year 2015 as
			 if part of this Act.INDEPENDENT STATES OF THE FORMER SOVIET UNION7069.Section 7069 of division K of Public Law 113–76 shall continue in effect during fiscal year 2015 as
			 if part of this Act.russia7070.(a)(1)None of the funds appropriated by this Act may be made available for assistance for the central
			 government of a country that the Secretary of State determines and reports
			 to the Committees on Appropriations has taken affirmative steps intended
			 to support or be supportive of the Russian Federation annexation of
			 Crimea: Provided, That the Secretary may waive the restriction on assistance required by this paragraph if the
			 Secretary certifies to such Committees that to do so is in the national
			 interests of the United States, and includes a justification for such
			 interests on a country-by-country basis.(2)Not later than 45 days after enactment of this Act, the Secretary of State shall submit a report to
			 the Committees on Appropriations listing any country identified pursuant
			 to the requirements of paragraph (1), and shall post and regularly update
			 such list on the Department of State’s Web site.(3)None of the funds appropriated by this Act may be made available for—(A)the implementation of any action or policy that recognizes the sovereignty of the
			 Russian Federation over Crimea;(B)the facilitation, financing, or guarantee of United States Government investments in Crimea, if
			 such activity
			 includes the participation of Russian Government officials, and Russian
			 owned and controlled  banks, or other Russian Government owned and
			 controlled financial
			 entities; or(C)assistance for Crimea, if such assistance includes the participation of Russian Government
			 officials, and Russian owned and controlled banks,
			 and other Russian Government owned and controlled financial entities.(4)The Secretary of the Treasury shall instruct the United States executive directors of each
			 international financial institution to vote against any assistance by such
			 institution (including but not limited to any loan, credit, or guarantee)
			 for any program that violates the sovereignty or territorial integrity of
			 Ukraine.(5)The requirements of subsection (a) shall cease to be in effect if the Secretary of State certifies
			 and reports to the Committees on Appropriations that the Government of
			 Ukraine has reestablished sovereignty over Crimea.(b)Of the funds
		appropriated under title VIII of this Act under the headings Economic
		Support Fund, International Narcotics Control and Law
		Enforcement, and Foreign Military Financing Program, up to $100,000,000 shall be made available to
		counter Russian aggression and influence in Central and Eastern Europe, and
		Central Asia: 
		Provided, That such funds are in
		addition to amounts otherwise made available for assistance for such regions
		under titles III and IV of this Act: 
		Provided further, That
		such funds shall also be made available to support the democracy and rule of
		law strategy required by section 7071(d) of division K of Public Law 113–76,
		which shall be updated on an ongoing basis.(c)Funds
		appropriated by this Act under the heading International Military
		Education and Training shall be made available for programs to enhance
		the professionalism and capability of military personnel from Central and
		Eastern European and Central Asian countries that oppose Russian aggression in
		those regions.(d)Funds
		appropriated by this Act for assistance for the Eastern Partnership countries
		shall be made available to advance the implementation of Association
		Agreements, trade agreements, and visa liberalization agreements with the
		European Union, and to reduce their vulnerability to external economic and
		political pressure from the Russian Federation.(e)Of the funds
		appropriated by this Act under the heading Economic Support
		Fund, not less than $35,000,000 shall be made
		available to support the advancement of democracy and the rule of law in the
		Russian Federation, including to promote Internet freedom.(f)Not later than 45
		days after enactment of this Act, the Secretary of State shall update the
		reports required by section 7071(b)(2), (c), and (e) of division K of Public
		Law 113–76.international monetary fund
	 7071.(a)The terms and conditions of sections
		7086(b) (1) and (2) and 7090(a) of division F of Public Law 111–117 shall apply
		to this Act.(b)The Secretary of the Treasury shall
		instruct the United States Executive Director of the International Monetary
		Fund (IMF) to seek to ensure that any loan will be repaid to the IMF before
		other private creditors.(c)The Secretary of the Treasury shall seek to
		require that the IMF implements protections for
		whistleblowers from retaliation that meet such requirements in United States law,
			 including—(1)protection
		against retaliation for internal and lawful public disclosures;(2)legal burdens of
		proof;(3)statutes of
		limitation for reporting retaliation;(4)access to
		independent adjudicative bodies, including external arbitration; and(5)results that
		eliminate the effects of proven retaliation.(d)(1)Section 17 of the
		Bretton Woods Agreements Act (22 U.S.C. 286e–2) is amended in subsections
		(b)(1) and (b)(2) by adding at the end in both subsections, after
		Fund, only to the extent that such amounts are not
		subject to cancellation.(2)The Bretton Woods
		Agreements Act (22 U.S.C. 286 et seq.) is amended by adding at the end the
		following:71.Acceptance of
		  amendments to the articles of agreement of the fundThe United States Governor of the Fund may
		  accept the amendments to the Articles of Agreement of the Fund as proposed in
		  resolution 66–2 of the Board of Governors of the Fund.72.Quota
		  increase(a)In
		  generalThe United States Governor of the Fund may consent to an
		  increase in the quota of the United States in the Fund equivalent to
		  40,871,800,000 Special Drawing Rights.(b)Subject to
		  appropriationsThe authority provided by subsection (a) shall be
		  effective only to such extent or in such amounts as are provided in advance in
		  appropriations
		  Acts..PROHIBITION ON FIRST CLASS TRAVEL7072.Section 7072 of division K of Public Law 113–76 shall continue in effect during fiscal year 2015 as
			 if part of this Act.Public posting of
	 reports7073.(a)Except as provided in
		subsections (b) and (c), any report required by this Act to be submitted to
		Congress by any Federal agency receiving funds made available by this Act shall
		be posted on the public Web site of such agency not later than 30 days following
			 its receipt
		by the Congress.(b)Subsection (a)
		shall not apply to a report if—(1)the public
		posting of the report would compromise national security, including the conduct
		of diplomacy;(2)the report
		contains proprietary or other privileged information; or(3)the report is specifically exempted in the report accompanying this Act.(c)The agency
		posting such report shall do so only after the report has been made available
		to the Committees on Appropriation.Assistance for united states
	 citizens and nationals wrongly detained abroad 7074.(a)Funds appropriated by this Act shall be
		made available for the Secretary of State to develop and implement a policy and
			 procedures
		for determining whether citizens and nationals of the United States detained
		abroad are more likely than not detained arbitrarily and in violation of
		international law and, as such, deserving of enhanced legal and diplomatic
		support: 
		Provided, That each such
		determination shall be based on an assessment by the Secretary based on
		established criteria, including—(1)whether the
		detained individual has presented credible evidence of factual innocence to
		United States Government officials;(2)whether evidence
		exists that the individual is detained solely because he or she is a citizen or
		national of the United States;(3)whether evidence
		exists that the individual is being detained in violation of internationally
		protected rights and freedoms such as freedoms of expression, association,
		assembly, and religion;(4)whether the
		individual is being detained in violation of the detaining country’s
		laws;(5)whether
		independent nongovernmental organizations or journalists have raised legitimate
		questions about the individual’s innocence;(6)whether the
		United States embassy in the country where the individual is being detained has
		received other credible reports that the detention is more likely than not a
			 pretext;(7)whether police
		reports show evidence of a credible investigation;(8)whether the
		individual is detained in a country where the Department of State has
		determined in its annual human rights reports that the judicial system is not
		independent or impartial, is susceptible to corruption, or is incapable of
		rendering just verdicts; and(9)whether the
		international right to due process of law has been sufficiently impaired so as
		to render the detention arbitrary.(b)The Secretary of
		State shall submit to the appropriate congressional committees a quarterly
		report on citizens and nationals of the United States detained abroad who are
		more likely than not detained arbitrarily and in violation of international
		law: 
		Provided, That such report shall
		include current estimates of the number of individuals so detained, as well as
			 relevant
		information about particular cases, such as—(1)the name of the
		individual;(2)basic facts about
		the case;(3)the reasons the
		Secretary of State believes it is more likely than not that the individual is
		detained arbitrarily and in violation of international law;(4)a description of
		specific efforts, legal and diplomatic, taken on behalf of the individual since
		the last reporting period, including a description of accomplishments and
		setbacks; and(5)a description of
		intended next steps.(c)The Secretary of
		State shall publish a resource manual for government officials and families of
		wrongly detained individuals including suggested actions designed to obtain
		their release, including acting through traditional diplomatic and consular
		channels, submitting public or private letters from members of Congress, and
		consulting with relevant legal and human rights organizations.Arms Trade
	 Treaty7075.None of the funds appropriated by this Act
		may be obligated or expended to implement in the United States the Arms Trade
		Treaty until the Senate approves a resolution of ratification for the
		Treaty.Overseas private investment
	 corporation7076.Whenever the President determines that it
		is in furtherance of the purposes of the Foreign Assistance Act of 1961, up to a total
		of $20,000,000 of the funds appropriated under
		title III of this Act may be transferred to, and merged with, funds
		appropriated by this Act for the Overseas Private Investment Corporation
		Program Account, to be subject to the terms and conditions of that account: 
		Provided, That such funds shall not
		be available for administrative expenses of the Overseas Private Investment
		Corporation: 
		Provided further, That
		designated funding levels in this Act shall not be transferred pursuant to this
		section: 
		Provided further, That
		the exercise of such authority shall be subject to the regular notification
		procedures of the Committees on Appropriations.SPECIAL DEFENSE ACQUISITION FUND7077.Section 7077 of division K of Public Law 113–76 shall continue in effect during fiscal year 2015 as
			 if part of this Act.use of funds in contravention of
	 this act7078.Section 7078 of division K of Public Law 113–76 shall continue in effect during fiscal year 2015 as
			 if part of this Act.Disability
	 programs7079.(a)Of the funds appropriated by this Act under
		the heading Economic Support Fund, not less than
		$7,000,000 shall be made available for programs
		and activities administered by the United States Agency for International
		Development (USAID) to address the needs and protect and promote the rights of
		people with disabilities in developing countries, including initiatives that
		focus on independent living, economic self-sufficiency, advocacy, education,
		employment, transportation, sports, and integration of individuals with
		disabilities, including for the cost of translation.(b)Of the funds made available by this
		section, 5 percent may be used for USAID for management, oversight, and
		technical support.IMPACT ON JOBS IN THE UNITED STATES7080.Section 7081 (1) and (2) of division K of Public Law 113–76 shall continue in effect during fiscal
			 year 2015 as
			 if part of this Act.Authority for
	 replenishments7081.(a)The Asian Development Bank Act, Public Law
		89–369, as amended (22 U.S.C. 285 et seq.), is further amended by adding at the
		end thereof the following new section:35.Tenth
		  Replenishment(a)The United States
		  Governor of the Bank is authorized to contribute, on behalf of the United
		  States, $359,600,000 to the tenth replenishment
		  of the resources of the Fund, subject to obtaining the necessary
		  appropriations.(b)In order to pay
		  for the United States contribution provided for in subsection (a), there are
		  authorized to be appropriated, without fiscal year limitation,
		  $359,600,000 for payment by the Secretary of the
		  Treasury..(b)The International
		Development Association Act, Public Law 86–565, as amended (22 U.S.C. 284 et
		seq.), is further amended by adding at the end thereof the following new
		sections:28.Seventeenth
		  Replenishment(a)The United States
		  Governor of the International Development Association is authorized to
		  contribute on behalf of the United States
		  $3,871,800,000 to the seventeenth replenishment
		  of the resources of the Association, subject to obtaining the necessary
		  appropriations.(b)In order to pay
		  for the United States contribution provided for in subsection (a), there are
		  authorized to be appropriated, without fiscal year limitation,
		  $3,871,800,000 for payment by the Secretary of
		  the Treasury.29.Multilateral
		  Debt Relief(a)The Secretary of
		  the Treasury is authorized to contribute, on behalf of the United States, not
		  more than $565,020,000 to the International
		  Development Association for the purpose of funding debt relief costs under the
		  Multilateral Debt Relief Initiative incurred in the period governed by the
		  seventeenth replenishment of resources of the International Development
		  Association, subject to obtaining the necessary appropriations and without
		  prejudice to any funding arrangements in existence on the date of the enactment
		  of this section.(b)In order to pay
		  for the United States contribution provided for in subsection (a), there are
		  authorized to be appropriated, without fiscal year limitation, not more than
		  $565,020,000 for payment by the Secretary of the
		  Treasury.(c)In this section,
		  the term Multilateral Debt Relief Initiative means the proposal
		  set out in the G8 Finance Ministers' Communique entitled Conclusions on
		  Development, done at London, June 11, 2005, and reaffirmed by G8 Heads
		  of State at the Gleneagles Summit on July 8,
		  2005..(c)The African
		Development Fund Act, Public Law 94–302, as amended (22 U.S.C. 290g et seq.),
		is further amended by adding at the end thereof the following new
		sections:223.Thirteenth
		  Replenishment(a)The United States
		  Governor of the Fund is authorized to contribute on behalf of the United States
		  $585,000,000 to the thirteenth replenishment of
		  the resources of the Fund, subject to obtaining the necessary
		  appropriations.(b)In order to pay
		  for the United States contribution provided for in subsection (a), there are
		  authorized to be appropriated, without fiscal year limitation,
		  $585,000,000 for payment by the Secretary of the
		  Treasury.224.Multilateral
		  Debt Relief(a)The Secretary of
		  the Treasury is authorized to contribute, on behalf of the United States, not
		  more than $54,620,000 to the African Development
		  Fund for the purpose of funding debt relief costs under the Multilateral Debt
		  Relief Initiative incurred in the period governed by the thirteenth
		  replenishment of resources of the African Development Fund, subject to
		  obtaining the necessary appropriations and without prejudice to any funding
		  arrangements in existence on the date of the enactment of this section.(b)In order to pay
		  for the United States contribution provided for in subsection (a), there are
		  authorized to be appropriated, without fiscal year limitation, not more than
		  $54,620,000 for payment by the Secretary of the
		  Treasury.(c)In this section,
		  the term Multilateral Debt Relief Initiative means the proposal
		  set out in the G8 Finance Ministers' Communique entitled Conclusions on
		  Development, done at London, June 11, 2005, and reaffirmed by G8 Heads
		  of State at the Gleneagles Summit on July 8,
		  2005..RESCISSION OF FUNDS7082.Of the unexpended balances available under the heading ‘‘Export and Investment Assistance,
			 Export-Import Bank of the United States, Subsidy Appropriation’’ from
			 prior Acts making appropriations for the Department of State, foreign
			 operations, and related programs, $30,000,000 are rescinded.Border crossing card fee for
	 minors7083.Section 410(a)(1)(A) of title IV of the
		Department of State and Related Agencies Appropriations Act, 1999 (contained in
		division A of Public Law 105–277) is amended by striking a fee of
		$13 and inserting a fee equal to
		one-half the fee that would otherwise apply for processing a machine readable
		combined border crossing identification card and nonimmigrant
		visa.small grants program7084.(a)Establishment of the programA Small Grants Program (SGP) shall be established within the United States Agency for International
			 Development (USAID) to provide small grants, cooperative agreements, and
			 other assistance mechanisms and agreements of not more than $2,000,000 to
			 small nongovernmental organizations, universities, and other small
			 entities (hereafter eligible entities) for the purpose of carrying out the provisions of chapters 1 and 10 of part I and chapter 4 of
			 part II of the Foreign Assistance Act of 1961:   Provided, That the SGP established pursuant to this subsection shall replace the function served previously
			 by the Development Grants Program established under section 674 of
			 division I, of Public Law 110–161, which is hereby abolished.(b)Eligibility for grantsGrants from the SGP shall only be made to eligible entities.(c)CompetitionGrants made pursuant to the authority of this subsection shall be provided through:(1)unsolicited applications received and evaluated pursuant to USAID policy regarding such proposals;
			 or(2)an open, transparent and competitive process that emphasizes simplicity.(d)Funding(1)Of the funds appropriated by this Act to carry out chapter 1 of part I and chapter 4 of part II of
			 the Foreign Assistance Act of 1961, not less than $45,000,000 shall be
			 made available for the SGP within USAID’s Local Sustainability Office of
			 the Bureau for Economic Growth, Education and Environment to carry out
			 this subsection.(2)Other than to meet the requirements of this subsection, funds made available to carry out this
			 subsection may not be allocated in the report required by section 653(a)
			 to meet any other specifically designated funding levels contained in this
			 Act:	Provided, That such funds may be attributed to any such specifically designated funding level after the
			 award of funds under this section, if applicable.(3)Funds made available under this subsection shall remain available for obligation until September
			 30, 2019:   Provided, That grants, cooperative agreements, and other assistance mechanisms and agreements entered into
			 with such funds may entail commitments for the expenditure of such funds
			 through fiscal year 2020.(e)Program Management(1)Not later than 120 days after enactment of this Act, the Administrator of USAID shall issue
			 guidance implementing this section:   Provided, That such guidance shall:(A)establish procedures whereby in each fiscal year, not less than 3 USAID missions shall be
			 competitively selected to run a multi-year SGP for its respective country;
			 and(B)provide that the primary rationale for denying a mission request for SGP funding may not be that
			 such program does not fit within USAID's country development plan.(2)Upon selection of a mission pursuant to the procedures required by paragraph (1), such selected
			 mission or missions may be allocated the full estimated cost of the
			 multi-year program:   Provided, That such allocations shall be subject to the regular notification procedures of the Committees
			 on Appropriations.(3)In addition to funds otherwise available for such purposes, up to 12 percent of the funds made
			 available to carry out this subsection may be used by USAID for
			 administrative and oversight expenses associated with managing
			 relationships with small entities under the SGP.(f)ReportNot later than 120 days after enactment of this Act and after consultation with the Committees on
			 Appropriations, the Administrator shall submit a report to such Committees
			 describing the procedures and mechanisms USAID intends to use to implement
			 the SGP.Consular notification
	 compliance7085.(a)Petition for
		review(1)JurisdictionNotwithstanding
		any other provision of law, a Federal court shall have jurisdiction to review
		the merits of a petition claiming violation of Article 36(1)(b) or (c) of the
		Vienna Convention on Consular Relations, done at Vienna April 24, 1963, or a
		comparable provision of a bilateral international agreement addressing consular
		notification and access, filed by an individual convicted and sentenced to
		death by any Federal or State court before the date of enactment of this
		Act.(2)StandardTo
		obtain relief, an individual described in paragraph (1) must make a showing of
		actual prejudice to the criminal conviction or sentence as a result of the
		violation. The court may conduct an evidentiary hearing if necessary to
		supplement the record and, upon a finding of actual prejudice, shall order a
		new trial or sentencing proceeding.(3)Limitations(A)Initial
		showingTo qualify for review under this subsection, a petition
		must make an initial showing that—(i)a violation of
		Article 36(1)(b) or (c) of the Vienna Convention on Consular Relations, done at
		Vienna April 24, 1963, or a comparable provision of a bilateral international
		agreement addressing consular notification and access, occurred with respect to
		the individual described in paragraph (1); and(ii)if such
		violation had not occurred, the consulate would have provided assistance to the
		individual.(B)Effect of prior
		adjudicationA petition for review under this subsection shall
		not be granted if the claimed violation described in paragraph (1) has
		previously been adjudicated on the merits by a Federal or State court of
		competent jurisdiction in a proceeding in which no Federal or State procedural
		bars were raised with respect to such violation and in which the court provided
		review equivalent to the review provided in this subsection, unless the
		adjudication of the claim resulted in a decision that was based on an
		unreasonable determination of the facts in light of the evidence presented in
		the prior Federal or State court proceeding.(C)Filing
		deadlineA petition for review under this subsection shall be
		filed within 1 year of the later of—(i)the date of
		enactment of this Act;(ii)the date on
		which the Federal or State court judgment against the individual described in
		paragraph (1) became final by the conclusion of direct review or the expiration
		of the time for seeking such review; or(iii)the date on
		which the impediment to filing a petition created by Federal or State action in
		violation of the Constitution or laws of the United States is removed, if the
		individual described in paragraph (1) was prevented from filing by such Federal
		or State action.(D)TollingThe
		time during which a properly filed application for State post-conviction or
		other collateral review with respect to the pertinent judgment or claim is
		pending shall not be counted toward the 1-year period of limitation.(E)Time limit for
		reviewA Federal court shall give priority to a petition for
		review filed under this subsection over all noncapital matters. With respect to
		a petition for review filed under this subsection and claiming only a violation
		described in paragraph (1), a Federal court shall render a final determination
		and enter a final judgment not later than one year after the date on which the
		petition is filed.(4)Habeas
		petitionA petition for review under this subsection shall be
		part of the first Federal habeas corpus application or motion for Federal
		collateral relief under chapter 153 of title 28, United States Code, filed by
		an individual, except that if an individual filed a Federal habeas corpus
		application or motion for Federal collateral relief before the date of
		enactment of this Act or if such application is required to be filed before the
		date that is 1 year after the date of enactment of this Act, such petition for
		review under this subsection shall be filed not later than 1 year after the
		enactment date or within the period prescribed by paragraph (3)(C)(iii),
		whichever is later. No petition filed in conformity with the requirements of
		the preceding sentence shall be considered a second or successive habeas corpus
		application or subjected to any bars to relief based on preenactment
		proceedings other than as specified in paragraph (2).(5)Referral to
		magistrateA Federal court acting under this subsection may refer
		the petition for review to a Federal magistrate for proposed findings and
		recommendations pursuant to 28 U.S.C. 636(b)(1)(B).(6)Appeal(A)In
		generalA final order on a petition for review under paragraph
		(1) shall be subject to review on appeal by the court of appeals for the
		circuit in which the proceeding is held.(B)Appeal by
		petitionerAn individual described in paragraph (1) may appeal a
		final order on a petition for review under paragraph (1) only if a district or
		circuit judge issues a certificate of appealability. A district or circuit
		court judge shall issue or deny a certificate of appealability not later than
		30 days after an application for a certificate of appealability is filed. A
		district judge or circuit judge may issue a certificate of appealability under
		this subparagraph if the individual has made a substantial showing of actual
		prejudice to the criminal conviction or sentence of the individual as a result
		of a violation described in paragraph (1).(b)Violation(1)In
		generalAn individual not covered by subsection (a) who is
		arrested, detained, or held for trial on a charge that would expose the
		individual to a capital sentence if convicted may raise a claim of a violation
		of Article 36(1)(b) or (c) of the Vienna Convention on Consular Relations, done
		at Vienna April 24, 1963, or of a comparable provision of a bilateral
		international agreement addressing consular notification and access, at a
		reasonable time after the individual becomes aware of the violation, before the
		court with jurisdiction over the charge. Upon a finding of such a
		violation—(A)the consulate of
		the foreign state of which the individual is a national shall be notified
		immediately by the detaining authority, and consular access to the individual
		shall be afforded in accordance with the provisions of the Vienna Convention on
		Consular Relations, done at Vienna April 24, 1963, or the comparable provisions
		of a bilateral international agreement addressing consular notification and
		access; and(B)the court—(i)shall postpone
		any proceedings to the extent the court determines necessary to allow for
		adequate opportunity for consular access and assistance; and(ii)may enter
		necessary orders to facilitate consular access and assistance.(2)Evidentiary
		hearingsThe court may conduct evidentiary hearings if necessary
		to resolve factual issues.(3)Rule of
		constructionNothing in this subsection shall be construed to
		create any additional remedy.(c)DefinitionsIn
		this section the term State means any State of the United States,
		the District of Columbia, the Commonwealth of Puerto Rico, and any territory or
		possession of the United States.(d)ApplicabilityThe
		provisions of this section shall apply during the current fiscal year and
		hereafter.FULBRIGHT UNIVERSITY VIETNAM7086.(a)DefinitionsSection 203 of the Vietnam Education Foundation Act of 2000 (title II of division B of H.R. 5666,
			 as enacted into law by section 1(a)(4) of Public Law 106–554 and contained
			 in appendix D of that Act; 114 Stat. 2763A–254; 22 U.S.C. 2452 note) is
			 amended—(1)by redesignating paragraph (4) as paragraph (6); and(2)by inserting after paragraph (3) the following:(4)Fulbright university vietnamThe term Fulbright University Vietnam means an independent, not-for-profit academic institution to be established in the Socialist
			 Republic of Vietnam.(5)Trust for university innovation in vietnamThe term Trust for University Innovation in Vietnam means a not-for-profit organization founded in 2012, which is engaged in promoting institutional
			 innovation in Vietnamese higher education..(b)Use of Vietnam Debt Repayment Fund for Fulbright University VietnamSection 207(c)(3) of the Vietnam Education Foundation Act of 2000 (title II of division B of H.R.
			 5666, as enacted into law by section 1(a)(4) of Public Law 106–554 and
			 contained  in appendix D of that Act; 114 Stat. 2763A–257; 22 U.S.C. 2452
			 note) is amended
			 to read as follows:(3)Use of excess funds for fulbright university vietnamDuring each of the fiscal years 2014 through 2018, amounts deposited into the Fund, in excess of
			 the amounts made available to the Foundation under paragraph (1), shall be
			 made available by the Secretary of the Treasury, upon the request of the
			 Secretary of State, for grants to the Trust for University Innovation in
			 Vietnam for the purpose of supporting the establishment of Fulbright
			 University Vietnam..(c)Grants AuthorizedThe Vietnam Education Foundation Act of 2000 (22 U.S.C. 2452 note) is amended by adding at the end
			 the following:211.Fulbright University Vietnam(a)Grants AuthorizedThe Secretary of State may award 1 or more grants to the Trust for University Innovation in
			 Vietnam, which shall be used to support the establishment of Fulbright
			 University Vietnam.(b)ApplicationIn order to receive 1 or more grants pursuant to subsection (a), Trust for University Innovation in
			 Vietnam shall submit an application to the Secretary of State at such
			 time, in such manner, and accompanied by such information as the Secretary
			 may reasonably require.(c)Minimum StandardsAs a condition of receiving grants under this section, Trust for University Innovation in Vietnam
			 shall ensure that Fulbright University Vietnam—(1)achieves standards comparable to those required for accreditation in the United States;(2)offers graduate and undergraduate level teaching and research programs in a broad range of fields,
			 including public policy, management, and engineering; and(3)establishes a policy of academic freedom and prohibits the censorship of dissenting or critical
			 views.(d)Annual ReportNot later than 90 days after the last day of each fiscal year, the Secretary of State shall submit
			 a report to the appropriate congressional committees that summarizes the
			 activities carried out under this section during such fiscal year..Assistance for
  foreign nongovernmental organizations7087.Part I of the Foreign Assistance Act of
		1961 (22 U.S.C. 2151 et seq.) is amended by inserting after section 104C the
		following new section:104D.Eligibility
		  for AssistanceNotwithstanding
		  any other provision of law, regulation, or policy, in determining eligibility
		  for assistance authorized under sections 104, 104A, 104B, and 104C—(1)a foreign nongovernmental organization
		  shall not be ineligible for such assistance solely on the basis of health or
		  medical services, including counseling and referral services, provided by such
		  organization with non-United States Government funds if such services are
		  permitted in the country in which they are being provided and would not violate
		  United States law if provided in the United States; and(2)a foreign nongovernmental organization
		  shall not be subject to requirements relating to the use of non-United States
		  Government funds for advocacy and lobbying activities other than those that
		  apply to United States nongovernmental organizations receiving assistance under
		  this
		  part..VIIIOverseas Contingency OperationsDepartment of
	 StateAdministration of foreign
	 affairsDiplomatic
	 and consular programs(including
	 transfer of funds)For an
	 additional amount for Diplomatic and Consular Programs,
	 $1,350,803,000, to remain available until
	 September 30, 2016, of which $989,706,000 is for
	 Worldwide Security Protection and shall remain available until expended: 
	 Provided, That the Secretary of State
	 may transfer up to $35,000,000 of the total
	 funds made available under this heading to any other appropriation of any
	 department or agency of the United States, upon the concurrence of the head of
	 such department or agency, to support operations in and assistance for
	 Afghanistan and to carry out the provisions of the Foreign Assistance Act of
	 1961: 
	 Provided further, That any
	 such transfer shall be treated as a reprogramming of funds under subsections
	 (a) and (b) of section 7015 of this Act and shall not be available for
	 obligation or expenditure except in compliance with the procedures set forth in
	 that section: 
	 Provided further, That
	 such amount is designated by the Congress for Overseas Contingency
	 Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the
	 Balanced Budget and Emergency Deficit Control Act of
	 1985.CONFLICT STABILIZATION OPERATIONSFor an additional amount for Conflict Stabilization Operations, $15,000,000, to remain available until expended:   Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on
			 Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and
			 Emergency Deficit Control Act of 1985.Office of
	 inspector generalFor an
	 additional amount for Office of Inspector General,
	 $56,900,000, to remain available until September
	 30, 2016,  which shall be for the Special Inspector General for Afghanistan
	 Reconstruction (SIGAR) for reconstruction oversight: 
	  Provided, That notwithstanding any other provision of law, any employee of the Special Inspector General
			 for Afghanistan Reconstruction who completes at least 12 months of
			 continuous service after the date of enactment of this Act or who is
			 employed on the date on which SIGAR terminates, whichever occurs first,
			 shall acquire competitive status for appointment to any position in the
			 competitive service for which the employee possesses the required
			 qualifications: Provided further, That such amount is
	 designated by the Congress for Overseas Contingency Operations/Global War on
	 Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency
	 Deficit Control Act of 1985.Embassy
	 security, construction, and maintenanceFor an additional amount for Embassy
	 Security, Construction, and Maintenance,
	 $260,800,000, to remain available until
	 expended, of which $250,000,000 shall be for Worldwide Security Upgrades, acquisition, and
			 construction as authorized: 
	 Provided, That such amount is
	 designated by the Congress for Overseas Contingency Operations/Global War on
	 Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency
	 Deficit Control Act of 1985.International
	 organizationscontributions to international
	 organizationsFor an
	 additional amount for Contributions to International
	 Organizations, $74,400,000: 
	 Provided, That such amount is
	 designated by the Congress for Overseas Contingency Operations/Global War on
	 Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency
	 Deficit Control Act of 1985.United
	 states agency for international developmentFunds appropriated to the
	 presidentOperating
	 expensesFor an additional
	 amount for Operating Expenses,
	 $171,585,000, to remain available until September
	 30, 2016: 
	 Provided, That such amount is
	 designated by the Congress for Overseas Contingency Operations/Global War on
	 Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency
	 Deficit Control Act of 1985.Bilateral
	 Economic AssistanceFunds Appropriated to the
	 PresidentInternational Disaster
	 AssistanceFor an additional
	 amount for International Disaster Assistance,
	 $1,235,000,000, to remain available until
	 expended: 
	 Provided, That such amount is
	 designated by the Congress for Overseas Contingency Operations/Global War on
	 Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency
	 Deficit Control Act of 1985.Complex
	 crises fundFor an additional
	 amount for Complex Crises Fund,
	 $217,882,000 to remain available until September
	 30, 2016:  Provided, That such amount is
	 designated by the Congress for Overseas Contingency Operations/Global War on
	 Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency
	 Deficit Control Act of 1985.Economic
	 support fundFor an additional amount for Economic
	 Support Fund, $1,660,000,000, to remain
	 available until September 30, 2016: 
	 Provided, That such amount is
	 designated by the Congress for Overseas Contingency Operations/Global War on
	 Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency
	 Deficit Control Act of 1985.Department of
	 StateMigration
	 and refugee assistanceFor an
	 additional amount for Migration and Refugee Assistance,
	 $1,912,000,000, to remain available until
	 expended: 
	 Provided, That such amount is
	 designated by the Congress for Overseas Contingency Operations/Global War on
	 Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency
	 Deficit Control Act of 1985.International security
	 assistanceDepartment of
	 stateCONTRIBUTIONS FOR INTERNATIONAL PEACEKEEPING ACTIVITIESFor an additional amount for “Contributions for International Peacekeeping Activities”,
			 $556,010,000, to remain available until September 30, 2016: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on
			 Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and
			 Emergency Deficit Control Act of 1958.International narcotics control
	 and law enforcementFor an
	 additional amount for International Narcotics Control and Law
	 Enforcement, $292,000,000, to remain
	 available until September 30, 2016: 
	 Provided, That such amount is
	 designated by the Congress for Overseas Contingency Operations/Global War on
	 Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency
	 Deficit Control Act of 1985.Nonproliferation,
	 anti-terrorism, demining and related programsFor an additional amount for
	 Nonproliferation, Anti-terrorism, Demining and Related Programs,
	 $85,225,000, to remain available until September
	 30, 2016: 
	 Provided, That such amount is
	 designated by the Congress for Overseas Contingency Operations/Global War on
	 Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency
	 Deficit Control Act of 1985.peacekeeping
	 operationsFor an additional
	 amount for Peacekeeping Operations,
	 $225,395,000, to remain available until
	 September 30, 2016: 
	 Provided, That such amount is
	 designated by the Congress for Overseas Contingency Operations/Global War on
	 Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency
	 Deficit Control Act of 1985: Provided
		further, That funds available for obligation under
	 this heading in this Act and in prior Acts making appropriations for the
	 Department of State, foreign operations, and related programs may be used to pay assessed
	 expenses of international peacekeeping activities in
	 Somalia.Funds appropriated to the
	 presidentForeign
	 military financing programFor
	 an additional amount for Foreign Military Financing Program,
	 $507,000,000, to remain available until
	 September 30, 2016: 
	 Provided, That not more than $7,000,000 of the funds appropriated under this heading may be obligated for
			 the necessary expenses, including the purchase of motor vehicles for
			 replacement only for use outside the United States, for the general cost
			 of administering the military assistance and sales in Iraq:  Provided further, That such amount is
	 designated by the Congress for Overseas Contingency Operations/Global War on
	 Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency
	 Deficit Control Act of 1985.multilateral assistanceFunds Appropriated to the PresidentInternational Financial Institutionstransition fundFor payment to the International Bank of Reconstruction and Development as trustee for the
			 Transition Fund by the Secretary of the Treasury, $5,000,000, to remain
			 available until expended:  Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on
			 Terrorism pursuant to
			 section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control
			 Act of 1985.general
	 provisionsadditional
	 appropriations8001.Notwithstanding any other provision of law,
		funds appropriated in this title are in addition to amounts appropriated or
		otherwise made available in this Act for fiscal year 2015.extension of authorities and
	 conditions8002.Unless otherwise provided for in this Act,
		the additional amounts appropriated by this title to appropriations accounts in
		this Act shall be available under the authorities and conditions applicable to
		such appropriations accounts.transfer
	 authority8003.(a)Funds
		appropriated by this title in this Act under the headings Complex Crises Fund, Economic
		Support Fund,  Contributions for International Peacekeeping Activities, International Narcotics Control and Law
		Enforcement, Nonproliferation, Anti-terrorism, Demining and
		Related Programs, Peacekeeping Operations, and
		Foreign Military Financing Program may be transferred to, and
		merged with—(1)funds
		appropriated by this title under such headings; and(2)funds
		appropriated by this title under the headings International Disaster
		Assistance and Migration and Refugee Assistance.(b)Notwithstanding
		any other provision of this section, not to exceed
		$25,000,000 from funds appropriated under the
		headings International Narcotics Control and Law Enforcement,
		Peacekeeping Operations, and Foreign Military Financing
		Program by this title in this Act may be transferred to, and merged
		with, funds previously made available under the heading Global Security
		Contingency Fund: 
		Provided, That not later than 15 days
		prior to making any such transfer, the Secretary of State shall notify the
		Committees on Appropriations on a country basis, including the implementation
		plan and timeline for each proposed use of such funds.(c)The
		transfer authority provided in subsections (a) and (b) may only be exercised to
		address unanticipated contingencies or peacekeeping requirements.(d)Funds appropriated under this heading may be transferred to, and merged with, funds previously made
			 available under the heading Transition Initiatives in title VIII of prior acts making appropriations for the Department of State, foreign operations,
			 and related programs.(e)The
		transfer authority provided by this section shall be subject to the regular
		notification procedures of the Committees on Appropriations: 
		Provided, That such transfer
		authority is in addition to any transfer authority otherwise available under
		any other provision of law, including section 610 of the Foreign Assistance Act
		of 1961 which may be exercised by the Secretary of State for the purposes of
		this title.DESIGNATION REQUIREMENT8004.Each amount designated in this title by the Congress for Overseas Contingency Operations/Global War
			 on Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and
			 Emergency Deficit Control Act of 1985 shall be available only if the
			 President subsequently so designates all such amounts and transmits such
			 designations to the Congress.This Act may be cited as the
	 Department of State, Foreign Operations, and Related Programs Appropriations Act, 2015.June 19, 2014Read twice and placed on the calendar